


EXECUTION VERSION




MASTER REPURCHASE AGREEMENT

COLUMN FINANCIAL, INC., as buyer (the “Buyer”) and

CARE QRS 2007 RE HOLDINGS CORP., as seller (“Seller”), and

CARE INVESTMENT TRUST INC., as guarantor (“Guarantor”), and

CARE MEZZ QRS 2007 RE HOLDINGS CORP., as mezzanine loan subsidiary (“Mezzanine

Loan Subsidiary”)

Dated as of October 1, 2007




 

--------------------------------------------------------------------------------






TABLE OF CONTENTS

 

 

 

 

 

Page

1.

 

Applicability

 

1

2.

 

Definitions

 

1

3.

 

Program; Initiation of Transactions

 

24

4.

 

Repurchase

 

27

5.

 

Price Differential

 

28

6.

 

Margin Maintenance

 

29

7.

 

Income Payments

 

30

8.

 

Security Interest

 

32

9.

 

Payment and Transfer

 

35

10.

 

Conditions Precedent

 

35

11.

 

Program; Costs; Taxes

 

38

12.

 

Servicing

 

42

13.

 

Representations and Warranties

 

44

14.

 

Covenants

 

50

15.

 

Events of Default

 

55

16.

 

Remedies Upon Default

 

58

17.

 

Reports

 

60

18.

 

Repurchase Transactions

 

64

19.

 

Single Agreement

 

64

20.

 

Notices and Other Communications

 

64

21.

 

Entire Agreement; Severability

 

67

22.

 

Non assignability

 

67

23.

 

Set-off

 

68

 

 

-i-

 

--------------------------------------------------------------------------------






 

24.

 

Binding Effect; Governing Law; Jurisdiction

 

69

25.

 

No Waivers, Etc.

 

69

26.

 

Intent

 

69

27.

 

Disclosure Relating to Certain Federal Protections

 

70

28.

 

Power of Attorney

 

71

29.

 

Buyer May Act Through Affiliates

 

71

30.

 

Indemnification; Obligations; Recourse

 

71

31.

 

Counterparts

 

72

32.

 

Confidentiality

 

72

33.

 

Recording of Communications

 

73

34.

 

Exit Fee

 

73

35.

 

Administration Fee

 

73

36.

 

Periodic Due Diligence Review

 

73

37.

 

Reserved

 

74

38.

 

Authorizations

 

74

39.

 

Documents Mutually Drafted

 

74

40.

 

General Interpretive Principles.

 

74

 

SCHEDULES

 

 

Schedule 1 - Representations and Warranties with Respect to Purchased Assets

 

 

Schedule 2 – Authorized Representatives

 

 

EXHIBITS

 

 

Exhibit A – Form of Transaction Request and Confirmation

 

 

Annex 1 – Purchased Asset Schedule

 

 

Annex 2 – Form of Purchase Closing Statement

 

 

Annex 3 – Summary Diligence Materials

 

 

 

 

-ii-

 

--------------------------------------------------------------------------------






 

Exhibit B – Form of Closing Data Tape

 

 

Exhibit C – Form of Officer’s Compliance Certificate

 

 

Exhibit D – Form of Custodial Delivery Letter

 

 

Exhibit E – Form of Opinion of Seller’s, Guarantor’s and Mezzanine Loan
Subsidiary’s counsel

 

 

Exhibit F –Officer’s Certificate of the Seller and Corporate Resolutions of
Seller

 

 

Exhibit G - Form of Servicer Notice

 

 

Exhibit H – Form of Asset File

 

 

Exhibit I – Form of Trust Receipt

 

 

Exhibit J – Form of Distribution Worksheet

 

 

Exhibit K – Form of Servicing Report

 

 

Exhibit L – Form of Mezzanine Loan Subsidiary Acknowledgment

 

 

Exhibit M –Section 11(E) Certificate

 

 

Exhibit N – Form of Notice to Borrower

 

 

Exhibit O – Form of Request for Repurchase/Purchase Price Decrease and
Confirmation

 

 

 

 

-iii-

 

--------------------------------------------------------------------------------






1. Applicability

From time to time the parties hereto may enter into transactions in which Seller
agrees to transfer to Buyer Purchased Assets and the Mezzanine Loan Subsidiary
Interests (valued from time to time based on the Mezzanine Loans owned by the
Mezzanine Loan Subsidiary) (as hereinafter defined) against the transfer of
funds by Buyer, with a simultaneous agreement by Buyer to transfer to Seller
such Purchased Assets, Mezzanine Loan Subsidiary Interests and Mezzanine Loans
at a date certain or on demand, against the transfer of funds by Seller. Each
such transaction shall be referred to herein as a “Transaction” and, unless
otherwise agreed in writing, shall be governed by this Agreement, including any
supplemental terms or conditions contained in any annexes identified herein, as
applicable hereunder.

On the initial Purchase Date, Buyer will purchase the Mezzanine Loan Subsidiary
Interests from the Seller in connection with the initial Transaction.

After the initial Purchase Date, as part of separate Transactions Seller may
request and Buyer will fund, subject to the terms and conditions of this
Agreement, an increase in the Purchase Price for the Mezzanine Loan Subsidiary
Interests based upon the acquisition of additional Mezzanine Loans by the
Mezzanine Loan Subsidiary.

2. Definitions

Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:

“1933 Act” means the Securities Act of 1933, as amended from time to time.

“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.

“Accepted Servicing Practices” means, with respect to any Purchased Asset, those
servicing practices of prudent institutions which service assets of the same
type as such Purchased Asset in the jurisdiction where the related Mortgaged
Property or underlying asset is located.

“Act of Insolvency” means, with respect to any Person or its Affiliates, (i) the
filing of a petition, commencing, or authorizing the commencement of any case or
proceeding, or the voluntary joining of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors, or suffering any such petition or
proceeding to be commenced by another which is consented to, not timely
contested or results in entry of an order for relief; (ii) the seeking of the
appointment of a receiver, trustee, custodian or similar official for such party
or an Affiliate or any substantial part of the property of either; (iii) the
appointment of a receiver, conservator, or manager for such party or an
Affiliate by any governmental agency or authority having the jurisdiction to do
so; (iv) the making or offering by such party or an Affiliate of a composition
with its creditors or a general assignment for the benefit of creditors; (v) the
admission by such party or an Affiliate of

 

 

--------------------------------------------------------------------------------






such party of its inability to pay its debts or discharge its obligations as
they become due or mature; or (vi) that any governmental authority or agency or
any person, agency or entity acting or purporting to act under governmental
authority shall have taken any action to condemn, seize or appropriate, or to
assume custody or control of, all or any substantial part of the property of
such party or of any of its Affiliates, or shall have taken any action to
displace the management of such party or of any of its Affiliates or to curtail
its authority in the conduct of the business of such party or of any of its
Affiliates.

“Accordion Requirements” means, if at the time of a proposed increase in the
Maximum Aggregate Purchase Price, a CDO Transaction is less than 60 days from
the pricing date wherein Buyer or an Affiliate is acting at least as joint lead
manager and where Buyer or an Affiliate will be the sole structuring agent.

“Adjusted Tangible Net Worth” means, for any Person, Net Worth of such Person
plus Subordinated Debt (provided that Subordinated Debt shall not be taken into
account to the extent that it would cause Adjusted Tangible Net Worth to be
comprised of greater than 25% Subordinated Debt), minus all intangible assets,
including capitalized servicing rights, goodwill, patents, tradenames,
trademarks, copyrights, franchises, any organizational expenses, deferred
expenses, prepaid expenses, prepaid assets, receivables from shareholders,
Affiliates or employees, and any other asset as shown as an intangible asset on
the balance sheet of such Person on a consolidated basis as determined at a
particular date in accordance with GAAP.

“Adjusted Tangible Net Worth Trigger Amount” means an amount equal to (a)
$250,000,000 plus (b) an amount equal to (i) $83,333,333 multiplied by (ii) a
fraction equal to the maximum amount by which the aggregate Purchase Price of
outstanding Transactions hereunder has exceeded $300,000,000 at any time since
the Effective Date divided by $100,000,000.

“Administration Fee” has the meaning set forth in the Fee Letter.

“Affiliate” means, with respect to any Person, any “affiliate” of such Person,
as such term is defined in the Bankruptcy Code.

“Agent” means Column Financial, Inc. or any affiliate or successor thereto.

“Agreement” means this Master Repurchase Agreement, as it may be amended,
supplemented or otherwise modified from time to time.

“ALTA” means the American Land Title Association or any successor in interest
thereto.

“Alzheimer’s Facility” means a facility specializing in the care of senior
citizens with Alzheimer’s disease, dementia or other similar cognitive
impairments.

“Appraised Value” means the value set forth in an appraisal made in connection
with the origination of the related Mortgage Loan as the value of the Mortgaged
Property or Underlying Mortgaged Property, as applicable.

 

 

-2-

 

--------------------------------------------------------------------------------






“Asset” means any asset set forth in the Transaction Request and Confirmation
and any other asset sold by Seller to Buyer from time to time.

“Asset Class” means each class of Purchased Assets specified in the subsections
of the definition of Concentration Limit.

“Asset File” means, the documents specified on Exhibit H, together with any
additional documents and information required to be delivered to Buyer or its
designee (including the Custodian) pursuant to this Agreement.

“Asset Purchase Agreement” means with respect to each Purchased Asset, the
agreement pursuant to which the Mezzanine Loan Subsidiary, as applicable,
acquires such Purchased Asset from Seller, as amended.

“Asset Value” means with respect to each Eligible Asset, the applicable Purchase
Price Percentage for the related Purchased Asset multiplied by the lesser of (a)
the Market Value of such Purchased Asset and (b) the outstanding principal
balance of such Purchased Asset.

(a) Without limiting the generality of the foregoing, Seller acknowledges that
the Asset Value of a Purchased Asset may be reduced to zero by Buyer if:

(i) such Purchased Asset ceases to be an Eligible Asset;

(ii) such Purchased Asset has been released from the possession of the Custodian
under the Custodial Agreement for a period in excess of 10 calendar days;

(iii) such Purchased Asset is a Non-Performing Asset;

(iv) other than with respect to Exception Assets, the Buyer has determined in
its sole discretion that the Purchased Asset is not eligible for sale or a CDO
Transaction consistent with the prevailing sale and CDO industry with respect to
substantially similar assets;

(v) such Purchased Asset contains a breach of a representation or warranty made
by the Seller in this Agreement or the Custodial Agreement, which the Buyer
determines adversely impacts the Market Value of the Purchased Asset;

(vi) on or after the Concentration Limit Trigger Date, when the Purchase Price
for such Purchased Asset is added to other Purchased Assets, a breach of a
Concentration Limit occurs; or

(vii) such Purchased Asset is a Healthcare Mortgage Loan with a DSCR of 1.25:1
or lower; or

 

 

-3-

 

--------------------------------------------------------------------------------






(viii) such Purchased Asset (or the related Underlying Mortgage Loan, as
applicable) is secured by a Skilled Nursing Facility and has a DSCR below 1.3:1;
or

(ix) such Purchased Asset (or the related Underlying Mortgage Loan, as
applicable) is secured by an Assisted Living Facility and has a DSCR below
1.2:1; or

(x) such Purchased Asset (or the related Underlying Mortgage Loan, as
applicable) is secured by an Alzheimer’s Facility and has a DSCR below 1.3:1; or

(xi) such Purchased Asset (or the related Underlying Mortgage Loan, as
applicable) is secured by a Continuing Care Retirement Community Rental Facility
and has a DSCR below 1.3:1; or

(xii) such Purchased Asset (or the related Underlying Mortgage Loan, as
applicable) is secured by an Independent Living Facility and has a DSCR below
1.2:1.

“Asset Value Margin Call” has the meaning specified in Section 6(a) hereof.

“Asset Value Margin Deficit” has the meaning specified in Section 6(a) hereof.

“Assignment and Acceptance” has the meaning set forth in Section 22 hereof.

“Assignment of Leases” means, with respect to any Mortgage, an assignment of
leases thereunder, notice of transfer or equivalent instrument in recordable
form, sufficient under the laws of the jurisdiction wherein the Underlying
Mortgaged Property is located to reflect the assignment of leases.

“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the Mortgage to Buyer.

“Assisted Living Facility” means a facility which provides housing to senior
citizens including daily living and health care services.

“Backup Servicer” means any servicer approved by Buyer and Seller in accordance
with the terms of the Backup Servicing Agreement.

“Backup Servicing Agreement” means that certain backup servicing agreement,
among the Buyer, the Seller, the Mezzanine Loan Subsidiary and the Backup
Servicer to be entered into upon the occurrence of a Backup Servicing Trigger
Event as the same may be amended from time to time.

“Backup Servicing Trigger Event” means the occurrence of (i) a downgrade of CIT
Group, Inc. to a BBB+ rating or lower, or (ii) upon a Change of Control.

 

 

-4-

 

--------------------------------------------------------------------------------






“Balloon Payment” means, for any Purchased Asset for which the final principal
payment is substantially greater than periodic scheduled principal payments due
thereunder, the payment due on its maturity date.

“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.

“Breakage Costs” has the meaning set forth in Section 4(d) hereof.

“Business Day” means any day other than (i) a Saturday or Sunday; (ii) a public
or bank holiday in New York City or (iii) any day on which the New York Stock
Exchange is closed.

“Buyer” means Column Financial, Inc., and any successor or assign hereunder, and
with respect to Section 11(E), any participants derivatively hereunder.

“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent equity ownership interests in a Person which is not a corporation,
including, without limitation, any and all member or other equivalent interests
in any limited liability company, and any and all warrants or options to
purchase any of the foregoing.

“CDO Transaction” means a CDO transaction of the Seller or an Affiliate of the
Seller with respect to any of the Purchased Assets for which Credit Suisse First
Boston or an Affiliate thereof acts as co-lead underwriter.

“Cash Equivalents” means (a) securities with maturities of 90 days or less from
the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of Buyer or of any commercial bank
having capital and surplus in excess of $500,000,000, (c) repurchase obligations
of Buyer or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than seven days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and in
either case maturing within 90 days after the day of acquisition, (e) securities
with maturities of 90 days or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s,

 

 

-5-

 

--------------------------------------------------------------------------------






(f) securities with maturities of 90 days or less from the date of acquisition
backed by standby letters of credit issued by Buyer or any commercial bank
satisfying the requirements of clause (b) of this definition or (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.

“Change in Control” means:

(A) any transaction or event as a result of which a “person” or “group” (within
the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (other than CIT Group or its Affiliates) shall
become, or obtain rights (whether by means of warrants, options or otherwise) to
become, the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of a percentage of the total voting power
of all classes of capital stock of the Guarantor entitled to vote generally in
the election of directors of 30% or more;

(B) the Manager ceases to be responsible for the day-to-day management of the
Seller or Guarantor or the Manager’s management agreement with respect to either
the Seller or the Guarantor is terminated for any reason, and either (i) Buyer
is not notified of such termination within five (5) days of such termination, or
(ii) Seller or Guarantor, as applicable, does not engage a replacement manager
acceptable to Buyer within ninety (90) days of such termination;

(C) any transaction or event as a result of which Guarantor ceases to wholly
own, beneficially or of record, the Seller;

(D) any transaction or event as a result of which Seller ceases to wholly own,
beneficially or of record, the Mezzanine Loan Subsidiary;

(E) the sale, transfer, or other disposition of all or substantially all of
Seller’s, or Guarantor’s or Mezzanine Loan Subsidiary’s assets (excluding any
such action taken in connection with any CDO Transaction);

(F) any transaction or event as a result of which Manager and its Affiliates
ceases to directly or indirectly own 15% of the total voting power of all
classes of capital stock of the Guarantor; or

(G) any transaction or event as a result of which (i) CIT Group or any of its
Subsidiaries or Affiliates, directly or indirectly, ceases to retain a direct
economic interest in the Manager or (ii) ceases to own, beneficially or of
record, at least 51% of the membership interests of the Manager.

“Closed Asset” means an asset as to which (a) the related note and any
applicable security instrument (or partnership agreement or operating agreement
with respect to a Preferred Equity Investment) have been delivered to the Seller
and (b) funds have been disbursed to the mortgagor (or the applicable entity in
the case of a Preferred Equity Investment), in each case, prior to the related
Purchase Date.

 

 

-6-

 

--------------------------------------------------------------------------------






 

“Closing Data Tape” means, with respect to any Transaction as of any Purchase
Date, a computer tape or other electronic medium generated by Seller or any of
its Affiliates and delivered to Buyer and Custodian, which provides, with
respect to each Purchased Asset that is the subject of such Transaction, each of
the data fields set forth on Exhibit B attached hereto and the information
responsive to each such field, as well as any and all new, modified or updated
information with respect to such Purchased Asset that has been provided to Buyer
prior to the applicable Purchase Date and as to which the Purchase Price or any
other information set forth in the Transaction Request and Confirmation for such
Transaction has been based, in each case in a format that has previously been
approved by Buyer and is otherwise acceptable to Buyer.

“Code” means the Internal Revenue Code of 1986, as amended.

“Complete Submission” means with respect to any Transaction, the Summary
Diligence Materials together with a Preliminary Data Tape.

“Concentration Calculation” means the calculation, expressed as a percentage,
for each Asset Class, equal to the lesser of (i) (A) the Purchase Price of
Purchased Assets in such Asset Class divided by (B) the aggregate outstanding
Purchase Price of all Purchased Assets and (ii) (A) the Purchase Price of
Purchased Assets in such Asset Class divided by (B) the aggregate Asset Value of
all Purchased Assets.

“Concentration Limit” has the meaning set forth in the Fee Letter.

“Concentration Limit Margin Call” has the meaning specified in Section 6(b)
hereof.

“Concentration Limit Margin Deficit” has the meaning specified in Section 6(b)
hereof.

“Concentration Limit Trigger Date” means the date which follows each
Concentration Trigger Reference Date which (1) for all Concentration Limits
other than the Operator Concentration Limits, is the earlier of (A) four (4)
months following the applicable Concentration Trigger Reference Date and (B) the
date on which the outstanding Purchase Price first exceeds 50% of the Maximum
Aggregate Purchase Price following the related Concentration Trigger Reference
Date, and (2) for all Operator Concentration Limits, six (6) months following
the applicable Concentration Trigger Reference Date.

“Concentration Trigger Reference Date” means each of the date hereof, and the
date of consummation of any CDO Transaction.

“Continuing Care Retirement Community Rental Facility” means a facility that
provides both independent living and assisted living housing for senior citizens
on a rental basis.

“Control Account Agreement” means that certain Control Account Agreement, dated
as of the date hereof, among Buyer, Servicer, Seller and Securities
Intermediary, as amended.

 

 

-7-

 

--------------------------------------------------------------------------------






“Custodial Agreement” means the custodial agreement dated as of the date hereof,
among Seller, Buyer and Custodian as the same may be amended from time to time.

“Custodial Delivery Letter” means the form executed by Seller in order to
deliver the Purchased Asset Schedule and the Purchased Assets to the Custodian
pursuant to Section 10(b)(4), a form of which is attached hereto as Exhibit D.

“Custodian” means LaSalle Bank, N.A. or such other party specified by Buyer and
agreed to by Seller, which approval shall not be unreasonably withheld.

“Debt Service Coverage Ratio” or “DSCR” means, with respect to any Mortgage Loan
or Underlying Mortgage Loan as of any date of determination, Net Underwritable
Cash Flow for such Mortgage Loan or Underlying Mortgage Loan divided by the
Mortgage Interest Rate of such Mortgage Loan.

“Default” means an Event of Default or an event that with notice or lapse of
time or both would become an Event of Default.

“Direction Letter” means that certain irrevocable direction letter from
Guarantor and/or Seller, as the existing owners of each underlying Asset,
whereby all amounts payable to Guarantor and/or Seller shall be deposited
directly into the account governed by the Control Account Agreement and under
the control of Buyer.

“Disclosed Litigation” means any litigation disclosed to Buyer by Seller prior
to the date hereof.

“Distribution Worksheet” means a worksheet setting forth the amounts and
recipients of remittances to be made on the next succeeding Price Differential
Payment Date, substantially in the form of Exhibit J.

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

“Due Diligence Costs” has the meaning specified in Section 36 hereof.

“Effective Date” means the date upon which the conditions precedent set forth in
Section 10 shall have been satisfied.

“Eligible Asset” means any Healthcare Mortgage Loan that, in each case, is
acceptable to Buyer in its sole discretion, is a Closed Asset and conforms with
the applicable representations and warranties on Schedule 1. Eligibility of
other assets not addressed herein including Mezzanine Loans, or Junior Interest
Preferred Equity Investments and mortgage loans secured by hospitals, surgical
and outpatient centers, equity-based continuing care retirement community
facilities and long term acute care facilities shall be determined at Buyer’s
sole good faith discretion. Without limiting the generality of the foregoing,
Buyer reserves the right not to accept any Asset which Buyer, in its sole
discretion, deems will have a materially negative impact on the aggregate
collateral pool to be included in a CDO Transaction.

 

 

-8-

 

--------------------------------------------------------------------------------






“Environmental Law” means any federal, state, foreign or local statute, law,
rule, regulation, ordinance, code, guideline, written policy and rule of common
law now or hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, employee health
and safety or hazardous materials, including, without limitation, CERCLA; RCRA;
the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C.
§ 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous
Material Transportation Act, 49 U.S.C. § 1801 et seq. and the Occupational
Safety and Health Act, 29 U.S.C. § 651 et seq.; and any state and local or
foreign counterparts or equivalents, in each case as amended from time to time.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which Seller is a member and (ii) solely for purposes of potential liability
under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code and the
lien created under Section 302(f) of ERISA and Section 412(n) of the Code,
described in Section 414(m) or (o) of the Code of which Seller is a member.

“Event of Default” has the meaning specified in Section 15 hereof.

“Event of Termination” means with respect to Seller or Guarantor (i) with
respect to any Plan, a reportable event, as defined in Section 4043 of ERISA, as
to which the PBGC has not by regulation waived the requirement of Section
4043(a) of ERISA that it be notified with 30 days of the occurrence of such
event, or (ii) the withdrawal of Seller, Guarantor or any ERISA Affiliate
thereof from a Plan during a plan year in which it is a substantial employer, as
defined in Section 4001(a)(2) of ERISA, or (iii) the failure by Seller,
Guarantor or any ERISA Affiliate thereof to meet the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA with respect to any Plan,
including, without limitation, the failure to make on or before its due date a
required installment under Section 412(m) of the Code or Section 302(e) of
ERISA, or (iv) the distribution under Section 4041 of ERISA of a notice of
intent to terminate any Plan or any action taken by Seller, Guarantor or any
ERISA Affiliate thereof to terminate any plan, or (v) the adoption of an
amendment to any Plan that, pursuant to Section 401(a)(29) of the Code or
Section 307 of ERISA, would result in the loss of tax-exempt status of the trust
of which such Plan is a part if Seller, Guarantor or any ERISA Affiliate thereof
fails to timely provide security to the Plan in accordance with the provisions
of said sections, or (vi) the institution by the PBGC of proceedings under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or (vii) the receipt by Seller, Guarantor or any ERISA
Affiliate thereof of a notice from a Multiemployer Plan that action of the type
described in the previous clause (vi) has been taken by the PBGC with respect to
such Multiemployer Plan, or (viii) any event or circumstance exists which may
reasonably be expected to constitute grounds for Seller, Guarantor or any ERISA
Affiliate thereof to incur liability under Title IV of ERISA or under Sections
412(c)(11) or 412(n) of the Code with respect to any Plan.

 

 

-9-

 

--------------------------------------------------------------------------------






“Exception Asset” means any Asset which is otherwise ineligible for purchase
hereunder, or which otherwise becomes ineligible for purchase hereunder and
which is approved by Buyer in its sole discretion. Buyer’s approval of an Asset
as an Exception Asset shall expire on the earlier of (a) the date set forth by
the Buyer in the written notice that such Asset is approved as an Exception
Asset (an “Exception Notice”) or (b) the occurrence of any additional event,
other than that set forth in the Exception Notice, which would cause the Asset
to become ineligible for purchase hereunder. The Pricing Rate, the initial
Market Value and Purchase Price with respect to Exception Assets shall be set in
the sole discretion of Buyer. Buyer may at any time, and in its sole discretion,
no longer consider an Asset an Exception Asset, in which case such Asset shall
have a Market Value of zero.

“Excluded Taxes” shall have the meaning specified in Section 11(E)(e).

“Exit Fee” has the meaning set forth in the Fee Letter.

“Facility” means any Skilled Nursing Facility, Assisted Living Facility,
Independent Living Facility, Alzheimer’s Facility or Continuing Care Retirement
Community Rental Facility.

“Fannie Mae” means Fannie Mae, the government sponsored enterprise formerly
known as the Federal National Mortgage Association.

“FDIA” has the meaning set forth in Section 26(c) hereof.

“FDICIA” has the meaning set forth in Section 26(d) hereof.

“Fee Letter” means the Fee Letter, dated as of the date hereof, between Buyer,
Seller, and Guarantor and Mezzanine Loan Subsidiary as amended, modified,
waived, supplemented, extended, restated or replaced from time to time.

“Fidelity Insurance” means insurance coverage with respect to employee errors,
omissions, dishonesty, forgery, theft, disappearance and destruction, robbery
and safe burglary, property (other than money and securities) and computer fraud
in an amount not less than $5,000,000.

“Fitch” means Fitch Ratings, Inc., or any successor thereto.

“Freddie Mac” means the Federal Home Loan Mortgage Corporation or any successor
thereto.

“Future Funding Amount” shall mean the aggregate dollar amount of all unfunded
Future Funding Obligations.

“Future Funding Obligations” shall mean, with respect to a Purchased Asset, any
amount required to be advanced by the holder after the first disbursement under
such Purchased Asset which as of the date of determination has not yet been
advanced.

 

 

-10-

 

--------------------------------------------------------------------------------






“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America and applied on a consistent basis.

“Governing Agreement” means the agreement or agreements which govern the
issuance and the payment of the Securities including without limitation a
private placement memorandum or a prospectus.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over Seller, Servicer,
Guarantor or Buyer, as applicable.

“Ground Lease” means a lease for all or any portion of the real property
comprising the Mortgaged Property, the lessee’s interest in which is held by the
Mortgagor of the related Mortgage Loan.

“Ground Lessee” means the ground lessee under a Ground Lease.

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business, or (ii) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgaged
Property, to the extent required by Buyer. The amount of any Guarantee of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith. The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.

“Guarantor” means Care Investment Trust Inc., in its capacity as guarantor under
the Guaranty.

“Guaranty” means the guaranty of the Guarantor dated as of the date hereof as
the same may be amended from time to time.

“Healthcare Mortgage Loan” means a Mortgage Loan (a) secured by a first mortgage
lien on a Facility (b) with a Loan-to-Value Ratio of 80% or less, and (c) as to
which the representations and warranties in Schedule 1(a) hereof are correct.

“Income” means with respect to any Purchased Asset at any time until repurchased
by the Seller, any principal received thereon or in respect thereof and all
interest, dividends or other distributions thereon, excluding payments received
with respect to any Mezzanine Loan or Preferred Equity Investment which are
designated for payment of senior debt and/or escrows required thereunder.

 

 

-11-

 

--------------------------------------------------------------------------------






“Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business, so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for the account of
such Person; (e) Capital Lease Obligations of such Person; (f) obligations of
such Person under repurchase agreements, sale/buy-back agreements or like
arrangements; (g) Indebtedness of others Guaranteed by such Person; (h) all
obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person; and (i) Indebtedness of general
partnerships of which such Person is a general partner.

“Indemnified Party” has the meaning set forth in Section 30(a) hereof.

“Independent Living Facility” means a facility that provides housing to senior
citizens who do not require specialized daily living or health services.

“Interest Rate Protection Agreement” means, with respect to any or all of the
Purchased Assets, any short sale of a US Treasury Security, or futures contract,
or mortgage related security, or Eurodollar futures contract, or options related
contract, or interest rate swap, cap or collar agreement, or similar arrangement
providing for protection against fluctuations in interest rates or the exchange
of nominal interest obligations, either generally or under specific
contingencies, entered into by Seller and a party acceptable to Buyer in its
sole discretion, which agreement is acceptable to Buyer in its sole discretion.

“Interest Rate Protect Agreement Counterparty” means:

(a) the Buyer; and

(b) a person which has entered into an Interest Rate Protection Agreement with
the Seller for the purpose of hedging interest rate liabilities and/or currency
exchange rates in relation to the Assets, and which at the time it enters into
such Interest Rate Protection Agreement rated at least A-1 by S&P and Aa3 by
Moody’s;

provided that, in each such case, such person has signed and delivered or
acceded to an intercreditor deed as an Interest Rate Protection Agreement
Counterparty.

“Interest Rate Protection Agreement Transaction” means any forward contract,
futures contract, swap, option or other financial agreement or arrangement,
including, without limitation, caps, floors, collars and similar agreements,
relating to, or the value of which is dependent upon, interest rates or currency
exchange rates or indices.

 

 

-12-

 

--------------------------------------------------------------------------------






“Junior Interest” means (a) a junior “B” participation interest or certificate
in a Healthcare Mortgage Loan or Mezzanine Loan or (b) a “B note” in an A/B
structure of a Healthcare Mortgage Loan or Mezzanine Loan , in each case with a
Loan-to-Value Ratio of less than 80% and as to which the representations and
warranties in Schedule 1(b) hereof are correct.

“LIBOR Period” means, with respect to each Price Differential Payment Date, the
period from and including the immediately preceding Price Differential Payment
Date (or, with respect to the first LIBOR Period for the Transaction, from and
including the Purchase Date) to but excluding such Price Differential Payment
Date, unless otherwise agreed to by the Buyer and the Seller in writing.

“LIBOR” means, with respect to each day during the applicable LIBOR Period, the
rate per annum equal to the one month London Inter-Bank Offered Rate for United
States Dollar deposits as reported on the display designated as “BBAM” “Page
1229a” on Bloomberg (or such other display as may replace “BBAM” “Page 1229a” on
Bloomberg), as of 8:00 a.m., New York City time, on the date two (2) Business
Days prior to the commencement of such LIBOR Period, and if such rate shall not
be so quoted, or if the related LIBOR Period shall be less than one month, the
rate per annum at which the Buyer or its Affiliate is offered dollar deposits at
or about 8:00 a.m., New York City time, on the date two (2) Business Days prior
to the commencement of the such LIBOR Period, by prime banks in the interbank
eurodollar market where the eurodollar and foreign currency exchange operations
in respect of its Transactions are then being conducted for delivery on such day
for a period of one month or such other period as agreed upon in writing by the
Buyer and the Seller and in an amount comparable to the amount of the
Transactions outstanding on such day.

“Lien” means any mortgage, lien, pledge, charge, security interest or similar
encumbrance.

“Liquidity Trigger Amount” means an amount equal to (a) $10,000,000 plus (b) an
amount equal to (i) $10,000,000 multiplied by (ii) a fraction equal to (A) the
maximum amount by which the aggregate Purchase Price of outstanding Transactions
hereunder has exceeded $100,000,000 at any time since the Effective Date divided
by $200,000,000.

“Loan Security Agreement” means as to any Purchased Asset, any contract,
instrument or other document related to security for repayment thereof (other
than in the case of a Mortgage Loan, the related Mortgage and Mortgage Note),
executed by the obligor and/or others in connection with such Mortgage Loan in
favor of the Seller, including without limitation, any security agreement,
guaranty, title insurance policy, hazard insurance policy, chattel mortgage,
letter of credit or certificate of deposit or other pledged accounts, and any
other documents and records relating to any of the foregoing.

“Loan-to-Value Ratio” means with respect to any Eligible Asset, the ratio of the
current outstanding principal amount of the Eligible Asset to the lesser of (a)
the Appraised Value of the Mortgaged Property or Underlying Mortgaged Property
at origination or (b) if the Mortgaged Property or Underlying Mortgaged Property
was purchased within 12 months of the origination of the Eligible Asset, the
purchase price of the Mortgaged Property or Underlying Mortgaged Property.

 

 

-13-

 

--------------------------------------------------------------------------------






“Manager” means CIT Healthcare LLC.

“Margin Call” has the meaning specified in Section 6(c) hereof.

“Margin Deadline” has the meaning specified in Section 6(d) hereof.

“Margin Deficit” has the meaning specified in Section 6(c) hereof.

“Margin Excess” has the meaning specified in Section 6(f).

“Market Value” means, as of any date with respect to any Purchased Asset, the
price at which such Purchased Asset could readily be sold as determined by the
Buyer in its sole good faith discretion, taking into account such factors as it
deems appropriate, including without limitation, market conditions and interest
rate fluctuations. For purposes of determining the Market Value of the Mezzanine
Loan Subsidiary Interests, the Buyer shall use the Market Value of the Mezzanine
Loans owned by the Mezzanine Loan Subsidiary. Without limiting the foregoing,
Buyer will deem the initial Market Value for any Purchased Asset to be no
greater than par. Without limiting the generality of the foregoing, Market Value
may be modified in accordance with the provisions of Section 3(i).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of Seller, Mezzanine Loan Subsidiary, Guarantor or
any Affiliate that is a party to any Program Agreement taken as a whole; (b) a
material impairment of the ability of Seller, Mezzanine Loan Subsidiary,
Guarantor or any Affiliate that is a party to any Program Agreement to perform
under any Program Agreement and to avoid any Event of Default; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability of
any material portion of any Program Agreement against Seller, Mezzanine Loan
Subsidiary, Guarantor or any Affiliate that is a party to any Program Agreement.

“Maximum Aggregate Purchase Price” has the meaning set forth in the Fee Letter.

“Mezzanine Borrower” has the meaning set forth in paragraph 13 of Schedule 1(c).

“Mezzanine Collateral” means the collateral pledged in respect of a Mezzanine
Loan.

“Mezzanine Loan” means a loan (a)(i) secured by a second mortgage lien on a
Facility to an entity that directly owns such Facility or (ii) to an entity
owning an interest in a special purpose entity that directly owns a Facility and
such loan is secured by a pledge of excess cash flow after first mortgage debt
service or equity interests in the owner of such Facility (b) with a
Loan-to-Value Ratio less than 90% and (c) as to which the representations and
warranties in Schedule 1(c) hereof are correct.

“Mezzanine Loan Documents” means the documentation governing a Mezzanine Loan.

 

 

-14-

 

--------------------------------------------------------------------------------






“Mezzanine Loan Subsidiary” means CARE Mezz QRS 2007 RE Holdings Corp., a wholly
owned Subsidiary of the Seller that is a Special Purpose Entity formed for the
sole purpose of holding Mezzanine Loans.

“Mezzanine Loan Subsidiary Corporate Agreement” means the organizational
documents governing any Mezzanine Loan Subsidiary as contemplated by this
Repurchase Agreement.

“Mezzanine Loan Subsidiary Agreement” means that certain Mezzanine Loan
Subsidiary Agreement, dated as of the date hereof, executed and delivered by a
duly authorized officer of the Mezzanine Loan Subsidiary in favor of the Buyer.

“Mezzanine Loan Subsidiary Interests” means all of the issued and outstanding
shares of capital stock of the Mezzanine Loan Subsidiary owned by Seller and any
and all of Seller’s other interests in Mezzanine Loan Subsidiary including,
without limitation, all its rights to participate in the operation or management
of Mezzanine Loan Subsidiary and all its rights to properties, assets, member
interests and distributions under the Mezzanine Loan Subsidiary Corporate
Agreement in respect of such member interests. “Mezzanine Loan Subsidiary
Interests” also include (i) all accounts receivable arising out of the
applicable Mezzanine Loan Subsidiary Corporate Agreement; (ii) all general
intangibles arising out of the applicable Mezzanine Loan Subsidiary Corporate
Agreement; and (iii) to the extent not otherwise included, all proceeds of any
and all the foregoing (including within proceeds, whether or not otherwise
included therein, any and all contractual rights of the Seller under any revenue
sharing or similar agreement to receive all or any portion of the revenues or
profits of Mezzanine Loan Subsidiary).

“Moody’s” means Moody’s Investors Service, Inc. or any successors thereto.

“Mortgage” means, with respect to each Mortgage Loan, each mortgage, assignment
of rents, security agreement and fixture filing, or deed of trust, assignment of
rents, security agreement and fixture filing, deed to secure debt, assignment of
rents, security agreement and fixture filing, or similar instrument creating and
evidencing a lien on real property and other property and rights incidental
thereto.

“Mortgage Interest Rate” means the rate of interest borne on a Mortgage Loan
from time to time in accordance with the terms of the related Mortgage Note.

“Mortgage Loan” means a Healthcare Mortgage Loan or a Junior Interest in a
Healthcare Mortgage Loan.

“Mortgage Note” means the promissory note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage.

“Mortgaged Property” means the real property securing repayment of the debt
evidenced by a Mortgage Note.

“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.

 

 

-15-

 

--------------------------------------------------------------------------------






“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by Seller
or any ERISA Affiliate and that is covered by Title IV of ERISA.

“Net Income” means, for any period and any Person, the net income of such Person
for such period as determined in accordance with GAAP.

“Net Underwritable Cash Flow” means, with respect to each Mortgage Loan or
Underlying Mortgage Loan, the underwritable cash flow from the related Mortgaged
Property or Properties, as determined by the Buyer.

“Net Worth” means, with respect to any Person and its consolidated Subsidiaries,
an amount equal to, on a consolidated basis, such Person’s stockholder equity
(determined in accordance with GAAP).

“Non-Excluded Taxes” has the meaning set forth in Section 11(E)(a) hereof.

“Non-Exempt Buyer” has the meaning specified in Section 11(e) hereof.

“Non-Performing Asset” means (i) any Eligible Asset for which any payment of
principal or interest is (or has been in the preceding 12 months) more than
thirty (30) days past due or the actual net cash flow from the underlying
property is insufficient to pay debt service, (ii) any Eligible Asset with
respect to which the related obligor is in bankruptcy or (iii) any Eligible
Asset with respect to which the related Mortgaged Property is in foreclosure.

“Notice Date” has the meaning given to it in Section 3(b) hereof.

“Notice to Borrower” means a notice, substantially in the form of Exhibit N
hereto, which the Buyer may instruct the Backup Servicer to send to each
borrower of a Purchased Asset subject to a Transaction after the occurrence and
continuance of an Event of Default.

“Obligations” means (a) all of Seller’s indebtedness, obligations to pay the
Repurchase Price on the Repurchase Date, the Price Differential on each Price
Differential Payment Date, and other obligations and liabilities, to Buyer, its
Affiliates or Custodian arising under, or in connection with, the Program
Agreements, whether now existing or hereafter arising; (b) any and all sums paid
by Buyer or on behalf of Buyer in order to preserve any Purchased Asset or its
interest therein; (c) in the event of any proceeding for the collection or
enforcement of any of Seller’s indebtedness, obligations or liabilities referred
to in clause (a), the reasonable expenses of retaking, holding, collecting,
preparing for sale, selling or otherwise disposing of or realizing on any
Purchased Asset, or of any exercise by Buyer of its rights under the Program
Agreements, including, without limitation, attorneys’ fees and disbursements and
court costs; and (d) all of Seller’s indemnity obligations to Buyer or Custodian
or both pursuant to the Program Agreements.

“OFAC” has the meaning set forth in Section 13(a)(26) hereof.

 

 

-16-

 

--------------------------------------------------------------------------------






“Operator Concentration Limit” has the meaning set forth in the definition of
Concentration Limit.

“Other Taxes” shall have the meaning set forth in Section 11(E)(b) hereof.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Amount” has the meaning set forth in the Fee Letter.

“Permitted Interest Rate Protection Agreement Transaction” means any Interest
Rate Protection Agreement entered into in connection with protection against or
benefit from fluctuation in any rate or price, by the Seller with an Interest
Rate Protection Agreement Counterparty, for the purpose of hedging such Seller’s
interest rate or currency risk exposure in respect of a specific Eligible Asset,
provided that:

(a) the Seller is acting reasonably and not for speculative or proprietary
trading purposes;

(b) the relevant Interest Rate Protection Agreement Transaction is entered into
for bona fide protection against potential losses in relation to interest or
currency rates and the relevant Interest Rate Protection Agreement Transaction
does not at the time that it is entered into (the “relevant time”), and is not
intended to at the relevant time, create the same or a similar economic benefit
for the Seller as an agreement to borrow money or raise finance or an agreement
which otherwise has the same commercial effect as a borrowing;

(c) the relevant Interest Rate Protection Agreement Transaction is entered into
on terms (including rates) which could reasonably be regarded as market standard
at the relevant time for a company of comparable standing to the Seller; and

(d) other than as approved by the Buyer, the Seller and Interest Rate Protection
Agreement Counterparty have entered into an intercreditor agreement in respect
of the relevant Interest Rate Protection Agreement Transaction and the Interest
Rate Protection Agreement Counterparty has agreed to waive: (i) any right of
cross default (other than in respect of the relevant Asset itself); or (ii) in
respect of any other transaction which is not a Permitted Interest Rate
Protection Agreement Transaction, any right of set-off or netting arrangements
whether arising by contract, general terms and conditions or law that it may
have against the Seller.

“Permitted Investments” means any one or more of the following obligations or
securities having at the time of purchase, or at such other time as may be
specified, the required ratings, if any, provided for in this definition:

(a) direct obligations of, or guaranteed as to timely payment of principal and
interest by, the United States of America or any agency or instrumentality
thereof; provided that such obligations are backed by the full faith and credit
of the United States of America;

 

 

-17-

 

--------------------------------------------------------------------------------






(b) direct obligations of, or guaranteed as to timely payment of principal and
interest by, Freddie Mac, Fannie Mae or the Federal Farm Credit System, provided
that any such obligation, at the time of purchase or contractual commitment
providing for the purchase thereof, is qualified by any rating agency as an
investment of funds backing securities rated at least “AA” (or such comparable
rating);

(c) demand and time deposits in or certificates of deposit of, or bankers’
acceptances issued by, any bank or trust company, savings and loan association
or savings bank, provided that, in the case of obligations that are not fully
FDIC-insured deposits, the commercial paper or long-term unsecured debt
obligations of such depository institution or trust company (or in the case of
the principal depository institution in a holding company system, the commercial
paper or long-term unsecured debt obligations of such holding company) have one
of the two highest rating available for such securities by any rating agency;

(d) general obligations of or obligations guaranteed by any state of the United
States or the District of Columbia receiving one of the two highest long-term
debt rating available for such securities by any rating agency; and

(e) commercial or finance company paper (including both non-interest-bearing
discount obligations and interest-bearing obligations payable on demand or on a
specified date not more than one year after the date of issuance hereof) that is
rated by any rating agency in highest short-term unsecured rating category at
the time of such investment, and is issued by a corporation the outstanding
senior long-term debt obligations of which are then rated by any such rating
agency in one of its two highest short-term unsecured rating category and its
highest long-term unsecured rating category.

provided, however, that no instrument shall be a Permitted Investment if it
represents, (1) the right to receive only interest payments with respect to the
underlying debt instrument, (2) the right to receive both principal and interest
payments derived from obligations underlying such instrument and the principal
and interest payments with respect to such instrument provide a yield to
maturity greater than 120% of the yield to maturity at par of such underlying
obligations, (3) an obligation that has a remaining maturity of greater than
three hundred sixty-five (365) days from the date of acquisition thereof. If an
obligation is rated by S&P, then such obligation must be limited to those
instruments that have a predetermined fixed dollar of principal due at maturity
that cannot vary or change or, if rated, the obligation should not have an “r”
highlighter affixed to its rating, and interest thereon may either be fixed or
variable and should be tied to a single interest rate index plus a single fixed
spread (if any) and move proportionately with that index.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means an employee benefit or other plan established or maintained by any
Seller or any ERISA Affiliate and covered by Title IV of ERISA, other than a
Multiemployer Plan.

 

 

-18-

 

--------------------------------------------------------------------------------






“PML” has the meaning set forth in paragraph 22 of Schedule 1(a).

“Post Default Rate” has the meaning set forth in the Fee Letter.

“Preferred Equity Investment” means any equity investment in a corporation,
limited liability company or partnership which has a priority right for the
return of such investment and is issued by an entity that has a direct or
indirect interest in real property and other assets related to such real
property and as to which the Buyer has approved such Asset in its sole
discretion.

“Preliminary Data Tape” means a preliminary version of the Closing Data Tape,
which shall be attached to the Summary Diligence Materials as part of the
Complete Submission.

“Price Differential” means with respect to any Transaction as of any date of
determination, an amount equal to the product of (A) the Pricing Rate for such
Transaction and (B) the Purchase Price for such Transaction, calculated daily on
the basis of a 360-day year for the actual number of days during the period
commencing on (and including) the Purchase Date for such Transaction and ending
on (but excluding) the Repurchase Date.

“Price Differential Payment Date” means, with respect to a Purchased Asset, the
15th day of the month following the related Purchase Date and each succeeding
15th day of the month thereafter; provided, that, with respect to such Purchased
Asset, the final Price Differential Payment Date shall be the related Repurchase
Date; and provided, further, that if any such day is not a Business Day, the
Price Differential Payment Date shall be the next succeeding Business Day.

“Pricing Rate” has the meaning set forth in the Fee Letter.

“Principal Prepayment” means, for any Purchased Asset, (i) any amount applied to
reduce the principal or other invested amount of such Purchased Asset, other
than a scheduled principal payment, including (i) principal prepayments from any
source and of any nature whatsoever, (ii) net insurance or net condemnation
proceeds, to the extent applied to reduce the principal amount or other invested
amount of the related Purchased Asset, and (iii) any net proceeds from any sale,
refinancing, liquidation or other disposition of the underlying real property or
interest relating to such Purchased Asset to the extent applied to reduce the
principal amount or the invested amount of the related Purchased Asset.

“Program Agreements” means, collectively, the Servicing Agreement, the Backup
Servicing Agreement, the Servicer Notice, the Custodial Agreement, this
Agreement, the Guaranty, the Asset Purchase Agreement, the Fee Letter, the
Mezzanine Loan Subsidiary Acknowledgement, the Mezzanine Loan Subsidiary
Agreement, the Control Account Agreement and all executed Transaction Requests
and Confirmations.

“Prohibited Person” has the meaning set forth in Section 13(a)(26) hereof.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

 

 

-19-

 

--------------------------------------------------------------------------------






“Purchase Date” means the date on which Purchased Assets (other than Mezzanine
Loans) are to be transferred by Seller to Buyer, or, in the case of Mezzanine
Loans, the date on which such Mezzanine Loans are to be transferred by Seller to
the Mezzanine Loan Subsidiaries subject to the lien granted to Buyer.

“Purchase Price” means:

(a) on the Purchase Date, the price at which each Purchased Asset (other than a
Mezzanine Loan) is transferred by Seller to Buyer, or, in the case of a
Mezzanine Loan, the price at which such Mezzanine Loan is transferred by Seller
to the Mezzanine Loan Subsidiaries, which price shall equal the Asset Value of
such Purchased Asset on such Purchase Date minus any amounts required to be
applied pursuant to Sections 6(b) or (c); and

(b) on any day after the Purchase Date, except where Buyer and the Seller agree
otherwise, the amount determined under the immediately preceding clauses (a)
decreased by the amount of any cash transferred by the Seller to Buyer pursuant
to Section 4(c) hereof or applied to reduce the Seller’s obligations under
clause (ii) of Section 4(b) hereof or under Section 6 hereof.

“Purchase Price Decrease” means a decrease in the Purchase Price for a Purchased
Asset related to the removal of a Mezzanine Loan from the Mezzanine Loan
Subsidiary, and the decrease in value of the Mezzanine Loan Subsidiary Interests
related thereto.

“Purchase Price Increase” means an increase in the Purchase Price, pursuant to
Section 3(b) hereof, for (i) the Mezzanine Loan Subsidiary Interests based upon
Mezzanine Loan Subsidiary acquiring additional Mezzanine Loans.

“Purchase Price Percentage” has the meaning set forth in the Fee Letter.

“Purchased Asset Schedule” means with respect to any Transaction as of any date,
a schedule in the form of Annex 1 to Exhibit A attached hereto. The Purchased
Asset Schedule shall be attached to each Trust Receipt and Custodial Delivery
Letter.

“Purchased Assets” means the collective reference to Eligible Assets (other than
Mezzanine Loans) and Mezzanine Loan Subsidiary Interests, together with the
Repurchase Assets related to such Eligible Assets transferred by Seller to Buyer
in a Transaction hereunder, listed on the related Closing Data Tape attached to
the related Transaction Request and Confirmation; provided, that for purposes
other than the sale or pledge of the Purchased Assets, in the case of the
Mezzanine Loan Subsidiary Interests, Purchased Assets shall be deemed to include
any and all Mezzanine Loans owned by the Mezzanine Loan Subsidiary.

“Rated” means the rating of an Eligible Asset by a Rating Agency.

“Rating Agency” means any of S&P, Moody’s or Fitch.

“Rating Margin Call” has the meaning specified in Section 6(c) hereof.

“Rating Margin Deficit” has the meaning specified in Section 6(c) hereof.

 

 

-20-

 

--------------------------------------------------------------------------------






“Receivables Lender” means the lender under a Receivables Loan.

“Receivables Loan” means, with respect to any Mortgage Loan, any loan made to
the Mortgagor or Operator secured by a lien on the Mortgagor’s Medicare and
Medicaid accounts receivable.

“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by Seller, Guarantor, Servicer or any other person or entity with
respect to a Purchased Asset. Records shall include the Mortgage Notes, any
Mortgages, the Asset Files, the credit files related to the Purchased Asset and
any other instruments necessary to document or service a Mortgage Loan.

“REIT” means a real estate investment trust, as defined in Section 856 of the
Code.

“REMIC” means a real estate mortgage investment conduit, within the meaning of
Section 860D(a) of the Code.

“REMIC Provisions” means provisions of the federal income tax law relating to
real estate mortgage investment conduits, which appear at Sections 860A through
860G of subchapter M of Chapter 1 of the Code, and related provisions, and
regulations (including any applicable proposed regulations) and rulings
promulgated thereunder, as the foregoing may be in effect from time to time.

“Reporting Date” means the 10th day of each month or, if such day is not a
Business Day, the next succeeding Business Day.

“Repurchase Assets” has the meaning assigned thereto in Section 8 hereof.

“Repurchase Date” means the earlier of (i) the Termination Date, (ii) the date
set forth in the applicable Transaction Request and Confirmation executed by
Buyer or (iii) the date determined by application of Section 16 hereof.

“Repurchase Price” means the price at which Purchased Assets are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price and the accrued but unpaid Price Differential as
of the date of such determination.

“Request for Repurchase/Purchase Price Decrease and Confirmation” means a
request from Seller to Buyer, in the form attached as Exhibit O hereto, to
repurchase Purchased Assets subject to a Transaction or cause a Purchase Price
Decrease with respect to a Transaction, which shall not be binding upon Buyer
unless and until countersigned by Buyer and delivered to Seller.

“Requirement of Law” means, with respect to any Person, any law, treaty, rule or
regulation or determination of an arbitrator, a court or other Governmental
Authority, applicable to or binding upon such Person or any of its Property or
to which such Person or any of its Property is subject.

 

 

-21-

 

--------------------------------------------------------------------------------






“Responsible Officer” means as to any Person, the chief executive officer or,
with respect to financial matters, the chief financial officer of such Person.

“Rolling Termination Date” means, with respect to any date, the date which is
three hundred sixty-four (364) days from such date; provided, that on and after
the earlier of (i) the date, if any, on which the Buyer delivers to the Seller
written notice that the Buyer shall no longer roll the Rolling Termination Date
forward (the “Rolling Termination Notice Date”), or (ii) the date that is two
(2) years after the Effective Date, the Rolling Termination Date shall be fixed
at the date that is three (3) years after the Effective Date.

“S&P” means Standard & Poor’s Ratings Services, or any successor thereto.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

“Section 11 Certificate” shall have the meaning specified in Section
11(E)(e)(ii) hereof.

“Securities Account” means the account established by the Seller for the benefit
of Buyer, into which all collections and proceeds on or in respect of the
Purchased Assets shall be deposited by Servicer, and which is subject to the
Control Account Agreement.

“Securities Intermediary” means LaSalle Bank National Association.

“Seller” means CARE QRS 2007 RE Holdings Corp., or its permitted successors and
assigns.

“Servicer” means CIT Healthcare, LLC or any other servicer approved by Buyer in
its sole discretion, which may be Seller.

“Servicer Notice” means the notice acknowledged by the Servicer substantially in
the form of Exhibit G hereto.

“Servicing Agreement” means the servicing agreement dated as of the date hereof,
entered into among Seller, Buyer and Servicer as the same may be amended from
time to time.

“Servicing Report” means a report remitted by the Servicer monthly,
substantially in the form of Exhibit K hereto.

“SIPA” means the Securities Investor Protection Act of 1970, as amended from
time to time.

“Skilled Nursing Facility” means a facility providing housing to senior citizens
with additional health services provided by skilled nurses.

“Special Purpose Entity” means a Person, other than an individual, which is
formed or organized solely for the purpose of holding, directly or indirectly,
an ownership interest in one or more Mezzanine Loans, does not engage in any
business unrelated to the

 

 

-22-

 

--------------------------------------------------------------------------------






Mezzanine Loans, does not have any assets other than as otherwise expressly
permitted by this Repurchase Agreement, has its own separate books and records
and will not commingle its funds in each case which are separate and apart from
the books and records of any other Person, and is subject to all of the
limitations on the powers set forth in the organizational documentation of the
Seller or such Mezzanine Loan Subsidiary, as the case may be, as in effect on
each Purchase Date, and holds itself out as a Person separate and apart from any
other Person and otherwise complies with all of the covenants set forth in
Section 14(v).

“Statement Date” has the meaning set forth in Section 13(a)(5) hereof.

“Subordinated Debt” means, Indebtedness of Seller which is (i) unsecured, (ii)
no part of the principal of such Indebtedness is required to be paid (whether by
way of mandatory sinking fund, mandatory redemption, mandatory prepayment or
otherwise) prior to the date which is one year following the Termination Date
and (iii) the payment of the principal of and interest on such Indebtedness and
other obligations of Seller in respect of such Indebtedness are subordinated to
the prior payment in full of the principal of and interest (including
post-petition obligations) on the Transactions and all other obligations and
liabilities of Seller to Buyer hereunder on terms and conditions approved in
writing by Buyer and all other terms and conditions of which are satisfactory in
form and substance to Buyer.

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

“Summary Diligence Materials” means the items described on Annex 3 to Exhibit A
hereto for each Eligible Asset proposed to be sold to Buyer in accordance with,
and subject to the terms and conditions of, this Agreement.

“Taxes” shall have the meaning set forth in Section 11(E)(a) hereof.

“Termination Date” means the earlier of (a) the Rolling Termination Date, and
(b) the date of the occurrence of an Event of Default.

“Test Period” means any calendar quarter.

“Testing Date” has the meaning set forth in paragraph 26 of Schedule 1(a).

“Third Party Servicer” means any servicer of the Purchased Assets or a portion
thereof, other than the Servicer or Sub-Servicer who is the primary servicer and
administrator of the Purchased Assets.

“Title Exceptions” has the meaning set forth in paragraph 17 of Schedule 1(a).

 

 

-23-

 

--------------------------------------------------------------------------------






“Transaction” has the meaning set forth in Section 1 hereof.

“Transaction Request and Confirmation” means a request from Seller to Buyer, in
the form attached as Exhibit A hereto, to enter into a Transaction, which shall
not be binding upon Buyer unless and until countersigned by Buyer and delivered
to Seller.

“Trust Receipt” means a trust receipt, substantially in the form attached hereto
as Exhibit I, issued by Custodian to Buyer confirming the Custodian’s possession
of certain Asset Files which are the property of and held by Custodian for the
benefit of Buyer (or any other holder of such trust receipt) or a bailment
arrangement with counsel or other third party acceptable to Buyer in its sole
and absolute discretion.

“Underlying Mortgage Loan” means, with respect to any Junior Interest, Mezzanine
Loan or Preferred Equity Investment, a mortgage loan made in respect of the
related Underlying Mortgaged Property.

“Underlying Mortgaged Property” means in the case of any:

(a) Healthcare Mortgage Loan, the Mortgaged Property securing such Healthcare
Mortgage Loan;

(b) Junior Interest, the Mortgaged Property securing the Mortgage Loan in which
such Junior Interest represents a junior participation (if the Junior Interest
is of the type described in clause (a) of the definition thereof) or the
Mortgaged Property securing such Junior Interest (if the Junior Interest is of
the type described in clause (b) of the definition thereof);

(c) Mezzanine Loan, the Mortgaged Property that is owned by the Person the
Capital Stock of which is pledged as collateral security for such Mezzanine
Loan; and

(d) Preferred Equity Investment, the Mortgaged Property that is owned by the
Person in which the Preferred Equity Investment is made.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect on the
date hereof in the State of New York or the Uniform Commercial Code as in effect
in the applicable jurisdiction.

3. Program; Initiation of Transactions

a. From time to time, Buyer shall purchase from Seller certain Eligible Assets
that have been purchased and/or originated by Seller. All Purchased Assets shall
be serviced by Servicer subject to the Buyer’s rights herein or in the Servicing
Agreement. The aggregate Purchase Price of Purchased Assets subject to
outstanding Transactions shall not exceed the Maximum Aggregate Purchase Price.

b. With respect to each Transaction Seller shall give Buyer and Custodian (and,
following the occurrence of a Backup Servicing Trigger Event, the Backup
Servicer) at least five (5) Business Days’ prior notice of any proposed Purchase

 

 

-24-

 

--------------------------------------------------------------------------------






Date (the date on which such notice is given, the “Notice Date”). On the Notice
Date, Seller shall (i) request that Buyer enter into a Transaction by furnishing
to Buyer (and, following the occurrence of a Backup Servicing Trigger Event, the
Backup Servicer) a Transaction Request and Confirmation (with respect to each
Eligible Asset) accompanied by a Complete Submission and (ii) deliver to Buyer
and Custodian (and, following the occurrence of a Backup Servicing Trigger
Event, the Backup Servicer) a proposed Purchased Asset Schedule. In the event
the Purchased Asset Schedule provided by Seller contains erroneous computer
data, is not formatted properly or the computer fields are otherwise improperly
aligned, Buyer shall provide written or electronic notice to Seller describing
such error and Seller shall correct the computer data, reformat the Eligible
Assets or properly align the computer fields. The Seller shall hold Buyer
harmless for such correction, reformatting or realigning, as applicable.

c. With respect to each Exception Asset, upon receipt of the Transaction
Request, Buyer shall, consistent with this Agreement, specify the terms for such
proposed Transaction, including the Purchase Price, the Pricing Rate, the Market
Value and the Repurchase Date in respect of such Transaction. The terms thereof
shall be set forth in the Transaction Request and Confirmation to be delivered
to Seller on or prior to the Purchase Date.

d. With respect to each Exception Asset, the Transaction Request and
Confirmation, together with this Agreement, shall constitute conclusive evidence
of the terms agreed between Buyer and Seller with respect to the Transaction to
which the Transaction Request and Confirmation relates, and Seller’s acceptance
of the related proceeds shall constitute Seller’s agreement to the terms of such
Transaction Request and Confirmation. It is the intention of the parties that,
with respect to each Exception Asset, each Transaction Request and Confirmation
shall not be separate from this Agreement but shall be made a part of this
Agreement. In the event of any conflict between this Agreement and, with respect
to each Exception Asset, a Transaction Request and Confirmation, the terms of
the Transaction Request and Confirmation shall control with respect to the
related Transaction.

e. Following receipt of a Transaction Request and Confirmation and a Complete
Submission, Buyer shall, as hereinafter provided, inform Seller of its election
to purchase any Eligible Assets proposed to be sold to Buyer by Seller
hereunder. Buyer shall have the right to review all Eligible Assets proposed to
be sold to Buyer and conduct its own due diligence investigation of such
Eligible Assets as Buyer determines. Buyer shall conduct its diligence review
within the following time frame beginning on the Business Day following receipt
of the Complete Submission: in the case of a proposed Transaction of (i) up to
five (5) Eligible Assets, ten (10) Business Days; (ii) more than five (5) but no
more than twenty-five (25) Eligible Assets, twenty (20) Business Days, and (iii)
more than twenty-five (25) Eligible Assets, a time frame to be mutually agreed
upon by Buyer and Seller. If, with respect to any Eligible Asset, Buyer does not
respond to Seller within the time frames specified in the preceding sentence,
Buyer shall be deemed

 

 

-25-

 

--------------------------------------------------------------------------------






to have elected not to purchase such Eligible Asset. Upon completion of its
review, Buyer shall in its sole discretion determine whether to purchase such
Eligible Assets and consistent with this Agreement, confirm the terms for such
proposed Transaction, including the Purchase Price or Purchase Price Increase,
Purchase Price Percentage, the Asset Value, the Pricing Rate, and the Repurchase
Date for such Transaction. The terms thereof shall be set forth in the
Transaction Request and Confirmation signed by the Seller, and countersigned by
Buyer, to be returned to Seller on or prior to the Purchase Date. To the extent
any term in the Transaction Request and Confirmation is incomplete, inconsistent
with, or otherwise adds terms to the agreement, or to the extent Buyer chooses
not to enter into a Transaction pursuant to Section 3f below, the Buyer shall
have no obligation to execute and/or deliver the Transaction Request and
Confirmation to the Seller.

f. Upon the satisfaction of the applicable conditions precedent set forth in
Section 10 hereof, all of Seller’s interest in the Repurchase Assets shall pass
to Buyer on the Purchase Date, against the transfer of the Purchase Price or
Purchase Price Increase to Seller. Upon transfer of the Purchased Assets to
Buyer as set forth in this Section and until termination of any related
Transactions as set forth in Sections 4 or 16 of this Agreement, ownership of
each Purchased Asset, including each document in the related Asset File and
Records, is vested in Buyer; provided that, prior to the recordation by the
Custodian as provided for in the Custodial Agreement record title in the name of
Seller to each Purchased Asset (other than with respect to Securities) shall be
retained by Seller in trust, for the benefit of Buyer, for the sole purpose of
facilitating the servicing and the supervision of the servicing of the Purchased
Assets.

g. Upon transfer of the Mezzanine Loan Subsidiary Interests to Buyer as set
forth herein and until termination of any related Transactions as set forth
herein, ownership of the Mezzanine Loan Subsidiary Interests is vested in the
Buyer, and record title to each Mezzanine Loan shall be retained by the
Mezzanine Loan Subsidiary or a Servicer for liquidation purposes, for the
benefit of Buyer.

h. This Agreement is not a commitment by Buyer to enter into Transactions with
Seller but rather sets forth the procedures to be used in connection with
periodic requests for Buyer to enter into Transactions with Seller. Seller
hereby acknowledges that Buyer is under no obligation to agree to enter into, or
to enter into, any Transaction pursuant to this Agreement.

i. The Maximum Aggregate Purchase Price may be increased by agreement of Buyer
and Seller if the Accordion Requirements are satisfied at the time that the
increase is proposed. Buyer shall have sole discretion in determining whether
the Accordion Requirements are satisfied and shall provide written notice to
Seller that the Accordion Requirements have been satisfied. Buyer shall also
have sole discretion in determining whether the Accordion Requirements continue
to be satisfied during the period that the Maximum Aggregate Purchase Price is
increased. To the extent that the Accordion Requirements are not satisfied
during

 

 

-26-

 

--------------------------------------------------------------------------------






the period that the Maximum Aggregate Purchase Price is increased, Buyer may
reduce the Maximum Aggregate Purchase Price or the Market Value relating to any
of the Transactions in its sole discretion by providing written notice to
Seller. Upon receipt of such notice, Seller shall be responsible for remitting
to Buyer any amounts due to Buyer as a result of the Maximum Aggregate Purchase
Price reduction within one (1) Business Day.

4. Repurchase

a. Seller shall repurchase the related Purchased Assets from Buyer on each
related Repurchase Date. Such obligation to repurchase exists without regard to
any prior or intervening liquidation or foreclosure with respect to any
Purchased Asset (but liquidation or foreclosure proceeds received by Buyer shall
be applied to reduce the Repurchase Price for such Purchased Asset on each Price
Differential Payment Date except as otherwise provided herein). Seller is
obligated to repurchase and take physical possession of the Purchased Assets
from Buyer or its designee (including the Custodian) at Seller’s expense on the
related Repurchase Date. Buyer’s costs shall be limited to out-of-pocket costs.

b. Provided that no Default or Event of Default shall have occurred and is
continuing, and Buyer has received the related Repurchase Price upon repurchase
of the Purchased Assets, Buyer agrees to release its ownership interest
hereunder in the Purchased Assets (including, the Repurchase Assets related
thereto) at the request of Seller.

c. With respect to prepayments in full or part by the related Mortgagor or
obligor of a Purchased Asset or Mezzanine Loan, Seller agrees to (i) provide
Buyer with a copy of a report from the related Servicer indicating that such
Purchased Asset or Mezzanine Loan has been paid in full or part, (ii) pay to
Buyer the portion of the Repurchase Price payable pursuant to Paragraph 4(a)
above within one Business Day of receipt of such prepayment and (iii) provide
Buyer a notice specifying each Purchased Asset or Mezzanine Loan that has been
prepaid. With respect to Purchased Assets or Mezzanine Loan being serviced by
Third Party Servicers, the Seller or Mezzanine Loan Subsidiary, as applicable,
and Servicer shall forward all payments to the Buyer to the extent received from
the underlying obligor and Third Party Servicer. Buyer agrees to release its
ownership interest in Purchased Assets or Mezzanine Loans which have been
prepaid in full after receipt of evidence of compliance with clauses (i) through
(iii) of the immediately preceding sentence.

d. The Seller may voluntarily repurchase Purchased Assets or request a Purchase
Price Decrease without penalty or premium on any Business Day by delivering to
Buyer a Request for Repurchase/Purchase Price Decrease and Confirmation no more
than once per week unless consented to in writing by Buyer in its sole
discretion. If the Seller intends to make such a repurchase or Purchase Price
Decrease, the Seller shall give two (2) Business Days’ prior written notice
thereof to the Buyer, designating the Purchased Assets to be repurchased or
Mezzanine

 

 

-27-

 

--------------------------------------------------------------------------------






Loans to be reconveyed, which notice is irrevocable if not revoked prior to the
date one (1) Business Day prior to the proposed Repurchase Date or date of the
Purchase Price Decrease. If such notice is given, the amount specified in such
notice shall be due and payable on the date specified therein, and, on receipt,
such amount shall be applied to the Repurchase Price for the designated
Purchased Assets.

e. If the Seller repurchases, in whole or in part, Purchased Assets or causes a
Purchase Price Decrease on any day which is not the Repurchase Date or a Price
Differential Payment Date (as determined at the time the Buyer locked in the
rate of LIBOR) for such Purchased Assets, the Seller shall indemnify the Buyer
and hold the Buyer harmless from any losses, costs and/or expenses which the
Buyer sustains or incurs arising from the reemployment of funds obtained by the
Buyer hereunder or from fees payable to terminate the deposits from which such
funds were obtained, in each case for the remainder of the applicable 30-day
period (“Breakage Costs”). The Buyer shall deliver to the Seller a statement
setting forth the amount and basis of determination of any Breakage Costs in
such detail as determined in good faith by the Buyer to be adequate based on
existing market practice, it being agreed that such statement and the method of
its calculation shall be adequate and shall be conclusive and binding upon the
Seller, absent manifest error.

5. Price Differential

a. On the beginning of each LIBOR Period that a Transaction is outstanding, the
Pricing Rate shall be reset and, unless otherwise agreed, the accrued and unpaid
Price Differential shall be settled in cash on each related Price Differential
Payment Date. Two (2) Business Days prior to the Price Differential Payment
Date, Buyer shall give Seller written or electronic notice of the amount of the
Price Differential due on such Price Differential Payment Date. On the Price
Differential Payment Date, Seller shall pay to Buyer (to the extent not paid on
such date through the distributions required pursuant to Sections 7(d) or 7(e)
hereof) the accrued but unpaid Price Differential and the accrued but unpaid
Administration Fee for such Price Differential Payment Date (along with any
other amounts to be paid pursuant to Section 7 and Section 34), by wire transfer
in immediately available funds.

b. If Seller fails to pay all or part of the Price Differential by 4:00 p.m.
(New York City time) on the related Price Differential Payment Date, with
respect to any Purchased Asset, Seller shall be obligated to pay to Buyer (in
addition to, and together with, the amount of such Price Differential) interest
on the unpaid Repurchase Price at a rate per annum equal to the Post Default
Rate until the Price Differential is received in full by Buyer.

 

 

-28-

 

--------------------------------------------------------------------------------






6. Margin Maintenance

a. If at any time the Asset Value of the Purchased Assets subject to
Transactions is less than the sum of (i) the Purchase Price for then outstanding
Transactions and (ii) the aggregate outstanding Future Funding Amounts minus
(iii) the applicable Purchase Price Percentage times such outstanding Future
Funding Amounts (an “Asset Value Margin Deficit”), then, if such Asset Value
Margin Deficit (combined with any Concentration Limit Margin Deficit and any
Rating Margin Deficit) is greater than the Permitted Amount, Buyer may by notice
to Sellers require Sellers to transfer to Buyer cash in an amount at least equal
to the Margin Deficit (such requirement, an “Asset Value Margin Call”).

b. If at any time after the applicable Concentration Limit Trigger Date a
Concentration Limit is exceeded (the amount of such excess, a “Concentration
Limit Margin Deficit”), then, if such Concentration Limit Margin Deficit
(combined with any Asset Value Margin Deficit and any Rating Margin Deficit) is
greater than the Permitted Amount, Buyer may by notice to Seller require Seller
to transfer to Buyer cash in an amount such that the Purchased Assets would be
in compliance with such Concentration Limit (such requirement, a “Concentration
Limit Margin Call”) and the Buyer shall apply such cash to the outstanding
Purchase Price of all Purchased Assets on a weighted average, pro rata, basis in
the category of the Purchased Assets that exceeded its respective Concentration
Limit.

c. If at any time after any Concentration Limit Trigger Date the Buyer
determines in its good faith discretion that any portion of the Purchase Price
outstanding (relative to the Purchased Assets) would not receive a rating of at
least BBB+ (or the comparable designation) from any Rating Agency, as determined
by Buyer in its sole discretion generally in accordance with the methodology
used by any Rating Agency, (a “Rating Margin Deficit” and together with an Asset
Value Margin Deficit and a Concentration Limit Margin Deficit, a “Margin
Deficit”), then, if such Rating Margin Deficit (combined with any Concentration
Limit Margin Deficit and any Asset Value Margin Deficit) is greater than the
Permitted Amount, Buyer may by notice to Seller require Seller to transfer to
Buyer cash in an amount such that the entire Purchase Price outstanding
(relative to the Purchased Assets after application of such cash) would receive
a rating of at least BBB+ (or the comparable designation) from any Rating
Agency, as determined by Buyer (such requirement, a “Rating Margin Call” and
together with an Asset Value Margin Call and a Concentration Limit Margin Call a
“Margin Call”) and the Buyer shall apply such cash to the outstanding Purchase
Price of all Purchased Assets on a weighted average, pro rata, basis.

d. Notice delivered pursuant to Section 6(a) shall be given pursuant to the
notice provision as set forth in Section 20 hereof. Any notice given on a
Business Day shall be met, and the related Margin Call satisfied, no later than
5:00 p.m. (New York City time) on the following Business Day (the foregoing time
requirement

 

 

-29-

 

--------------------------------------------------------------------------------






for satisfaction of a Margin Call is referred to as the “Margin Deadline”). The
failure of Buyer, on any one or more occasions, to exercise its rights
hereunder, shall not change or alter the terms and conditions to which this
Agreement is subject or limit the right of Buyer to do so at a later date.
Seller and Buyer each agree that a failure or delay by Buyer to exercise its
rights hereunder shall not limit or waive Buyer’s rights under this Agreement or
otherwise existing by law or in any way create additional rights for Seller.

e. In the event that a Margin Deficit exists with respect to any Purchased
Asset, Buyer may retain any funds received by it to which the Seller would
otherwise be entitled hereunder, which funds (i) shall be held by Buyer against
the related Margin Deficit and (ii) may be applied by Buyer against any
Purchased Asset for which the related Margin Deficit remains otherwise
unsatisfied. Notwithstanding the foregoing, the Buyer retains the right, in its
sole discretion, to make a Margin Call in accordance with the provisions of this
Section 6.

f. On any day on which the aggregate Asset Value of the Purchased Assets subject
to Transactions exceeds the sum of the then outstanding aggregate Purchase Price
of all Transactions (a “Margin Excess”), if (x) such Margin Excess is greater
than the Permitted Amount and (y) so long as no Default or Event of Default has
occurred and is continuing or will result therefrom, including, without
limitation, a Concentration Limit Margin Deficit or a Rating Margin Deficit, the
Buyer shall, within three (3) Business Days of receipt of written request from
Seller, remit to Seller cash or release Purchased Assets (which such release of
Purchased Assets shall be subject to receipt by the Buyer of the Exit Fee, if
any) as requested by the Seller, in either case, in amount equal to the lesser
of (i) the amount requested by the Seller and (ii) such Margin Excess. To the
extent that the Buyer remits cash to the Seller, such cash shall be additional
Purchase Price with respect to the Transactions. Any request received by the
Buyer on any Business Day shall be remitted by the Buyer on the next Business
Day.

g. Buyer shall not be obligated to remit an amount or release Purchased Assets
requested pursuant to a request for Margin Excess which (i) Buyer determines is
based on erroneous information or would result in a Transaction other than in
accordance with the terms of this Agreement, (ii) does not reflect the current
determination of Asset Value as provided in the definition thereof, (iii) shall
thereby give rise to a Concentration Limit Margin Deficit or a Rating Margin
Deficit or (iv) exceeds the Maximum Aggregate Purchase Price.

7. Income Payments

a. The Securities Account shall be established by the Seller in accordance with
the terms and conditions of the Control Account Agreement concurrently with the
execution and delivery of this Agreement by Seller and Buyer. Buyer shall have
sole dominion and control over the Securities Account. All Income (other than
amounts deposited in escrow accounts pursuant to the Servicing Agreement) in
respect of the Purchased Assets and any payments in respect of associated
Interest

 

 

-30-

 

--------------------------------------------------------------------------------






Rate Protection Agreements, as well as any interest received by Seller from the
reinvestment of such Income, shall be deposited into the Securities Account
within two (2) Business Days of receipt by Seller and shall be remitted from the
Securities Account in accordance with this Agreement and the Control Account
Agreement. All such Income shall be held in trust for Buyer, shall constitute
the property of Buyer and once deposited into the Securities Account shall not
be commingled with other property of Seller, any Affiliate of Seller, or
Servicer. Seller shall have the right at all times, subject to the provisions of
the Control Account Agreement, to access and remove funds in the Securities
Account. Such amounts may be invested in Permitted Investments that mature on
the succeeding Price Differential Payment Date.

b. Servicer shall deposit all Income (other than amounts deposited in escrow
accounts), derived from the Purchased Assets, whether constituting collections
thereon or proceeds of sale thereof, into the Securities Account within two (2)
Business Days of receipt by Servicer.

c. In addition, with respect to each Purchased Asset, Seller shall deliver to
the Custodian an instruction letter from Buyer, signed by the Servicer with
respect to such Purchased Asset, instructing the Servicer, as applicable, to
remit all sums required to be remitted to the holder of such Purchased Asset
under the loan documents to the Securities Account or as otherwise directed in a
written notice signed by Buyer. Upon the occurrence of an Event of Default,
Buyer may deliver such instruction letter to the Servicer. With respect to Third
Party Servicers, the parties shall comply with Section 12(d) hereof.

d. Unless an Event of Default shall have occurred, all Balloon Payments and
Principal Prepayments deposited into the Securities Account shall, after notice
to Buyer, be applied by Buyer on the date of such deposit or, if such deposit is
made after 3:00 p.m. (New York time), on the following Business Day, to reduce
the Purchase Price of the related Purchased Asset by an amount equal to the
lesser of (i) the amount of such payment and (ii) the Purchase Price of the
related Purchased Asset. The balance of such Balloon Payments and Principal
Prepayments in excess of the Repurchase Price of the related Purchased Asset
shall be paid to Seller on such date.

e. Funds deposited in the Securities Account during any LIBOR Period (except as
provided in Section 7(d) above) shall be held therein until the next Price
Differential Payment Date. On or before 4:00 p.m. (New York time) on the day
prior to the Price Differential Payment Date, Servicer shall deliver to Buyer
and the Securities Intermediary a Distribution Worksheet. Subject to the terms
of the Control Account Agreement, Seller shall withdraw any funds on deposit in
the Securities Account and distribute such funds as follows:

(1) first, to Buyer in payment of any accrued and unpaid Price Differential to
the extent not paid by Seller to Buyer pursuant to Section 5;

 

 

-31-

 

--------------------------------------------------------------------------------






(2) second, to Buyer in payment of any accrued and unpaid Administration Fee to
the extent not paid by Seller and Buyer pursuant to Section 5;

(3) third, without limiting the rights of Buyer under Section 6 of this
Agreement, to Buyer, in the amount of any unpaid Margin Deficit;

(4) fourth, to Buyer in reduction of the Purchase Price of each Purchased Asset,
the full amount of any payments of principal or other invested amount received
on or with respect to such Purchased Asset;

(5) fifth, to the payment of all other costs and fees payable to Buyer pursuant
to this Agreement; and

(6) sixth, any remainder shall be paid to Seller.

f. Notwithstanding the preceding provisions, if an Event of Default shall have
occurred hereunder, all funds in the Securities Account shall be withdrawn and
applied:

(1) first, in the same order of priority as Sections (e)(1), (2), (3) and (4)
above;

(2) second, to reduction of the Repurchase Price until reduced to zero;

(3) third, to payment of all costs and fees and any other Obligations payable to
Buyer pursuant to this Agreement; and

(4) fourth, any remainder shall be paid to Seller.

g. Buyer shall offset against the accrued and outstanding Price Differential all
Price Differential payments actually received by Buyer pursuant to Section 5.

8. Security Interest

a. Although the parties intend that all Transactions hereunder be sales and
purchases and not loans (other than for accounting and tax purposes), in the
event any such Transactions are deemed to be loans, Seller hereby pledges to
Buyer as security for the performance by Seller of its Obligations and hereby
grants, assigns and pledges to Buyer a fully perfected first priority security
interest in all of the Seller’s right, title and interest in and to the
Purchased Assets, the Records, and all related servicing rights, the Program
Agreements (to the extent such Program Agreements and Seller’s right thereunder
relate to the Purchased Assets), any Property relating to the Purchased Assets,
all insurance policies and insurance proceeds relating to any Purchased Asset or
the related Mortgaged Property, including, but not limited to, any payments or
proceeds under any related primary insurance, hazard insurance and Income, the
Securities Account, the Interest Rate Protection Agreements, the Loan Security
Agreements, accounts (including any interest of Seller in escrow accounts) and
any other contract rights, instruments, accounts,

 

 

-32-

 

--------------------------------------------------------------------------------






payments, rights to payment (including payments of interest or finance charges),
general intangibles and other assets relating to the Purchased Assets
(including, without limitation, any other accounts) or any interest in the
Purchased Assets, and any proceeds (including the related securitization
proceeds) and distributions with respect to any of the foregoing and any other
property, rights, title or interests as are specified on a Transaction Request
and Confirmation and/or Trust Receipt, in all instances, whether now owned or
hereafter acquired, now existing or hereafter created (collectively, the
“Repurchase Assets”). Seller agrees to execute, deliver and/or file such
documents and perform such acts as may be reasonably necessary to fully perfect
Buyer’s security interest created hereby. Furthermore, the Seller hereby
authorizes the Buyer to file financing statements relating to the Repurchase
Assets, as the Buyer may reasonably deem appropriate. The Seller shall pay the
reasonable filing costs for any financing statement or statements prepared
pursuant to this Section.

b. The parties acknowledge and agree that (i) by reason of Section 8-103(a) of
the Uniform Commercial Code, the Mezzanine Loan Subsidiary Interests constitute
“securities” within the meaning of Section 8-102(a)(15) of the Uniform
Commercial Code, and (ii) by reason of the applicable provisions of the
Mezzanine Loan Subsidiary Corporate Agreement, each of such “securities”
constitutes a “certificated security” within the meaning of Section 8-102(a)(4)
of the Uniform Commercial Code. In order to perfect Buyer’s security interest in
the Mezzanine Loan Subsidiary Interests pursuant to Section 8-106(b)(1) of the
Uniform Commercial Code, Seller shall deliver to Buyer in the State of New York
all security certificates evidencing and/or representing the Mezzanine Loan
Subsidiary Interests, together with an undated transfer power covering each such
security certificate duly indorsed in blank, to be held by Buyer subject to the
terms hereof as security for the Obligations (in the event any Transaction is
deemed to be a loan).

If Seller shall, as a result of its interest in the Mezzanine Loan Subsidiary
Interests, become entitled to receive or shall receive any certificate
evidencing any equity interest, any option rights, or any equity interest in
Mezzanine Loan Subsidiary, whether in addition to, in substitution for, as a
conversion of, or in exchange for the Mezzanine Loan Subsidiary Interests, or
otherwise in respect thereof, Seller shall accept the same as the Buyer’s agent,
hold the same in trust for the Buyer and deliver the same forthwith to the Buyer
in the exact form received, duly endorsed by Seller to the Buyer, if required,
together with an undated transfer power, if required, covering such certificate
duly executed in blank, to be held by the Buyer subject to the terms hereof as
additional security for the Obligations (in the event that any Transaction is
deemed to be a loan). Any sums paid upon or in respect of the Mezzanine Loan
Subsidiary Interests upon the liquidation or dissolution of Mezzanine Loan
Subsidiary shall be paid over to the Buyer as additional security for any
outstanding Obligations (in the event that any Transaction is deemed to be a
loan). If following the occurrence and during the continuation of an Event of
Default any sums of money or property so paid or distributed in respect of the
Mezzanine Loan Subsidiary Interests shall be received by Seller, Seller shall,
until such money or property is paid or delivered to the Buyer, hold such money
or property in trust for the Buyer segregated from other funds of Seller, as
additional security for the Obligations.

Unless an Event of Default shall have occurred and be continuing, Seller shall
be permitted to receive all cash dividends or other cash distributions paid in
respect of the Mezzanine Loan Subsidiary Interests and Preferred Equity
Investments and to exercise all voting and stockholder rights with respect to
the Mezzanine Loan Subsidiary Interests and Preferred Equity Investments,

 

 

-33-

 

--------------------------------------------------------------------------------






as applicable; provided, however, that no vote shall be cast or stockholder
right exercised or other action taken which would impair the Mezzanine Loan
Subsidiary Interests or Preferred Equity Investments, as applicable or which
would be inconsistent with or result in a violation of any provision of this
Repurchase Agreement. Without the prior consent of the Buyer, Seller will not
(i) vote to enable, or take any other action to permit, Mezzanine Loan
Subsidiary to issue any capital stock of any nature or to issue any other
interests convertible into or granting the right to purchase or exchange for any
capital stock of Mezzanine Loan Subsidiary, or (ii) sell, assign, transfer,
exchange or otherwise dispose of, or grant any option with respect to, the
Mezzanine Loan Subsidiary Interests or Preferred Equity Investments or (iii)
create, incur or permit to exist any Lien or option in favor of, or any claim of
any Person with respect to, the Mezzanine Loan Subsidiary Interests, Preferred
Equity Investments, or any interest therein, except for the Lien provided for by
this Repurchase Agreement, or (iv) enter into any agreement (other than the
Mezzanine Loan Subsidiary Corporate Agreement and this Repurchase Agreement) or
undertaking restricting the right or ability of Seller to sell, assign or
transfer any of the Mezzanine Loan Subsidiary Interests or Preferred Equity
Investments.

c. The Buyer, Seller and Mezzanine Loan Subsidiary each hereby agrees that in
order to further secure Seller’s Obligations hereunder, the Seller and Mezzanine
Loan Subsidiary each hereby pledges to Buyer as security for the performance by
Seller of its Obligations and hereby grants, assigns and pledges to Buyer a
security interest in the Mezzanine Loans, the Records related to such Mezzanine
Loans, and all related servicing rights, the Program Agreements (to the extent
such Program Agreements and Seller’s right thereunder relate to the Mezzanine
Loans), any Property relating to the Mezzanine Loans, all insurance policies and
insurance proceeds relating to any Mezzanine Loans or the related Mortgaged
Property, including, but not limited to, any payments or proceeds under any
related primary insurance, hazard insurance and, Income, accounts (including any
interest of Mezzanine Loans in escrow accounts) and any other contract rights,
instruments, accounts, payments, rights to payment (including payments of
interest or finance charges) general intangibles and other assets relating to
the Mezzanine Loans (including, without limitation, any other accounts) or any
interest in the Mezzanine Loans, and any proceeds (including the related
securitization proceeds) and distributions with respect to any of the foregoing,
in all instances, whether now owned or hereafter acquired, now existing or
hereafter created (collectively, the “Mezzanine Loan Assets”). All Mezzanine
Loan Assets shall be deemed to be part of the Repurchase Assets. Seller agrees
to execute, deliver and/or file such documents and perform such acts as may be
reasonably necessary to fully perfect Buyer’s security interest created hereby.
Furthermore, Seller hereby authorizes the Buyer to file financing statements
relating to the Mezzanine Loan Assets, as the Buyer, at its option, may deem
appropriate. Seller shall pay the filing costs for any financing statement or
statements prepared pursuant to this paragraph. The foregoing paragraph is
intended to constitute a security agreement or other arrangement or other credit
enhancement related to the Agreement and transactions hereunder as defined under
Section 101(47)(v) of the Bankruptcy Code.

d. The parties acknowledge and agree that the Mezzanine Loan Subsidiary is
acquiring the Mezzanine Loans subject to and subordinate to Buyer’s security
interest.

 

 

-34-

 

--------------------------------------------------------------------------------






9. Payment and Transfer

Unless otherwise mutually agreed in writing, all transfers of funds to be made
by Seller hereunder shall be made in United States Dollars, in immediately
available funds, without deduction, set-off or counterclaim, to Buyer at the
following account maintained by Buyer: Account No. 066213630, ABA No. 021000021,
Name of Bank: JPMorgan Chase, Bank City and State: New York, NY, Acct Name:
Column Financial, Inc. or such other account as Buyer shall specify to Seller in
writing. Seller acknowledges that it has no rights of withdrawal from the
foregoing account. All Purchased Assets transferred by one party hereto to the
other party shall be in the case of a purchase by Buyer in suitable form for
transfer or shall be accompanied by duly executed instruments of transfer or
assignment in blank and such other documentation as Buyer may reasonably
request. All Purchased Assets shall be evidenced by a Trust Receipt. Any
Repurchase Price received by Buyer after 4:00 p.m. (New York City time) shall be
deemed received on the next succeeding Business Day.

10. Conditions Precedent

a. Initial Transaction. As conditions precedent to the initial Transaction,
Buyer shall have received on or before the day of such initial Transaction the
following, in form and substance satisfactory to Buyer and duly executed by
Seller, Guarantor and Mezzanine Loan Subsidiary and each other party thereto:

(1) Program Agreements. The Program Agreements (including without limitation the
Guaranty and a Custodial Agreement in a form acceptable to Buyer) duly executed
and delivered by the parties thereto and being in full force and effect, free of
any modification, breach or waiver.

(2) Security Interest. Evidence that all other actions necessary or, in the
opinion of Buyer, desirable to perfect and protect Buyer’s interest in the
Purchased Assets and other Repurchase Assets have been taken, including, without
limitation, duly authorized and filed Uniform Commercial Code financing
statements on Form UCC-1.

(3) Organizational Documents. A certificate of the corporate secretary of each
of Seller, Guarantor and Mezzanine Loan Subsidiary substantially in the form of
Exhibit F hereto, attaching certified copies of Seller’s and Guarantor’s and
Mezzanine Loan Subsidiary’s bylaws and corporate resolutions approving the
Program Agreements and transactions thereunder (either specifically or by
general resolution) and all documents evidencing other necessary corporate
action or governmental approvals as may be required in connection with the
Program Agreements.

(4) Good Standing Certificate. A certified copy of a good standing certificate
from the jurisdiction of organization of Seller, Guarantor and Mezzanine Loan
Subsidiary, dated as of no earlier than the date ten (10) Business Days prior to
the Purchase Date with respect to the initial Transaction hereunder.

 

 

-35-

 

--------------------------------------------------------------------------------






(5) Incumbency Certificate. An incumbency certificate of the corporate secretary
of each of Seller, Guarantor and Mezzanine Loan Subsidiary, certifying the
names, true signatures and titles of the representatives duly authorized to
request transactions hereunder and to execute the Program Agreements.

(6) Opinions of Counsel. An opinion of Seller’s, Guarantor’s and Mezzanine Loan
Subsidiary’s counsel, in form and substance to be mutually agreed upon.

(7) Fees. Payment of any fees due to Buyer hereunder.

(8) Insurance. Evidence that the Manager has added Buyer as an additional loss
payee under the Manager’s Fidelity Insurance.

(9) Disclosed Litigation. A description of all Disclosed Litigation which has
been deemed acceptable by Buyer.

b. All Transactions. The obligation of Buyer to enter into each Transaction
pursuant to this Agreement is subject to the following conditions precedent:

(1) Due Diligence Review. Without limiting the generality of Sections 3(c) and
36 hereof, Buyer shall have completed, to its satisfaction, its due diligence
review of the related Eligible Assets, Seller, Guarantor and Mezzanine Loan
Subsidiary and the Servicer.

(2) Transaction Documents. Buyer or its designee shall have received on or
before the day of such Transaction (unless otherwise specified in this
Agreement) the following, in form and substance satisfactory to Buyer and (if
applicable) duly executed:

(a) A Transaction Request and Confirmation delivered pursuant to Section 3(c)
hereof;

(b) The Trust Receipt;

(c) The Closing Data Tape;

(d) An assignment of the related Asset Purchase Agreement;

(e) Such certificates, opinions of counsel or other documents as Buyer may
reasonably request.

(3) Asset File. On or before each Purchase Date with respect to each Purchased
Asset (other than Purchased Assets which are Securities), Seller shall deliver
or cause to be delivered to Buyer or its designee (initially, the Custodian) the
Custodial Delivery Letter in the form attached hereto as Exhibit D. In
connection with each sale, transfer, conveyance and assignment of a Purchased

 

 

-36-

 

--------------------------------------------------------------------------------






Asset (other than Purchased Assets which are Securities), on or prior to each
Purchase Date with respect to such Purchased Asset, Seller shall deliver or
cause to be delivered and released to the Custodian the documents set forth in
the Asset File, pertaining to each of the Purchased Assets (other than Purchased
Assets which are Securities) identified in the Custodial Delivery Letter
delivered therewith.

(4) No Default. No Default or Event of Default shall have occurred and be
continuing;

(5) Requirements of Law. Buyer shall not have determined that the introduction
of or a change in any Requirement of Law or in the interpretation or
administration of any Requirement of Law applicable to Buyer has made it
unlawful, and no Governmental Authority shall have asserted that it is unlawful,
for Buyer to enter into Transactions with a Pricing Rate based on LIBOR;
provided that in such event the Buyer and Seller may agree to an alternative
basis for the Pricing Rate.

(6) Representations and Warranties. Both immediately prior to the related
Transaction and also after giving effect thereto and to the intended use
thereof, the representations and warranties made by Seller in each Program
Agreement (other than the representations and warranties set forth on Schedule
1, which shall be considered solely for the purpose of determining the Market
Value or the existence of a Margin Deficit) shall be true, correct and complete
on and as of such Purchase Date in all material respects with the same force and
effect as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date).

(7) Minimum Amount. Each Eligible Asset subject to a Transaction Request and
Confirmation shall be for a Purchase Price not less than $5,000,000 unless
otherwise consented to by Buyer in its sole discretion.

(8) Maximum Amount. Each Eligible Asset subject to a Transaction Request and
Confirmation shall be for a Purchase Price less than or equal to (a) with
respect to a Healthcare Mortgage Loan, $75 million and (b) with respect to all
other Assets, $35 million.

(9) Material Adverse Change. None of the following shall have occurred and/or be
continuing:

(a) an event or events shall have occurred in the good faith determination of
Buyer resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by mortgage loans or
securities or an event or events shall have occurred resulting in Buyer not
being able to finance Purchased Assets through the “repo market” or “lending
market” with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such event or events; or

 

 

-37-

 

--------------------------------------------------------------------------------






(b) an event or events shall have occurred resulting in the effective absence of
a “securities market” for securities backed by mortgage loans or an event or
events shall have occurred resulting in Buyer not being able to sell securities
backed by mortgage loans at prices which would have been reasonable prior to
such event or events; or

(c) there shall have occurred a material adverse change in the financial
condition of Buyer which affects (or can reasonably be expected to affect)
materially and adversely the ability of Buyer to fund its obligations under this
Agreement.

(10) Notice to Borrowers. In the event of a Backup Servicing Trigger Event, the
Sellers shall deliver to the Backup Servicer a completed and signed Notice to
Borrower, substantially in the form of Exhibit N hereto, with respect to each
Purchased Asset subject to a Transaction.

c. Transaction Request and Confirmation. Each Transaction Request and
Confirmation delivered by the Seller hereunder shall constitute a certification
by the Seller that all the conditions set forth in Section 10(b) (other than
clause (9) thereof) have been satisfied (both as of the date of such notice or
request and as of the date of such purchase). Each Transaction Request and
Confirmation (after being executed by Buyer), together with this Agreement,
shall be evidence of the terms of the Transaction(s) covered thereby and, unless
specific objection is made no later than the earlier of (i) two (2) Business
Days after the date thereof and (ii) Seller’s acceptance of the related
proceeds, shall constitute Seller’s agreement to the terms of such Transaction
Request and Confirmation. An objection sent by Seller with respect to any
Transaction Request and Confirmation (as to which Seller has not accepted or has
returned the related proceeds) must state specifically that the writing is an
objection, must specify the provision(s) of such Transaction Request and
Confirmation being objected to by Seller, must set forth such provision(s) in
the manner that Seller believes such provisions should be stated, and must be
received by Buyer no later than the earlier of (i) two (2) Business Days after
such Transaction Request and Confirmation is received by Seller and (ii)
Seller’s acceptance of the related proceeds.

11. Program; Costs; Taxes

A. Seller shall reimburse Buyer for any of Buyer’s reasonable out-of-pocket
costs, including due diligence review costs and reasonable attorney’s fees,
incurred by Buyer in determining the acceptability to Buyer of any Eligible
Assets. Seller shall also pay, or reimburse Buyer if Buyer shall pay, any
termination fee, which may be due any servicer. Seller shall pay the reasonable
fees and expenses of Buyer’s counsel in connection with the Program Agreements.
Reasonable legal fees for any subsequent amendments to this Agreement or related
documents shall be borne by Seller. Seller shall pay ongoing custodial and bank
fees and expenses, any assignment fees with respect to the Eligible Assets and
any other reasonable ongoing fees and expenses under any other Program
Agreement.

 

 

-38-

 

--------------------------------------------------------------------------------






B. If Buyer determines that, due to the introduction of, any change in, or the
compliance by Buyer with (i) any eurocurrency reserve requirement or (ii) the
interpretation of any law, regulation or any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), there shall be an increase in the cost to Buyer in engaging in the present
or any future Transactions, then Seller agrees to pay to Buyer, from time to
time, upon demand by Buyer (with a copy to Custodian) the actual cost of
additional amounts as specified by Buyer to compensate Buyer for such increased
costs.

C. With respect to any Transaction, Buyer may conclusively rely upon any request
or other communication made by a person authorized to enter into a Transaction
on Seller’s behalf, if such person is listed on the certificate delivered
pursuant to Section 10(a)(5) hereof.

D. Notwithstanding the assignment of the Program Agreements with respect to each
Purchased Asset to Buyer, Seller agrees and covenants with Buyer to enforce
diligently Seller’s rights and remedies set forth in the Program Agreements.

E. Taxes.

(a) Any and all payments by the Seller under or in respect of this Agreement or
any other Program Agreements to which the Seller is a party shall be made free
and clear of, and without deduction or withholding for or on account of, any and
all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities (including penalties, interest and additions
to tax) with respect thereto, whether now or hereafter imposed, levied,
collected, withheld or assessed by any taxation authority or other Governmental
Authority (collectively, “Taxes”), unless required by law. If the Seller shall
be required under any applicable Requirement of Law to deduct or withhold any
Taxes from or in respect of any sum payable under or in respect of this
Agreement or any of the other Program Agreements to the Buyer, (i) Seller shall
make all such deductions and withholdings in respect of Taxes, (ii) Seller shall
pay the full amount deducted or withheld in respect of Taxes to the relevant
taxation authority or other Governmental Authority in accordance with any
applicable Requirement of Law, and (iii) the sum payable by Seller shall be
increased as may be necessary so that after Seller has made all required
deductions and withholdings (including deductions and withholdings applicable to
additional amounts payable under this Section 11(E) such Buyer receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made in respect of Non-Excluded Taxes. For purposes of this
Agreement the term “Non-Excluded Taxes” are Taxes other than, in the case of a
Buyer, Taxes that are imposed on its overall net income (and franchise taxes
imposed in lieu thereof) by the jurisdiction under the laws of which such Buyer
is organized or of its applicable lending office, or any political subdivision
thereof, unless such Taxes are imposed as a result of such Buyer having
executed, delivered or performed its obligations or received payments under, or
enforced, this Agreement or any of the other Program Agreements (in which case
such Taxes will be treated as Non-Excluded Taxes).

(b) In addition, Seller hereby agrees to pay any present or future stamp,
recording, documentary, excise, property or value-added taxes, or similar taxes,
charges

 

 

-39-

 

--------------------------------------------------------------------------------






or levies that arise from any payment made under or in respect of this Agreement
or any other Program Agreement or from the execution, delivery or registration
of, any performance under, or otherwise with respect to, this Agreement or any
other Program Agreement (collectively, “Other Taxes”).

(c) Seller hereby agrees to indemnify Buyer for, and to hold it harmless
against, the full amount of Non-Excluded Taxes and Other Taxes, and the full
amount of Taxes of any kind imposed by any jurisdiction on amounts payable under
this Section 11(E) imposed on or paid by such Buyer and any liability (including
penalties, additions to tax, interest and expenses) arising therefrom or with
respect thereto. The indemnity by Seller provided for in this Section 11(E)(c)
shall apply and be made whether or not the Non-Excluded Taxes or Other Taxes for
which indemnification hereunder is sought have been correctly or legally
asserted. Amounts payable by Seller under the indemnity set forth in this
Section 11(E)(c) shall be paid within ten (10) days from the date on which Buyer
makes written demand therefor.

(d) Within thirty (30) days after the date of any payment of Taxes, Seller (or
any Person making such payment on behalf of Seller) shall furnish to Buyer for
its own account a certified copy of the original official receipt evidencing
payment thereof. For purposes of subsection (e) of this Section 11(E), the terms
“United States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.

(e) Each Buyer (including for avoidance of doubt any assignee, successor or
participant) that either (i) is not incorporated under the laws of the United
States, any State thereof, or the District of Columbia or (ii) whose name does
not include “Incorporated,” “Inc.,” “Corporation,” “Corp.,” “P.C.,” “insurance
company,” or “assurance company” (a “Non-Exempt Buyer”) shall deliver or cause
to be delivered to Seller the following properly completed and duly executed
documents:

(i) in the case of a Non-Exempt Buyer that is not a United States person, a
complete and executed (x) U.S. Internal Revenue Form W-8BEN with Part II
completed in which Buyer claims the benefits of a tax treaty with the United
States providing for a zero or reduced rate of withholding (or any successor
forms thereto), including all appropriate attachments or (y) a U.S. Internal
Revenue Service Form W-8ECI (or any successor forms thereto); or

(ii) in the case of an individual, (x) a complete and executed U.S. Internal
Revenue Service Form W-8BEN (or any successor forms thereto) and a certificate
substantially in the form of Exhibit XII (a “Section 11(E) Certificate”) or (y)
a complete and executed U.S. Internal Revenue Service Form W-9 (or any successor
forms thereto); or

(iii) in the case of a Non-Exempt Buyer that is organized under the laws of the
United States, any State thereof, or the District of Columbia, a complete and
executed U.S. Internal Revenue Service Form W-9 (or any successor forms
thereto), including all appropriate attachments; or

 

 

-40-

 

--------------------------------------------------------------------------------






(iv) in the case of a Non-Exempt Buyer that (x) is not organized under the laws
of the United States, any State thereof, or the District of Columbia and (y) is
treated as a corporation for U.S. federal income tax purposes, a complete and
executed U.S. Internal Revenue Service Form W-8BEN claiming a zero rate of
withholding (or any successor forms thereto) and a Section 11(E) Certificate; or

(v) in the case of a Non-Exempt Buyer that (A) is treated as a partnership or
other non-corporate entity, and (B) is not organized under the laws of the
United States, any State thereof, or the District of Columbia, (x)(i) a complete
and executed U.S. Internal Revenue Service Form W-8IMY (or any successor forms
thereto) (including all required documents and attachments) and (ii) a Section
11(E) Certificate, and (y) without duplication, with respect to each of its
beneficial owners and the beneficial owners of such beneficial owners looking
through chains of owners to individuals or entities that are treated as
corporations for U.S. federal income tax purposes (all such owners, “beneficial
owners”), the documents that would be required by clause (i), (ii), (iii), (iv),
(vi), (vii) and/or this clause (v) with respect to each such beneficial owner if
such beneficial owner were Buyer, provided, however, that no such documents will
be required with respect to a beneficial owner to the extent the actual Buyer is
determined to be in compliance with the requirements for certification on behalf
of its beneficial owner as may be provided in applicable U.S. Treasury
regulations, or the requirements of this clause (v) are otherwise determined to
be unnecessary, all such determinations under this clause (v) to be made in the
sole discretion of Seller, provided, however, that Buyer shall be provided an
opportunity to establish such compliance as reasonable; or

(vi) in the case of a Non-Exempt Buyer that is disregarded for U.S. federal
income tax purposes, the document that would be required by clause (i), (ii),
(iii), (iv), (v), (vii) and/or this clause (vi) of this Section 11(E)(e) with
respect to its beneficial owner if such beneficial owner were the Buyer; or

(vii) in the case of a Non-Exempt Buyer that (A) is not a United States person
and (B) is acting in the capacity as an “intermediary” (as defined in U.S.
Treasury Regulations), (x)(i) a U.S. Internal Revenue Service Form W-8IMY (or
any successor form thereto) (including all required documents and attachments)
and (ii) a Section 11(E) Certificate, and (y) if the intermediary is a
“non-qualified intermediary” (as defined in U.S. Treasury Regulations), from
each person upon whose behalf the “non-qualified intermediary” is acting the
documents that would be required by clause (i), (ii), (iii), (iv), (v), (vi),
and/or this clause (vii) with respect to each such person if each such person
were Buyer.

If the forms referred to above in this Section 11(E)(e) that are provided by a
Buyer at the time such Buyer first becomes a party to this Agreement or, with
respect to a grant of a participation, the effective date thereof, indicate a
United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be treated as Taxes other than “Non-Excluded Taxes”
(“Excluded Taxes”) and shall not qualify as Non-Excluded Taxes unless and until
such Buyer provides the appropriate form certifying that a lesser rate applies,
whereupon

 

 

-41-

 

--------------------------------------------------------------------------------






withholding tax at such lesser rate shall be considered Excluded Taxes solely
for the periods governed by such form. If, however, on the date a Person becomes
an assignee, successor or participant to this Agreement, Buyer transferor was
entitled to indemnification or additional amounts under this Section 11(E), then
the Buyer assignee, successor or participant shall be entitled to
indemnification or additional amounts to the extent (and only to the extent),
that the Buyer transferor was entitled to such indemnification or additional
amounts for Non-Excluded Taxes, and the Buyer assignee, successor or participant
shall be entitled to additional indemnification or additional amounts for any
other or additional Non-Excluded Taxes.

For any period with respect to which Buyer has failed to provide Seller with the
appropriate form, certificate or other document described in subsection (e) of
this Section 11(E) (other than (i) if such failure is due to a change in any
applicable Requirement of Law, or in the interpretation or application thereof,
occurring after the date on which a form, certificate or other document
originally was required to be provided, (ii) if such form, certificate or other
document otherwise is not required under subsection (e) of this Section 11(E),
or (iii) if it is legally inadvisable or otherwise commercially disadvantageous
for such Buyer to deliver such form, certificate or other document), such Buyer
shall not be entitled to indemnification or additional amounts under subsection
(a) or (c) of this Section 11(E) with respect to Non-Excluded Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Buyer become subject to Non-Excluded Taxes because of its failure to deliver a
form, certificate or other document required hereunder, Seller shall take such
steps as such Buyer shall reasonably request, to assist such Buyer in recovering
such Non-Excluded Taxes.

Without prejudice to the survival of any other agreement of the Seller
hereunder, the agreements and obligations of the Seller contained in this
Section 11(E) shall survive the termination of this Agreement. Nothing contained
in this Section 11(E) shall require the Buyer to make available any of its tax
returns or any other information that it deems to be confidential or
proprietary.

Each party to this Agreement acknowledges that it is its intent for purposes of
U.S. federal, state and local income and franchise taxes, to treat the
Transaction as indebtedness of the Seller that is secured by the Purchased
Assets and the Purchased Assets as owned by the Seller for federal income tax
purposes in the absence of a Default by the Seller. All parties to this
Agreement agree to such treatment and agree to take no action inconsistent with
this treatment, unless required by law.

12. Servicing

a. Seller and Buyer shall contract with Servicer to service the Purchased Assets
pursuant to the Servicing Agreement, consistent with the degree of skill and
care that Servicer customarily requires with respect to similar Purchased Assets
owned or managed by it and in accordance with Accepted Servicing Practices. The
Servicing Agreement shall require, inter alia, that: Servicer (i) comply with
all applicable federal, state and local laws and regulations, (ii) maintain all
state and federal licenses necessary for it to perform its servicing
responsibilities hereunder and (iii) not impair the rights of Buyer in any
Purchased Assets or any payment thereunder. In addition, the Servicing Agreement
shall require that the Servicer

 

 

-42-

 

--------------------------------------------------------------------------------






deposit all collections of Income (other than amounts deposited in escrow
accounts pursuant to the Servicing Agreement) received by Servicer on account of
the Purchased Assets in the Securities Account no later than two (2) Business
Days following receipt. For purposes of complying with the requirements of this
Agreement, Servicer may delegate its responsibility hereunder to subservicer;
provided that Servicer shall remain liable for all obligations required
hereunder.

b. Upon the occurrence of any of (i) a Default or Event of Default hereunder or
(ii) an event of default under the Servicing Agreement, Buyer shall have the
right to immediately terminate the Servicer’s right to service the Purchased
Assets without payment of any penalty or termination fee. Seller and Servicer
shall cooperate in transferring the servicing of the Purchased Assets to a
successor servicer appointed by Buyer in its sole discretion.

c. If Seller should discover that, for any reason whatsoever, Servicer or any
entity responsible for managing or servicing any Purchased Assets has failed to
perform in all material respects any of the obligations of such entities with
respect to the Purchased Assets, or that an event of default under the Servicing
Agreement has occurred, Seller shall promptly notify Buyer.

d. In the event that the Servicer is a master servicer of a Purchased Asset
which is serviced by a Third Party Servicer, the Seller shall provide promptly
to Buyer a Servicer Notice addressed to and agreed to by the Third Party
Servicer of the related Purchased Assets, advising such Third Party Servicer of
such matters as Buyer may reasonably request, including, without limitation,
recognition by the master servicer of Buyer’s interest in such Purchased Assets
and the Third Party Servicer’s agreement that upon receipt of notice of an Event
of Default from Buyer, it will follow the instructions of Buyer with respect to
the Purchased Assets and any related Income with respect thereto.

e. Seller shall not employ sub-servicers (other than the Servicer) to service
the Purchased Assets without the prior written approval of Buyer, which such
approval shall not be unreasonably withheld. Notwithstanding the foregoing,
Servicer may employ sub-servicers in accordance with the procedures set forth in
the Servicing Agreement. If the Purchased Assets are serviced, in whole or in
part, by a sub-servicer (i) Servicer shall nevertheless remain primarily liable
to Buyer for the servicing of the Purchased Assets under the Servicing
Agreement; and (ii) any agreement with a subservicer shall entitle Buyer to
terminate such subservicer without fee or penalty in the event that Servicer is
replaced.

f. Upon the occurrence of a Backup Servicing Trigger Event, (a) the Buyer and
the Seller shall enter into a Backup Servicing Agreement with a Backup Servicer
acceptable to the Buyer within 30 days of the Backup Servicing Trigger Event and
(b) the Sellers shall deliver to the Backup Servicer a completed and signed
Notice to Borrower, substantially in the form of Exhibit N hereto, with respect
to each Purchased Asset subject to a Transaction.

 

 

-43-

 

--------------------------------------------------------------------------------






13. Representations and Warranties

a. Each of Seller, Guarantor and Mezzanine Loan Subsidiary represents and
warrants to Buyer as of the date hereof and as of each Purchase Date for any
Transaction that:

(1) Seller, Guarantor and Mezzanine Loan Subsidiary Existence. Seller has been
duly organized and is validly existing as a corporation in good standing under
the laws of the State of Delaware. Guarantor has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Maryland. Mezzanine Loan Subsidiary has been duly organized and is validly
existing as a corporation in good standing under the laws of the State of
Delaware.

(2) Licenses. Each of Seller, Guarantor and Mezzanine Loan Subsidiary is duly
licensed or is otherwise qualified in each jurisdiction in which it transacts
business for the business which it conducts and is not in default of any
applicable federal, state or local laws, rules and regulations unless, in either
instance, the failure to take such action is not reasonably likely (either
individually or in the aggregate) to cause a Material Adverse Effect and is not
in default of such state’s applicable laws, rules and regulations. Each of
Seller, Guarantor and Mezzanine Loan Subsidiary has the requisite power and
authority and legal right to originate and purchase Eligible Assets (as
applicable) and to own, sell and grant a lien on all of its right, title and
interest in and to the Eligible Assets, and to execute and deliver, engage in
the transactions contemplated by, and perform and observe the terms and
conditions of, this Agreement, each Program Agreement and any Transaction
Request and Confirmation.

(3) Power. Each of Seller, Guarantor and Mezzanine Loan Subsidiary has all
requisite corporate or other power, and has all governmental licenses,
authorizations, consents and approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted, except where the lack
of such licenses, authorizations, consents and approvals would not be reasonably
likely to have a Material Adverse Effect.

(4) Due Authorization. Each of Seller, Guarantor and Mezzanine Loan Subsidiary
has all necessary corporate or other power, authority and legal right to
execute, deliver and perform its obligations under each of the Program
Agreements, as applicable. This Agreement, any Transaction Request and
Confirmation and the Program Agreements have been (or, in the case of Program
Agreements and any Transaction Request and Confirmation not yet executed, will
be) duly authorized, executed and delivered by Seller, Guarantor and Mezzanine
Loan Subsidiary, all requisite or other corporate action having been taken, and
each is valid, binding and enforceable against Seller, Guarantor and Mezzanine
Loan Subsidiary in accordance with its terms except as such enforcement may be
affected by bankruptcy, by other insolvency laws, or by general principles of
equity.

 

 

-44-

 

--------------------------------------------------------------------------------






(5) Financial Statements. Guarantor has heretofore furnished to Buyer a copy of
(a) its S-11 with the opinion thereon of Deloitte & Touche and (b) its
consolidated balance sheet and the consolidated balance sheets of its
consolidated Subsidiaries for the quarterly fiscal period ended June 30, 2007
and the related consolidated statements of income and retained earnings and of
cash flows for the Guarantor for such quarterly fiscal periods. All such
financial statements are complete and correct and fairly present, in all
material respects, the consolidated financial condition of Guarantor and the
consolidated results of its operations as at such dates and for such fiscal
periods, all in accordance with GAAP applied on a consistent basis. Since the
date of its incorporation, there has been no material adverse change in the
consolidated business, operations or financial condition of the Guarantor from
that set forth in said financial statements nor is Guarantor aware of any state
of facts which (with notice or the lapse of time) would or could result in any
such material adverse change. The Guarantor has, on the date of the statements
delivered pursuant to this Section (the “Statement Date”) no liabilities, direct
or indirect, fixed or contingent, matured or unmatured, known or unknown, or
liabilities for taxes, long-term leases or unusual forward or long-term
commitments not disclosed by, or reserved against in, said balance sheet and
related statements, and at the present time there are no material unrealized or
anticipated losses from any loans, advances or other commitments of Guarantor
except as heretofore disclosed to Buyer in writing.

(6) Event of Default. There exists no Event of Default under Section 15(b)
hereof, which default gives rise to a right to accelerate indebtedness as
referenced in Section 15(b) hereof, under any mortgage, borrowing agreement or
other instrument or agreement pertaining to indebtedness for borrowed money or
to the repurchase of mortgage loans or securities.

(7) Solvency. Each of Seller, Guarantor and Mezzanine Loan Subsidiary is solvent
and will not be rendered insolvent by any Transaction and, after giving effect
to such Transaction, will not be left with an unreasonably small amount of
capital with which to engage in its business. None of Seller, Guarantor or
Mezzanine Loan Subsidiary intends to incur, nor believes that it has incurred,
debts beyond its ability to pay such debts as they mature and is not
contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of such entity or any of its
assets. The amount of consideration being received by Seller upon the sale of
the Purchased Assets to Buyer constitutes reasonably equivalent value and fair
consideration for such Purchased Assets. Neither Seller nor Mezzanine Loan
Subsidiary is transferring any Purchased Assets with any intent to hinder, delay
or defraud any of its creditors.

(8) No Conflicts. The execution, delivery and performance by each of Seller,
Guarantor and Mezzanine Loan Subsidiary of this Agreement, any Transaction
Request and Confirmation hereunder and the Program Agreements do not conflict
with any term or provision of the certificate of incorporation or

 

 

-45-

 

--------------------------------------------------------------------------------






by-laws of Seller, Guarantor or Mezzanine Loan Subsidiary or any law, rule,
regulation, order, judgment, writ, injunction or decree applicable to Seller or
Guarantor or Mezzanine Loan Subsidiary of any court, regulatory body,
administrative agency or governmental body having jurisdiction over Seller,
Guarantor or Mezzanine Loan Subsidiary, which conflict would have a Material
Adverse Effect and will not result in any violation of any such mortgage,
instrument, agreement or obligation to which Seller, Guarantor or Mezzanine Loan
Subsidiary is a party.

(9) True and Complete Disclosure. All information, reports, exhibits, schedules,
financial statements or certificates of Seller, Guarantor Mezzanine Loan
Subsidiary, or any Affiliate thereof or any of their officers furnished or to be
furnished to Buyer in connection with the initial or any ongoing due diligence
of Seller, Guarantor, Mezzanine Loan Subsidiary, or any Affiliate or officer
thereof, negotiation, preparation, or delivery of the Program Agreements are
true and complete in all material respects and to the knowledge of Seller,
Guarantor or any Affiliate thereof do not omit to disclose any material facts
necessary to make the statements herein or therein, in light of the
circumstances in which they are made, not misleading.

(10) Approvals. No consent, approval, authorization or order of, registration or
filing with, or notice to any governmental authority or court is required under
applicable law in connection with the execution, delivery and performance by
Seller, Guarantor or Mezzanine Loan Subsidiary of this Agreement, any
Transaction Request and Confirmation and the Program Agreements.

(11) Litigation. There is no action, proceeding or investigation pending with
respect to which any of Seller, Guarantor or Mezzanine Loan Subsidiary has
received service of process or, to the best of Seller’s, Guarantor’s or
Mezzanine Loan Subsidiary’s knowledge threatened against it before any court,
administrative agency or other tribunal (A) asserting the invalidity of this
Agreement, any Transaction, Transaction Request and Confirmation or any Program
Agreement, (B) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement, any Transaction Request and Confirmation or any
Program Agreement, (C) except with respect to the Disclosed Litigation which has
been deemed acceptable by Buyer, makes other claims individually in an amount
greater than $1,000,000 or in an aggregate amount greater than $2,000,000, (D)
except with respect to the Disclosed Litigation which has been deemed acceptable
by Buyer, which requires filing with the Securities and Exchange Commission in
accordance with the 1934 Act or any rules thereunder or (E) which might
materially and adversely affect the validity of the Mortgage Loans or the
performance by it of its obligations under, or the validity or enforceability
of, this Agreement, any Transaction Request and Confirmation or any Program
Agreement.

 

 

-46-

 

--------------------------------------------------------------------------------






(12) Material Adverse Change. There has been no material adverse change in the
business, operations, financial condition, properties or prospects of Seller,
Guarantor or Mezzanine Loan Subsidiary or their Affiliates which has not been
disclosed in writing previously to Buyer.

(13) Ownership. Upon payment of the Purchase Price and the filing of the
financing statement and delivery of the Asset Files to the Custodian and the
Custodian’s receipt of the related Purchased Asset Schedule, Buyer shall become
the sole owner of the Purchased Assets and related Repurchase Assets, free and
clear of all liens and encumbrances.

(14) Taxes. Seller, Guarantor, Mezzanine Loan Subsidiary and its Subsidiaries
have timely filed all tax returns that are required to be filed by them and have
timely paid all Taxes, except for any such Taxes as are being appropriately
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been provided. The charges, accruals and
reserves on the books of Seller, Guarantor, Mezzanine Loan Subsidiary and its
Subsidiaries in respect of Taxes and other governmental charges are adequate.

(15) Investment Company. None of Seller, Guarantor, Mezzanine Loan Subsidiary or
any of their respective Subsidiaries is an “investment company”, or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.

(16) Chief Executive Office; Jurisdiction of Organization. On the Effective
Date, Seller’s place of business (or, if more than one, its chief executive
office), is, and has been, located at c/o CIT Healthcare LLC, 505 Fifth Avenue,
6th Floor, New York, New York 10017. On the Effective Date, Seller’s
jurisdiction of organization is Delaware. On the Effective Date, Mezzanine Loan
Subsidiary’s place of business (or, if more than one, its chief executive
office), is, and has been, located at c/o CIT Healthcare LLC, 505 Fifth Avenue,
6th Floor, New York, New York 10017. On the Effective Date, Mezzanine Loan
Subsidiary’s jurisdiction of organization is Delaware. Seller and Mezzanine Loan
Subsidiary shall provide Buyer with thirty days advance notice of any change in
Seller’s or Mezzanine Loan Subsidiary’s place of business (or if more than one,
its chief executive office) or jurisdiction of organization. Neither Seller nor
Mezzanine Loan Subsidiary has any trade name. During the preceding five years,
neither Seller nor Mezzanine Loan Subsidiary has been known by or done business
under any other name, corporate or fictitious, and has not filed or had filed
against it any bankruptcy receivership or similar petitions nor has it made any
assignments for the benefit of creditors.

(17) Location of Books and Records. The location where Seller and Mezzanine Loan
Subsidiary keep their books and records, is Care Investment Trust Inc. c/o CIT
Healthcare LLC, 1 CIT Drive, Livingston, New Jersey 07039. The location where
Seller and Mezzanine Loan Subsidiary keep their computer

 

 

-47-

 

--------------------------------------------------------------------------------






tapes and records relating to the Purchased Assets and the related Repurchase
Assets is 1500 Market Street, East Tower, Philadelphia, PA 19102.

(18) ERISA. Each Plan to which Seller, Mezzanine Loan Subsidiary or its
Subsidiaries make direct contributions, and, to the knowledge of Seller and
Mezzanine Loan Subsidiary, each other Plan and each Multiemployer Plan, is in
compliance in all material respects with, and has been administered in all
material respects in compliance with, the applicable provisions of ERISA, the
Code and any other Federal or State law.

(19) Reserved.

(20) Agreements. Neither Seller nor any Subsidiary of Seller is a party to any
agreement, instrument, or indenture or subject to any restriction which could
have a Material Adverse Effect materially and adversely affecting its business,
operations, assets or financial condition, except as disclosed previously to
Buyer in writing. Neither Seller nor any Subsidiary of Seller is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any agreement, instrument, or indenture which default
could have a material adverse effect on the business, operations, properties, or
financial condition of Seller as a whole. No holder of any indebtedness of
Seller or of any of its Subsidiaries has given notice of any asserted default
thereunder.

(21) Other Indebtedness. Neither the Seller nor the Mezzanine Loan Subsidiary
has any Indebtedness other than Indebtedness evidenced by this Agreement. The
Guarantor does not have any Indebtedness other than (A) Indebtedness evidenced
by this Agreement, (B) non-recourse Indebtedness for the purpose of purchasing
real property and (C) recourse Indebtedness in connection with the purchase of
real property to the extent that such recourse Indebtedness is fully
subordinated to the Guarantor’s obligation under the Program Agreements pursuant
to a subordination agreement reasonably acceptable to the Buyer.

(22) No Reliance. Each of Seller, Guarantor and Mezzanine Loan Subsidiary has
made its own independent decisions to enter into the Program Agreements and each
Transaction and as to whether such Transaction is appropriate and proper for it
based upon its own judgment and upon advice from such advisors (including
without limitation, legal counsel and accountants) as it has deemed necessary.
None of Seller, Guarantor or Mezzanine Loan Subsidiary is relying upon any
advice from Buyer as to any aspect of the Transactions, including without
limitation, the legal, accounting or tax treatment of such Transactions.

(23) Plan Assets. Neither Seller nor Mezzanine Loan Subsidiary is an employee
benefit plan as defined in Section 3 of Title I of ERISA, or a plan described in
Section 4975(e)(1) of the Code, and the Purchased Assets are not “plan assets”
within the meaning of 29 CFR §2510.3-101 in the Seller’s hands.

 

 

-48-

 

--------------------------------------------------------------------------------






(24) No Prohibited Persons. None of the Seller, the Guarantor, Mezzanine Loan
Subsidiary nor any of their respective Affiliates, officers, directors, partners
or members, is an entity or person (or to the Seller’s or Mezzanine Loan
Subsidiary’s knowledge, owned or controlled by an entity or person): (i) that is
listed in the annex to, or is otherwise subject to the provisions of Executive
Order 13224 issued on September 24, 2001 (“EO13224”); (ii) whose name appears on
the United States Treasury Department’s Office of Foreign Assets Control
(“OFAC”) most current list of “Specifically Designated National and Blocked
Persons” (which list may be published from time to time in various mediums
including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).

(25) Asset File. Each Asset File delivered by Seller represents a true and
correct copy of the documents contained therein and each Purchased Asset
Schedule and Closing Data Tape, together with all other information contained
therein prepared by Seller or its Affiliates and delivered by Seller to Buyer
immediately prior to the Purchase Date, is true and correct and conforms in all
material respects to the Summary Diligence Materials and Preliminary Data Tape
previously provided to Buyer and pursuant to which Buyer has elected to enter
into the Transaction.

(26) Real Estate Investment Trust. Guarantor has not engaged in any material
“prohibited transactions” as defined in Section 857(b)(6)(B)(iii) and (c) of the
Code. Guarantor for its current “tax year” (as defined in the Code) is entitled
to a dividends paid deduction under the requirements of Section 857 of the Code
with respect to any dividends paid by it with respect to each such year for
which it claims a deduction in its Form 1120-REIT filed with the United States
Internal Revenue Service for such year.

b. With respect to every Purchased Asset and each Mezzanine Loan, each of
Seller, Guarantor and Mezzanine Loan Subsidiary represents and warrants to Buyer
as of the applicable Purchase Date for any Transaction and each date thereafter
that each representation and warranty set forth on Schedule 1 is true and
correct.

c. The representations and warranties set forth in this Agreement shall survive
transfer of the Purchased Assets to Buyer and shall continue for so long as the
Purchased Assets and Mezzanine Loans are subject to this Agreement. Upon
discovery by Seller, Guarantor, Mezzanine Loan Subsidiary, Servicer or Buyer of
any breach of any of the representations or warranties set forth in this
Agreement, the party discovering such breach shall promptly give notice of such
discovery to the others. Buyer has the right to require, in its unreviewable
discretion, Seller to repurchase within 1 Business Day after receipt of notice
from Buyer any

 

 

-49-

 

--------------------------------------------------------------------------------






Purchased Asset (i) for which a breach of one or more of the representations and
warranties referenced in Section 13(b) exists and which breach has a material
adverse effect on the value of such Mortgage Loan or the interests of Buyer or
(ii) which is determined by Buyer, in its good faith discretion, to be
unacceptable for inclusion in a CDO Transaction.

14. Covenants

Each of Seller, Guarantor and Mezzanine Loan Subsidiary covenants with Buyer
that, during the term of this facility:

a. Litigation. Seller, Guarantor and Mezzanine Loan Subsidiary, as applicable,
will promptly, and in any event within ten (10) days after service of process on
any of the following, give to Buyer notice of all litigation, actions, suits,
arbitrations, investigations (including, without limitation, any of the
foregoing which are threatened or pending) or other legal or arbitrable
proceedings affecting Seller, Guarantor or Mezzanine Loan Subsidiary or any of
their Subsidiaries or affecting any of the Property of any of them before any
Governmental Authority that (i) questions or challenges the validity or
enforceability of any of the Program Agreements or any action to be taken in
connection with the transactions contemplated hereby, (ii) makes a claim
individually in an amount greater than $1,000,000 or in an aggregate amount
greater than $2,000,000, or (iii) which, individually or in the aggregate, if
adversely determined, could be reasonably likely to have a Material Adverse
Effect. Seller, Guarantor and Mezzanine Loan Subsidiary, as applicable, will
promptly provide notice of any judgment, which with the passage of time, could
cause an Event of Default hereunder.

b. Disclosed Litigation. Seller shall promptly disclose to Buyer any material
changes to any Disclosed Litigation.

c. Servicer. Upon the occurrence of any of the following (a) the occurrence and
continuation of an Event of Default, (b) the tenth day of each month, or (c)
upon the request of Buyer, Seller shall cause Servicer to provide to Buyer,
electronically, in a format mutually acceptable to Buyer and Seller, by no later
than the Reporting Date, the Servicing Report. Seller shall not cause the
Purchased Assets to be serviced by any servicer other than a servicer expressly
approved in writing by Buyer, which approval shall be deemed granted by Buyer
with respect to Seller or Servicer with the execution of this Agreement.

d. Insurance. The Guarantor shall continue to maintain directors and officers
insurance in an aggregate amount at least equal to $5,000,000. The Seller shall
cause the Manager to maintain, for Seller and its Subsidiaries, Fidelity
Insurance in respect of its officers, employees and agents, with respect to any
claims made in connection with all or any portion of the Repurchase Assets. The
Seller shall

 

 

-50-

 

--------------------------------------------------------------------------------






cause the Manager shall to notify the Buyer of any material change in the terms
of any such Fidelity Insurance.

e. No Adverse Claims. Seller warrants and will defend, and shall cause any
Servicer to defend, the right, title and interest of Buyer in and to all
Purchased Assets and the related Repurchase Assets against all adverse claims
and demands.

f. Assignment. Except as permitted herein, neither Seller nor any Servicer shall
sell, assign, transfer or otherwise dispose of, or grant any option with respect
to, or pledge, hypothecate or grant a security interest in or lien on or
otherwise encumber (except pursuant to the Program Agreements), any of the
Purchased Assets or any interest therein, provided that this Section shall not
prevent any transfer of Purchased Assets in accordance with the Program
Agreements.

g. Security Interest. Seller shall do all things necessary to preserve the
Purchased Assets and the related Repurchase Assets so that they remain subject
to a first priority perfected security interest hereunder. Without limiting the
foregoing, Seller will comply with all rules, regulations and other laws of any
Governmental Authority and cause the Purchased Assets or the related Repurchase
Assets to comply with all applicable rules, regulations and other laws. Seller
will not allow any default for which Seller is responsible to occur under any
Purchased Assets or the related Repurchase Assets or any Program Agreement and
Seller shall fully perform or cause to be performed when due all of its
obligations under any Purchased Assets or the related Repurchase Assets and any
Program Agreement.

h. Records.

(1) Seller shall collect and maintain or cause to be collected and maintained
all Records relating to the Purchased Assets in accordance with industry custom
and practice for assets similar to the Purchased Assets, including those
maintained pursuant to the preceding subparagraph, and all such Records shall be
in Custodian’s possession unless Buyer otherwise approves. Seller will not allow
any such papers, records or files that are an original or an only copy to leave
Custodian’s possession, except for individual items removed in connection with
servicing a specific Mortgage Loan. Seller or the Servicer of the Purchased
Assets will maintain all such Records not in the possession of Custodian in good
and complete condition in accordance with industry practices for assets similar
to the Purchased Assets and preserve them against loss.

(2) For so long as Buyer has an interest in or lien on any Purchased Asset,
Seller will hold or cause to be held all related Records in trust for Buyer.
Seller shall notify, or cause to be notified, every other party holding any such
Records of the interests and liens in favor of Buyer granted hereby.

(3) Upon reasonable advance notice from Custodian or Buyer, Seller shall
(x) make any and all such Records available to Custodian or Buyer to

 

 

-51-

 

--------------------------------------------------------------------------------






examine any such Records, either by its own officers or employees, or by agents
or contractors, or both, and make copies of all or any portion thereof, and
(y) permit Buyer or its authorized agents to discuss the affairs, finances and
accounts of Seller with its chief operating officer and chief financial officer
and to discuss the affairs, finances and accounts of Seller with its independent
certified public accountants.

i. Books. Seller shall keep or cause to be kept in reasonable detail books and
records of account of its assets and business and shall clearly reflect therein
the transfer of Purchased Assets to Buyer.

j. Approvals. Seller shall maintain all licenses, permits or other approvals
necessary for Seller to conduct its business and to perform its obligations
under the Program Agreements, and Seller shall conduct its business strictly in
accordance with applicable law.

k. Material Change in Business. None of Seller, Guarantor or Mezzanine Loan
Subsidiary shall make any material change in the nature of its business which is
“principally to invest in healthcare-related commercial mortgage debt and real
estate” as carried on at the date hereof.

l. Distributions. Seller shall not pay any dividends greater than Net Income in
any given calendar year. If an Event of Default has occurred and is continuing,
none of Seller, Guarantor or Mezzanine Loan Subsidiary shall pay any dividends
with respect to any capital stock or other equity interests in such entity,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of Seller, Guarantor or Mezzanine Loan Subsidiary.

m. Applicable Law. Seller, Guarantor and Mezzanine Loan Subsidiary shall comply
with the requirements of all applicable laws, rules, regulations and orders of
any Governmental Authority.

n. Existence. Seller, Guarantor and Mezzanine Loan Subsidiary shall preserve and
maintain their legal existence and all of their material rights, privileges,
licenses and franchises.

o. Chief Executive Office; Jurisdiction of Organization. Seller shall not move
its chief executive office from the address referred to in Section 13(a)(17) or
change its jurisdiction of organization from the jurisdiction referred to in
Section 13(a)(17) unless it shall have provided Buyer 30 days’ prior written
notice of such change.

p. Taxes. Seller, Guarantor and Mezzanine Loan Subsidiary shall timely file all
tax returns that are required to be filed by them and shall timely pay and
discharge all Taxes, assessments and governmental charges or levies imposed on
it or on its income or profits or on any of its property, except for any such
Tax, assessment, charge or levy the payment of which is being contested in good
faith by proper

 

 

-52-

 

--------------------------------------------------------------------------------






proceedings diligently conducted and with respect to which adequate reserves are
being maintained.

q. Transactions with Affiliates. Seller will not enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of property
or the rendering of any service, with any Affiliate unless such transaction is
(a) otherwise permitted under the Program Agreements, (b) in the ordinary course
of Seller’s business and (c) upon fair and reasonable terms no less favorable to
Seller than it would obtain in a comparable arm’s length transaction with a
Person which is not an Affiliate, or make a payment that is not otherwise
permitted by this Section to any Affiliate.

r. Guarantees. Seller shall not create, incur, assume or suffer to exist any
Guarantees.

s. Indebtedness. Seller shall not incur any other Indebtedness without the prior
written consent of Buyer. Guarantor shall not incur any Indebtedness other than
non-recourse Indebtedness for the purpose of purchasing real property without
the prior written consent of Buyer; provided, that in Guarantor may incur
recourse Indebtedness in connection with the purchase of real property to the
extent that such recourse Indebtedness is fully subordinated to the Guarantor’s
obligation under the Program Agreement pursuant to a subordination agreement
acceptable to the Buyer.

t. True and Correct Information. All information, reports, exhibits, schedules,
financial statements or certificates of Seller, Guarantor, Mezzanine Loan
Subsidiary, any Affiliate thereof or any of their officers furnished to Buyer
hereunder and during Buyer’s diligence of Seller, Guarantor and Mezzanine Loan
Subsidiary are and will be true and complete in all material respects and to
Seller’s knowledge, do not omit to disclose any material facts necessary to make
the statements herein or therein, in light of the circumstances in which they
are made, not misleading. All required financial statements, information and
reports delivered by Seller to Buyer pursuant to this Agreement shall be
prepared in accordance with U.S. GAAP, or, if applicable, to SEC filings, the
appropriate SEC accounting regulations.

u. Plan Assets. Seller shall not be an employee benefit plan as defined in
Section 3 of Title I of ERISA, or a plan described in Section 4975(e)(1) of the
Code and the Seller shall not use “plan assets” within the meaning of 29 CFR
§2510.3-101 to engage in this Agreement or any Transaction hereunder.

v. Mezzanine Loan Subsidiary Separateness Covenant. Mezzanine Loan Subsidiary
shall (a) own no assets, and will not engage in any business, other than the
assets and transactions specifically contemplated by this Agreement; (b) not
incur any Indebtedness or obligation, secured or unsecured, direct or indirect,
absolute or contingent (including guaranteeing any obligation), other than
pursuant hereto or in connection with the making of Mezzanine Loans, Preferred

 

 

-53-

 

--------------------------------------------------------------------------------






Equity Investments or the other Eligible Assets, as applicable; (c) not make any
loans or advances to any third party, and shall not acquire obligations or
securities of its affiliates; (d) pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) only from its own assets;
(e) comply with the provisions of its organizational documents; (f) do all
things necessary to observe organizational formalities and to preserve its
existence, and will not amend, modify or otherwise change its organizational
documents, or suffer same to be amended, modified or otherwise changed, without
the prior written consent of Buyer; (g) maintain all of its books, records,
financial statements and bank accounts other than as consolidated separate from
those of its Affiliates; (h) be, and at all times will hold itself out to the
public as, a legal entity separate and distinct from any other entity (including
any Affiliate), shall correct any known misunderstanding regarding its status as
a separate entity, shall conduct business in its own name, shall not identify
itself or any of its affiliates as a division or part of the other and shall
maintain and utilize a separate telephone number and separate stationery,
invoices and checks; (i) maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations; (j) not engage in or suffer any change of
ownership, dissolution, winding up, liquidation, consolidation or merger in
whole or in part; (k) not commingle its funds or other assets with those of any
Affiliate or any other Person; (l) maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any affiliate or any other person; (m) not and
will not hold itself out to be responsible for the debts or obligations of any
other Person; (n) cause each of its direct and indirect owners to agree not to
(i) file or consent to the filing of any bankruptcy, insolvency or
reorganization case or proceeding with respect to Mezzanine Loan Subsidiary;
institute any proceedings under any applicable insolvency law or otherwise seek
any relief under any laws relating to the relief from debts or the protection of
debtors generally with respect to Mezzanine Loan Subsidiary; (ii) seek or
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for Seller or a substantial
portion of its properties; or (iii) make any assignment for the benefit of
Mezzanine Loan Subsidiary’s creditors.

w. Hedging. The Seller shall enter into and maintain Permitted Interest Rate
Protection Agreements in an amount and in accordance with Seller’s policy.

x. Financial Covenants:

(1) Guarantor shall maintain, at all times, an Adjusted Tangible Net Worth in an
amount not less than the Adjusted Tangible Net Worth Trigger Amount.

(2) Guarantor shall maintain, at all times, cash and Cash Equivalents in an
amount not less than Liquidity Trigger Amount.

 

 

-54-

 

--------------------------------------------------------------------------------






(3) Guarantor shall not permit, for any Test Period beginning with the third
full Test Period following the date hereof, Net Income for such Test Period,
before income taxes for such Test Period and distributions made during such Test
Period, to be less than $1.00.

(4) Guarantor’s ratio of Indebtedness to Adjusted Tangible Net Worth shall not
exceed 4:1.

y. Additional Facility. Seller may set up an additional facility with Buyer
subject to all of the terms and provisions set forth under this Agreement to
hold certain of the Purchased Assets to allow Seller to comply with certain REIT
tax and accounting requirements. Any such additional facility shall be
cross-collateralized and cross-defaulted with this Agreement.

15. Events of Default

Each of the following shall constitute an “Event of Default” hereunder:

a. Payment Failure. Failure of Seller to (i) make any payment of Price
Differential within one (1) Business Day of the related Price Differential
Payment Date, (ii) make any payment of Repurchase Price or any other sum which
has become due, on a Repurchase Date or otherwise, whether by acceleration or
otherwise, under the terms of this Agreement, any other warehouse and security
agreement or any other document evidencing or securing Indebtedness of Seller to
Buyer or to any Affiliate of Buyer, or (iii) cure any Margin Deficit when due
pursuant to Section 6 hereof.

b. Cross Default. (i) Seller, Guarantor, or Mezzanine Loan Subsidiary or any of
their Affiliates shall be in default under (i) any Indebtedness, in the
aggregate, in excess of $1,000,000 of Seller, Guarantor or Mezzanine Loan
Subsidiary or any of their Affiliates which default (1) involves the failure to
pay a matured obligation, or (2) permits the acceleration of the maturity of
obligations by any other party to or beneficiary with respect to such
Indebtedness, or (ii) any other contract or contracts, in the aggregate in
excess of $2,000,000 to which Seller, Guarantor or Mezzanine Loan Subsidiary or
any of their Affiliates is a party which default (1) involves the failure to pay
a matured obligation, or (2) permits the acceleration of the maturity of
obligations by any other party to or beneficiary of such contract.

c. Assignment. Assignment or attempted assignment by Seller or Guarantor
Mezzanine Loan Subsidiary of this Agreement or any rights hereunder without
first obtaining the specific written consent of Buyer, or the granting by Seller
of any security interest, lien or other encumbrances on any Purchased Assets to
any person other than Buyer.

d. Insolvency. An Act of Insolvency shall have occurred with respect to Seller,
Guarantor, Mezzanine Loan Subsidiary or any Affiliate.

 

 

-55-

 

--------------------------------------------------------------------------------






e. Material Adverse Change. Any material adverse change in the Property,
business, financial condition or operations of Seller, Guarantor, Mezzanine Loan
Subsidiary or any of their Affiliates shall occur, in each case as determined by
Buyer in its sole good faith discretion, or any other condition shall exist
which, in Buyer’s sole good faith discretion, constitutes a material impairment
of Seller’s ability to perform its obligations under this Agreement or any other
Program Agreement.

f. Breach of Identified Representation or Covenant or Obligation. A breach by
Seller, Guarantor or Mezzanine Loan Subsidiary of any of the representations,
warranties or covenants or obligations set forth in Sections 13(a)(1), 13(a)(7),
13(a)(12), 13(a)(19), 14n, 14r, 14s, 14v, 14w and 14x of this Agreement.

g. Breach of Non-Identified Representation or Covenant. A breach by Seller,
Guarantor or Mezzanine Loan Subsidiary of any other material representation,
warranty or covenant set forth in this Agreement (and not otherwise specified in
Section 15(f) above), if such breach is not cured within five (5) Business Days
(other than the representations and warranties set forth in Schedule 1, which
shall be considered solely for the purpose of determining the Market Value, the
existence of a Margin Deficit and the obligation to repurchase such Mortgage
Loan) unless (i) such party shall have made any such representations and
warranties with knowledge that they were materially false or misleading at the
time made, (ii) any such representations and warranties have been determined by
Buyer in its sole discretion to be materially false or misleading on a regular
basis, or (iii) Buyer, in its sole discretion, determines that such breach of a
material representation, warranty or covenant materially and adversely affects
(A) the condition (financial or otherwise) of such party, its Subsidiaries or
Affiliates; or (B) Buyer’s determination to enter into this Agreement or
Transactions with such party, then such breach shall constitute an immediate
Event of Default and Seller shall have no cure right hereunder).

h. Guarantor Breach. A breach by Guarantor of any material representation,
warranty or covenant set forth in the Guaranty or any other Program Agreement,
any “event of default” by Guarantor under the Guaranty, any repudiation of the
Guaranty by Guarantor, or if the Guaranty is not enforceable against Guarantor.

i. Change of Control. The occurrence of a Change in Control and the failure of
Seller to repurchase all of the Purchased Assets within 120 days of the
occurrence of such Change of Control.

j. Failure to Transfer. Seller fails to transfer the Purchased Assets to Buyer
on the applicable Purchase Date (provided Buyer has tendered the related
Purchase Price).

k. Judgment. A final judgment or judgments (i) shall be rendered against the
Mezzanine Loan Subsidiary or (ii) for the payment of money in excess of
$1,000,000 individually or $2,000,000 in the aggregate shall be rendered against

 

 

-56-

 

--------------------------------------------------------------------------------






the Seller, Guarantor or Mezzanine Loan Subsidiary, in each case, by one or more
courts, administrative tribunals or other bodies having jurisdiction and the
same shall not be satisfied, discharged (or provision shall not be made for such
discharge) or bonded, or a stay of execution thereof shall not be procured,
within 30 days from the date of entry thereof.

l. Government Action. Any Governmental Authority or any person, agency or entity
acting or purporting to act under governmental authority shall have taken any
action to condemn, seize or appropriate, or to assume custody or control of, all
or any substantial part of the Property of Seller, Guarantor, Mezzanine Loan
Subsidiary or any Affiliate thereof, or shall have taken any action to displace
the management of Seller, Guarantor, Mezzanine Loan Subsidiary or any Affiliate
thereof or to curtail its authority in the conduct of the business of Seller,
Guarantor, Mezzanine Loan Subsidiary or any Affiliate thereof, or takes any
action in the nature of enforcement to remove, limit or restrict the approval of
Seller, Guarantor, Mezzanine Loan Subsidiary or Affiliate as an issuer, buyer or
a seller/servicer of Mortgage Loans or securities backed thereby, and such
action provided for in this subparagraph shall not have been discontinued or
stayed within 30 days.

m. Inability to Perform. An officer of Seller, Guarantor or Mezzanine Loan
Subsidiary shall admit its inability to, or its intention not to, perform any of
Seller’s Obligations, Guarantor’s or Mezzanine Loan Subsidiary’s obligations
hereunder or under the Guaranty.

n. Security Interest. This Agreement shall for any reason cease to create a
valid, first priority security interest in any material portion of the Purchased
Assets or other Repurchase Assets purported to be covered hereby.

o. Financial Statements. Guarantor’s audited annual financial statements or the
notes thereto or other opinions or conclusions stated therein shall be qualified
or limited by reference to the status of Seller, Guarantor or Mezzanine Loan
Subsidiary as a “going concern” or a reference of similar import.

p. Qualification as a REIT. The failure of Guarantor (i) to continue to be
qualified as a REIT as defined in Section 856 of the Code or (ii) to continue to
be entitled to a dividend paid deduction under Section 857 of the Code with
respect to dividends paid by it with respect to each taxable year for which it
claims a deduction on its Form 1120- REIT filed with the United States Internal
Revenue Service for such year, or the entering into by Guarantor of “prohibited
transactions” as defined in Sections 857(b)(6)(B)(iii) of the Code (taking into
account Sections 857(b)(6)(C), 857(b)(6)(d) and 857(b)(6)(e) of the Code) or
(iii) to satisfy any of the income or asset tests required to be satisfied by a
REIT.

An Event of Default shall be deemed to be continuing unless expressly waived by
Buyer in writing.

 

 

-57-

 

--------------------------------------------------------------------------------






16. Remedies Upon Default

In the event that an Event of Default shall have occurred:

a. Buyer may, at its option (which option shall be deemed to have been exercised
immediately upon the occurrence of an Act of Insolvency of Seller or any
Affiliate), declare an Event of Default to have occurred hereunder and, upon the
exercise or deemed exercise of such option, the Repurchase Date for each
Transaction hereunder shall, if it has not already occurred, be deemed
immediately to occur (except that, in the event that the Purchase Date for any
Transaction has not yet occurred as of the date of such exercise or deemed
exercise, such Transaction shall be deemed immediately canceled). Buyer shall
(except upon the occurrence of an Act of Insolvency) give notice to Seller,
Guarantor and Mezzanine Loan Subsidiary of the exercise of such option as
promptly as practicable.

b. If Buyer exercises or is deemed to have exercised the option referred to in
subparagraph (a) of this Section, (i) Seller’s obligations in such Transactions
to repurchase all Purchased Assets, at the Repurchase Price therefor on the
Repurchase Date determined in accordance with subparagraph (a) of this Section,
shall thereupon become immediately due and payable, (ii) all Income paid after
such exercise or deemed exercise shall be retained by Buyer and applied, in
Buyer’s sole discretion, to the aggregate unpaid Repurchase Prices for all
outstanding Transactions and any other amounts owing by Seller hereunder, and
(iii) Seller shall immediately deliver to Buyer the Asset Files relating to any
Purchased Assets subject to such Transactions then in Seller’s possession or
control.

c. Buyer also shall have the right to obtain physical possession, and to
commence an action to obtain physical possession, of all Records and files of
Seller relating to the Purchased Assets and all documents relating to the
Purchased Assets (including, without limitation, any legal, credit or servicing
files with respect to the Purchased Assets) which are then or may thereafter
come in to the possession of Seller or any third party acting for Seller. To
obtain physical possession of any Purchased Assets held by Custodian, Buyer
shall present to Custodian a Trust Receipt. Buyer shall be entitled to specific
performance of all agreements of Seller contained in this Agreement.

d. Buyer shall have the right to direct all servicers then servicing any
Purchased Assets to remit all collections thereon to Buyer, and if any such
payments are received by Seller, Seller shall not commingle the amounts received
with other funds of Seller and shall promptly pay them over to Buyer. Buyer
shall also have the right to terminate any one or all of the servicers then
servicing any Purchased Assets with or without cause. In addition, Buyer shall
have the right to immediately sell the Purchased Assets and liquidate all
Repurchase Assets. Such disposition of Purchased Assets may be, at Buyer’s
option, on either a servicing-released or a servicing-retained basis. Buyer
shall not be required to

 

 

-58-

 

--------------------------------------------------------------------------------






give any warranties as to the Purchased Assets with respect to any such
disposition thereof. Buyer may specifically disclaim or modify any warranties of
title or the like relating to the Purchased Assets. The foregoing procedure for
disposition of the Purchased Assets and liquidation of the Repurchase Assets
shall not be considered to adversely affect the commercial reasonableness of any
sale thereof. Seller agrees that it would not be commercially unreasonable for
Buyer to dispose of the Purchased Assets or the Repurchase Assets or any portion
thereof by using Internet sites that provide for the auction of assets similar
to the Purchased Assets or the Repurchase Assets, or that have the reasonable
capability of doing so, or that match buyers and sellers of assets. Buyer shall
be entitled to place the Purchased Assets in a pool for issuance of
mortgage-backed securities at the then-prevailing price for such securities and
to sell such securities for such prevailing price in the open market. Buyer
shall also be entitled to sell any or all of such Purchased Assets individually
for the prevailing price. Buyer shall also be entitled, in its sole discretion
to elect, in lieu of selling all or a portion of such Purchased Assets, to give
the Seller credit for such Purchased Assets and the Repurchase Assets in an
amount equal to the Market Value of the Purchased Assets against the aggregate
unpaid Repurchase Price and any other amounts owing by the Seller hereunder.

e. Upon the happening of one or more Events of Default, Buyer will apply any
proceeds from the liquidation of the Purchased Assets and Repurchase Assets to
the Repurchase Prices hereunder and all other Obligations in the manner Buyer
deems appropriate in its sole discretion.

f. Seller shall be liable to Buyer for (i) the amount of all reasonable legal or
other expenses (including, without limitation, all costs and expenses of Buyer
in connection with the enforcement of this Agreement or any other agreement
evidencing a Transaction, whether in action, suit or litigation or bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally,
further including, without limitation, the reasonable fees and expenses of
counsel (including the costs of internal counsel of Buyer) incurred in
connection with or as a result of an Event of Default, (ii) damages in an amount
equal to the cost (including all fees, expenses and commissions) of entering
into replacement transactions and entering into or terminating hedge
transactions in connection with or as a result of an Event of Default, and
(iii) any other loss, damage, cost or expense directly arising or resulting from
the occurrence of an Event of Default in respect of a Transaction.

g. To the extent permitted by applicable law, Seller shall be liable to Buyer
for interest on any amounts owing by Seller hereunder, from the date Seller
becomes liable for such amounts hereunder until such amounts are (i) paid in
full by Seller or (ii) satisfied in full by the exercise of Buyer’s rights
hereunder. Interest on any sum payable by Seller under this Section 16(g) shall
be at a rate equal to the Post Default Rate.

 

 

-59-

 

--------------------------------------------------------------------------------






h. Buyer shall have, in addition to its rights hereunder, any rights otherwise
available to it under any other agreement or applicable law.

i. Buyer may exercise one or more of the remedies available to Buyer immediately
upon the occurrence of an Event of Default and, except to the extent provided in
subsections (a) and (d) of this Section, at any time thereafter without notice
to Seller. All rights and remedies arising under this Agreement as amended from
time to time hereunder are cumulative and not exclusive of any other rights or
remedies which Buyer may have.

j. Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and Seller hereby expressly waives any defenses Seller might
otherwise have to require Buyer to enforce its rights by judicial process.
Seller also waives any defense (other than a defense of payment or performance)
Seller might otherwise have arising from the use of nonjudicial process,
enforcement and sale of all or any portion of the Repurchase Assets, or from any
other election of remedies. Seller recognizes that nonjudicial remedies are
consistent with the usages of the trade, are responsive to commercial necessity
and are the result of a bargain at arm’s length.

k. Buyer shall have the right to perform reasonable due diligence with respect
to Seller and the Purchased Assets, which review shall be at the expense of
Seller.

l. The Seller recognizes the Buyer may be unable to effect a public sale of any
or all of the Purchased Assets. The Seller acknowledges and agrees that any such
private sale may result in prices and other terms less favorable to the Buyer
than if such sale were a public sale and, notwithstanding such circumstances,
agrees that any such private sale shall not be deemed to have been made in a
commercially unreasonable manner. The Buyer shall be under no obligation to
delay a sale of any of the Securities for the period of time necessary to permit
the Seller to register such securities for public sale under the 1933 Act, or
under applicable state securities laws, even if the Seller would agree to do so.

m. Nothing contained in the Agreement shall obligate Buyer to segregate any
Purchased Assets delivered to Buyer by Seller. Notwithstanding anything to the
contrary set forth in the Agreement, in no event shall Purchased Assets remain
in the custody of Seller or any Affiliate of Seller.

17. Reports

a. Notices. Seller, Guarantor or Mezzanine Loan Subsidiary shall furnish to
Buyer (x) promptly, copies of any material and adverse notices (including,
without limitation, notices of defaults, breaches, potential defaults or
potential breaches) and any material financial information that is not otherwise
required to be provided by Seller hereunder which is given to Seller’s lenders,
(y) immediately, notice of the occurrence of any Event of Default hereunder or
default or breach by Seller or Servicer or Guarantor or Mezzanine Loan

 

 

-60-

 

--------------------------------------------------------------------------------






Subsidiary of any obligation under any Program Agreement or any material
contract or agreement of Seller or Servicer or Guarantor or Mezzanine Loan
Subsidiary or the occurrence of any event or circumstance that such party
reasonably expects has resulted in, or will, with the passage of time, result
in, a Material Adverse Effect or an Event of Default or such a default or breach
by such party and (z) the following:

(1) as soon as available and in any event within forty-six (46) calendar days
after the end of each calendar quarter, the unaudited consolidated balance
sheets of Guarantor and its consolidated Subsidiaries as at the end of such
period and the related unaudited consolidated statements of income and retained
earnings and of cash flows for the Guarantor and its consolidated Subsidiaries
for such period and the portion of the fiscal year through the end of such
period, accompanied by a certificate of a Responsible Officer of Guarantor,
which certificate shall state that said consolidated financial statements fairly
present in all material respects the consolidated financial condition and
results of operations of Guarantor and its consolidated Subsidiaries in
accordance with GAAP, consistently applied, as at the end of, and for, such
period (subject to normal year-end adjustments); provided that, so long as no
Event of Default has occurred, Guarantor may provide Buyer with notice of the
filing of such financial statements with the SEC in lieu of delivering copies
thereof;

(2) as soon as available and in any event within ninety-one (91) days after the
end of each fiscal year of Guarantor, the consolidated balance sheets of
Guarantor and its consolidated Subsidiaries as at the end of such fiscal year
and the related consolidated statements of income and retained earnings and of
cash flows for the Guarantor and its consolidated Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
year, accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion and the scope of
audit shall be acceptable to Buyer in its sole discretion, shall have no “going
concern” qualification and shall state that said consolidated financial
statements fairly present the consolidated financial condition and results of
operations of Guarantor and its respective consolidated Subsidiaries as at the
end of, and for, such fiscal year in accordance with GAAP; provided that, so
long as no Event of Default has occurred, Guarantor may provide Buyer with
notice of the filing of such financial statements with the SEC in lieu of
delivering copies thereof;

(3) upon the occurrence of any event which does not appear on Seller’s monthly
servicing reports and results or is anticipated to result in: (a) a mark down on
Seller’s books or impairment of an asset, (b) a material change or anticipated
change in the financial condition of Seller or a material asset of Seller, or
(c) a change of Seller’s rating, Seller shall notify Buyer of such occurrence;
upon such notice, Buyer may request the unaudited consolidated balance sheets of
Seller and its consolidated Subsidiaries as at the end of such calendar month
and each calendar month thereafter and the related unaudited consolidated
statements of income and retained earnings and of cash flows for the Seller and
its

 

 

-61-

 

--------------------------------------------------------------------------------






consolidated Subsidiaries for such calendar month and each calendar month
thereafter, accompanied by a certificate of a Responsible Officer of Seller,
which certificate shall state that said consolidated financial statements fairly
present in all material respects the consolidated financial condition and
results of operations of Guarantor and its consolidated Subsidiaries in
accordance with GAAP, consistently applied;

(4) such other prepared statements that Buyer may reasonably request;

(5) if applicable, copies of any 10-Ks, 10-Qs, registration statements and other
“corporate finance” SEC filings (other than 8-Ks) by Seller or Guarantor, within
5 Business Days of their filing with the SEC; provided, that, Seller, Guarantor
or any Affiliate will provide Buyer and Credit Suisse First Boston Corporation
with a copy of the annual 10-K filed with the SEC by Seller, Guarantor or their
Affiliates, no later than 90 days after the end of the year; provided further,
that, so long as no Event of Default has occurred, Seller, Guarantor or any
Affiliate thereof, as applicable, may provide Buyer with notice of such SEC
filings in lieu of delivering copies thereof;

(6) as soon as available, and in any event within thirty (30) days of receipt,
copies of relevant portions of all final written Governmental Authority and
investor audits, examinations, evaluations, monitoring reviews and reports of
its operations (including those prepared on a contract basis) which provide for
or relate to (i) material corrective action required, (ii) material sanctions
proposed, imposed or required, including without limitation notices of defaults,
notices of termination of approved status, notices of imposition of supervisory
agreements or interim servicing agreements, and notices of probation,
suspension, or non-renewal, or (iii) “report cards,” “grades” or other
classifications of the quality of Seller’s operations;

(7) as soon as available, but in any event once per calendar quarter, financial
statements with respect to the underlying property related to the Purchased
Assets;

(8) from time to time such other information regarding the financial condition,
operations, or business of the Guarantor, Mezzanine Loan Subsidiary or Seller as
Buyer may reasonably request;

(9) as soon as reasonably possible, and in any event within thirty (30) days
after a Responsible Officer of the Guarantor, Mezzanine Loan Subsidiary or
Seller has knowledge of the occurrence of any Event of Termination, stating the
particulars of such Event of Termination in reasonable detail;

(10) As soon as reasonably possible, notice of any of the following events:

 

 

-62-

 

--------------------------------------------------------------------------------






(a) change in the insurance coverage required of Manager, Guarantor, Servicer or
any other Person pursuant to any Program Agreement, with a copy of evidence of
same attached;

(b) any material dispute, litigation, investigation, proceeding or suspension
between Seller, Guarantor, Mezzanine Loan Subsidiary or Servicer, on the one
hand, and any Governmental Authority or any Person;

(c) any material change in accounting policies or financial reporting practices
of Seller, Guarantor, Mezzanine Loan Subsidiary or Servicer;

(d) with respect to any Purchased Asset, immediately upon receipt of notice or
knowledge thereof, that the underlying Mortgaged Property has been damaged by
waste, fire, earthquake or earth movement, windstorm, flood, tornado or other
casualty, or otherwise damaged so as to affect adversely the value of such
Purchased Asset;

(e) any material issues raised upon examination of Seller or Seller’s facilities
by any Governmental Authority;

(f) any material change in the Indebtedness of the Seller, including, without
limitation, any default, renewal, non-renewal, termination, increase in
available amount or decrease in available amount related thereto;

(g) promptly upon receipt of notice or knowledge of (i) any default related to
any Repurchase Asset, (ii) any lien or security interest (other than security
interests created hereby or by the other Program Agreements) on, or claim
asserted against, any of the Purchased Assets; and

(h) any other event, circumstance or condition that has resulted, or has a
possibility of resulting, in a Material Adverse Effect with respect to Seller or
Servicer.

b. Officer’s Certificates. Seller will furnish to Buyer, at the time the Seller
furnishes each set of financial statements pursuant to Section 17(a)(1) or (2)
above, a certificate of a Responsible Officer of Seller in the form of Exhibit C
hereto.

c. Servicing Reports. Seller will furnish to Buyer a Servicing Report by no
later than the Reporting Date.

d. Distribution Worksheet. Seller shall provide to Buyer, electronically, in a
format mutually acceptable to Buyer and Seller, a Distribution Worksheet by no
later than the Reporting Date.

e. Other. Seller shall deliver to Buyer any other reports or information
reasonably requested by Buyer or as otherwise required pursuant to this
Agreement.

 

 

-63-

 

--------------------------------------------------------------------------------






18. Repurchase Transactions

Buyer may, in its sole election, engage in repurchase transactions with the
Purchased Assets or otherwise pledge, hypothecate, assign, transfer or otherwise
convey the Purchased Assets with a counterparty of Buyer’s choice. Unless an
Event of Default shall have occurred, no such transaction shall relieve Buyer of
its obligations to transfer Purchased Assets to Seller pursuant to Section 4
hereof, or of Buyer’s obligation to credit or pay Income to, or apply Income to
the obligations of, Seller pursuant to Section 7 hereof. In the event Buyer
engages in a repurchase transaction with any of the Purchased Assets or
otherwise pledges or hypothecates any of the Purchased Assets, Buyer shall have
the right to assign to Buyer’s counterparty any of the applicable
representations or warranties herein and the remedies for breach thereof, as
they relate to the Purchased Assets that are subject to such repurchase
transaction. Notwithstanding the foregoing, Seller shall not be obligated to
deal with any party other than the Buyer after the Buyer takes any actions in
accordance with this Section 18.

19. Single Agreement

Buyer and Seller acknowledge that, and have entered hereunto, and will enter
into each Transaction hereunder, in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, each of Buyer and Seller agrees (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, (ii) that each of them shall be entitled to
set-off claims and apply property held by them in respect of any Transaction
against obligations owing to them in respect of any other Transactions hereunder
and (iii) that payments, deliveries and other transfers made by either of them
in respect of any Transaction shall be deemed to have been made in consideration
of payments, deliveries and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries and other
transfers may be applied against each other and netted.

20. Notices and Other Communications

Any and all notices (with the exception of Transaction Request and
Confirmations, which shall be delivered via facsimile only), statements, demands
or other communications hereunder may be given by a party to the other by mail,
facsimile, messenger or otherwise to the address specified below, or so sent to
such party at any other place specified in a notice of change of address
hereafter received by the other. All notices, demands and requests hereunder may
be made orally, to be confirmed promptly in writing, or by other communication
as specified in the preceding sentence.

 

 

-64-

 

--------------------------------------------------------------------------------






If to Seller:

c/o Care Investment Trust Inc.

c/o CIT Healthcare LLC

505 Fifth Avenue, 6th Floor

New York, New York 10017

Attention: CARE Investment Trust Inc., Secretary

Phone Number: (212) 771-0505

Fax Number: (800) 589-9587

with a copy to:

Attention: CARE Investment Trust Inc., Chief Investment Officer

Phone Number:(215) 246-3484

Fax Number: (215) 569-8228

with a copy to:

Attention: CARE Investment Trust Inc., Chief Financial Officer

Phone Number:(973) 740-5115

Fax Number: (973) 740-5088

with a copy to:

Attention: CARE Investment Trust Inc., President

Phone Number:(734) 222-5264

Fax Number: (800) 215-3308

with a copy to:

Paul, Hastings, Janofsky & Walker LLP

75 East 55th Street

New York, New York 10022

Attention: John A. Cahill, Esq.

Phone Number: (212) 318-6260

Fax Number: (212) 319-4090

If to the Guarantor:

c/o Care Investment Trust Inc.

c/o CIT Healthcare LLC

505 Fifth Avenue, 6th Floor

New York, New York 10017

Attention: CARE Investment Trust Inc., Secretary

Phone Number: (212) 771-0505

Fax Number: (800) 417-9815

 

 

-65-

 

--------------------------------------------------------------------------------






with a copy to:

Attention: CARE Investment Trust Inc., Chief Investment Officer

Phone Number:(215) 246-3484

Fax Number: (215) 569-8228

with a copy to:

Attention: CARE Investment Trust Inc., Chief Financial Officer

Phone Number:(973) 740-5115

Fax Number: (973) 740-5088

with a copy to:

Attention: CARE Investment Trust Inc., President

Phone Number:(734) 222-5264

Fax Number: (800) 215-3308

with a copy to:

Paul, Hastings, Janofsky & Walker LLP

75 East 55th Street

New York, New York 10022

Attention: John A. Cahill, Esq.

Phone Number: (212) 318-6260

Fax Number: (212) 319-4090

If to Mezzanine Loan Subsidiary:

c/o Care Investment Trust Inc.

c/o CIT Healthcare LLC

505 Fifth Avenue, 6th Floor

New York, New York 10017

Attention: CARE Investment Trust Inc., Secretary

Phone Number: (212) 771-0505

Fax Number: (800) 417-9815

with a copy to:

Attention: CARE Investment Trust Inc., Chief Investment Officer

Phone Number:(215) 246-3484

Fax Number: (215) 569-8228

with a copy to:

Attention: CARE Investment Trust Inc., Chief Financial Officer

 

 

-66-

 

--------------------------------------------------------------------------------






 

Phone Number: (973) 740-5115

Fax Number: (973) 740-5088

with a copy to:

Attention: CARE Investment Trust Inc., President

Phone Number: (734) 222-5264

Fax Number: (800) 215-3308

with a copy to:

Paul, Hastings, Janofsky & Walker LLP

75 East 55th Street

New York, New York 10022

Attention: John A. Cahill, Esq.

Phone Number: (212) 318-6260

Fax Number: (212) 319-4090

If to Buyer:

Column Financial, Inc.

11 Madison Avenue

New York, New York 10010

Attention: Lawrence Goland

Fax Number: (212) 325-8064

with a copy to:

Column Financial, Inc.

1 Madison Avenue

New York, New York 10010

Attention: Casey McCutcheon, Esq.

Fax Number: (917) 326-8433

21. Entire Agreement; Severability

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

22. Non assignability

The Program Agreements are not assignable by Seller, Guarantor or Mezzanine Loan
Subsidiary. Buyer may from time to time assign all or a portion of its rights
and obligations under this Agreement and the Program Agreements; provided,
however that

 

 

-67-

 

--------------------------------------------------------------------------------






assignments to Buyer’s non-Affiliates shall require the consent of the Seller
not to be unreasonably withheld unless there is an Event of Default, in which
case no consent shall be required; and provided further that Buyer shall
maintain as agent of Seller, for review by Seller upon written request, a
register of assignees and a copy of an executed assignment and acceptance by
Buyer and assignee (“Assignment and Acceptance”), specifying the percentage or
portion of such rights and obligations assigned. Upon such assignment, (a) such
assignee shall be a party hereto and to each Program Agreement to the extent of
the percentage or portion set forth in the Assignment and Acceptance, and shall
succeed to the applicable rights and obligations of Buyer hereunder, and
(b) Buyer shall, to the extent that such rights and obligations have been so
assigned by it to either (i) an Affiliate of Buyer which assumes the obligations
of Buyer or (ii) to another Person approved by Seller (such approval not to be
unreasonably withheld) which assumes the obligations of Buyer, be released from
its obligations hereunder and under the Program Agreements. Unless otherwise
stated in the Assignment and Acceptance, Seller shall continue to take
directions solely from Buyer unless otherwise notified by Buyer in writing.
Buyer may distribute to any prospective assignee any document or other
information delivered to Buyer by Seller.

The Buyer may sell participations to one or more Persons in or to all or a
portion of its rights and obligations under this Agreement; provided, however,
that (i) the Buyer’s obligations under this Agreement shall remain unchanged,
(ii) the Buyer shall remain solely responsible to the other parties hereto for
the performance of such obligations; and (iii) the Seller shall continue to deal
solely and directly with the Buyer in connection with the Buyer’s rights and
obligations under this Agreement and the other Program Agreements except as
provided in Section 11(E).

The Buyer may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 22, disclose to the
assignee or participant or proposed assignee or participant, as the case may be,
any information relating to the Seller, Mezzanine Loan Subsidiary or any of
their respective Subsidiaries or to any aspect of the Transactions that has been
furnished to the Buyer by or on behalf of the Seller, Mezzanine Loan Subsidiary
or any of their respective Subsidiaries; provided that such assignee or
participant agrees to hold such information subject to the confidentiality
provisions of this Agreement.

23. Set-off

In addition to any rights and remedies of Buyer provided by law, Buyer shall
have the right, without prior notice to Seller, Guarantor or Mezzanine Loan
Subsidiary, any such notice being expressly waived by Seller, Guarantor or
Mezzanine Loan Subsidiary to the extent permitted by applicable law, upon any
amount becoming due and payable by Seller, Guarantor or Mezzanine Loan
Subsidiary hereunder (whether at the stated maturity, by acceleration or
otherwise) to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by Buyer or any branch or agency thereof to
or for the credit or the account of Seller, Guarantor or Mezzanine Loan
Subsidiary. Buyer agrees promptly to notify Seller, Guarantor and Mezzanine Loan
Subsidiary after any such

 

 

-68-

 

--------------------------------------------------------------------------------






set-off and application made by Buyer; provided, that the failure to give such
notice shall not affect the validity of such set-off and application.

24. Binding Effect; Governing Law; Jurisdiction

a. This Agreement shall be binding and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Seller
acknowledges that the obligations of Buyer hereunder or otherwise are not the
subject of any guaranty by, or recourse to, any direct or indirect parent or
other Affiliate of Buyer. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.

b. EACH OF BUYER, SELLER, GUARANTOR AND MEZZANINE LOAN SUBSIDIARY HEREBY WAIVES
TRIAL BY JURY IN CONNECTION WITH ANY ACTION RELATING TO OR ARISING OUT OF THIS
AGREEMENT AND/OR ANY PROGRAM AGREEMENT. EACH OF BUYER, SELLER, GUARANTOR AND
MEZZANINE LOAN SUBSIDIARY HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, ARISING OUT OF OR RELATING
TO THE PROGRAM AGREEMENTS IN ANY ACTION OR PROCEEDING. EACH OF BUYER, SELLER,
GUARANTOR AND MEZZANINE LOAN SUBSIDIARY HEREBY SUBMITS TO, AND WAIVES ANY
OBJECTION IT MAY HAVE TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE
COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR
RELATING TO THE PROGRAM AGREEMENTS.

25. No Waivers, Etc.

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 6(a), 16(a) or otherwise, will not constitute a
waiver of any right to do so at a later date.

26. Intent

a. The parties recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as

 

 

-69-

 

--------------------------------------------------------------------------------






amended (except insofar as the type of Purchased Assets subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), and a “securities contract” as that term is defined in
Section 741 of Title 11 of the United States Code, as amended (except insofar as
the type of assets subject to such Transaction would render such definition
inapplicable).

b. It is understood that either party’s right to liquidate Purchased Assets
delivered to it in connection with Transactions hereunder or to exercise any
other remedies pursuant to Section 16 hereof is a contractual right to liquidate
such Transaction as described in Sections 555 and 559 of Title 11 of the United
States Code, as amended.

c. The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

d. It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

e. This Agreement is intended to be a “repurchase agreement” and a “securities
contract,” within the meaning of Section 555 and Section 559 under the
Bankruptcy Code.

27. Disclosure Relating to Certain Federal Protections

The parties acknowledge that they have been advised that:

a. in the case of Transactions in which one of the parties is a broker or dealer
registered with the SEC under Section 15 of the 1934 Act, the Securities
Investor Protection Corporation has taken the position that the provisions of
the SIPA do not protect the other party with respect to any Transaction
hereunder;

b. in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

c. in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not

 

 

-70-

 

--------------------------------------------------------------------------------






a deposit and therefore are not insured by the FDIC or the National Credit Union
Share Insurance Fund, as applicable.

28. Power of Attorney

Seller hereby authorizes Buyer to file such financing statement or statements
relating to the Repurchase Assets without Seller’s signature thereon as Buyer,
at its option, may deem appropriate. Seller hereby appoints Buyer as Seller’s
agent and attorney-in-fact to (i) to perform all acts which Buyer deems
appropriate to perfect and continue its ownership interest in and/or the
security interest granted hereby, if applicable, and to protect, preserve and
realize upon the Repurchase Assets, including, but not limited to, the right to
endorse notes, complete blanks in documents, transfer servicing, and sign
assignments on behalf of Seller as its agent and attorney-in-fact and (ii) to
pay or discharge Taxes and Liens levied or placed on or threatened against the
Repurchase Assets. This agency and power of attorney is coupled with an interest
and is irrevocable without Buyer’s consent (unless otherwise agreed to in
writing by Buyer). Notwithstanding the foregoing, the power of attorney hereby
granted may be exercised only after the occurrence and during the continuance of
any Event of Default hereunder. Seller shall pay the filing costs for any
financing statement or statements prepared pursuant to this Section 28.

29. Buyer May Act Through Affiliates

Buyer may, from time to time, designate one or more affiliates for the purpose
of performing any action hereunder.

30. Indemnification; Obligations; Recourse

a. Each of Seller, Guarantor and Mezzanine Loan Subsidiary agrees to hold Buyer
and each of its respective Affiliates and their officers, directors, employees,
agents and advisors (each, an “Indemnified Party”) harmless from and indemnify
each Indemnified Party (and will reimburse each Indemnified Party as the same is
incurred) against all liabilities, losses, damages, judgments, costs and
expenses (including, without limitation, reasonable fees and expenses of
counsel) of any kind which may be imposed on, incurred by, or asserted against
any Indemnified Party relating to or arising out of this Agreement, any
Transaction Request and Confirmation, any Program Agreement or any transaction
contemplated hereby or thereby resulting from anything other than the
Indemnified Party’s gross negligence or willful misconduct. Seller, Guarantor
and Mezzanine Loan Subsidiary also agree to reimburse each Indemnified Party for
all reasonable expenses in connection with the enforcement of this Agreement and
the exercise of any right or remedy provided for herein, any Transaction Request
and Confirmation and any Program Agreement, including, without limitation, the
reasonable fees and disbursements of counsel. Seller’s, Guarantor’s and
Mezzanine Loan Subsidiary’s agreements in this Section 30 shall survive the
payment in full of the Repurchase Price and the expiration or termination of
this Agreement. Each of Seller, Guarantor and Mezzanine Loan Subsidiary hereby
acknowledges that its obligations hereunder are recourse obligations of Seller,
Guarantor and Mezzanine Loan Subsidiary and are not limited to recoveries each

 

 

-71-

 

--------------------------------------------------------------------------------






Indemnified Party may have with respect to the Purchased Assets. Each of Seller,
Guarantor, Mezzanine Loan Subsidiary and Buyer hereby acknowledges that Buyer
shall not have recourse against Seller’s or Guarantor’s shareholders for the
obligations hereunder. Seller, Guarantor and Mezzanine Loan Subsidiary also
agree not to assert any claim against Buyer or any of its Affiliates, or any of
their respective officers, directors, employees, attorneys and agents, on any
theory of liability, for special, indirect, consequential or punitive damages
arising out of or otherwise relating to the facility established hereunder, the
actual or proposed use of the proceeds of the Transactions, this Agreement or
any of the transactions contemplated thereby. THE FOREGOING INDEMNITY AND
AGREEMENT NOT TO ASSERT CLAIMS EXPRESSLY APPLIES, WITHOUT LIMITATION, TO THE
NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE INDEMNIFIED
PARTIES.

b. Without limitation to the provisions of Section 4, if any payment of the
Repurchase Price of any Transaction is made by Seller other than on the then
scheduled Repurchase Date thereto as a result of an acceleration of the
Repurchase Date pursuant to Section 16 or for any other reason, Seller shall,
upon demand by Buyer, pay to Buyer an amount sufficient to compensate Buyer for
any losses, costs or expenses that it may reasonably incur as of a result of
such payment.

c. Without limiting the provisions of Section 30(a) hereof, if Seller fails to
pay when due any costs, expenses or other amounts payable by it under this
Agreement, including, without limitation, fees and expenses of counsel and
indemnities, such amount may be paid on behalf of Seller by Buyer, in its sole
discretion.

d. The obligations of the Seller from time to time to pay the Repurchase Price,
the Price Differential, and all other amounts due and Obligations owing under
this Repurchase Agreement shall be full recourse obligations of the Seller.

31. Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all such counterparts shall together constitute
one and the same instrument.

32. Confidentiality

This Agreement and its terms, provisions, supplements and amendments, and
notices hereunder, are proprietary to Buyer and Agent and shall be held by
Seller, Guarantor and Mezzanine Loan Subsidiary in strict confidence and shall
not be disclosed to any third party without the written consent of Buyer except
for (i) disclosure to Seller’s, Guarantor’s, or Mezzanine Loan Subsidiary’s
direct and indirect Affiliates and Subsidiaries, attorneys or accountants, but
only to the extent such disclosure is necessary and such parties agree to hold
all information in strict confidence, or (ii) disclosure required by law, rule,
regulation or order of a

 

 

-72-

 

--------------------------------------------------------------------------------






court or other regulatory body, including but not limited to disclosure of this
Agreement as a “material agreement” by the Guarantor in its “corporate finance”
SEC filings. Notwithstanding the foregoing, Seller may, without Buyer’s written
consent, communicate the terms of this Agreement with up to seven (7) qualified
institutional buyers. Notwithstanding anything to the contrary contained herein,
Seller, Guarantor and Mezzanine Loan Subsidiary may disclose to all persons,
without limitation, the federal tax treatment of the transactions, and all
materials of any kind relating to such federal income tax treatment; provided
that there is no disclosure of the names or identifying information with respect
to any party herein or any pricing terms or other nonpublic business or
financial information that is unrelated to the purported or claimed federal
income tax treatment of the transaction and is not relevant to the understanding
of the purported or claimed federal income tax treatment of the transaction,
without the prior written consent of the Buyer.

33. Recording of Communications

Buyer, Seller, Guarantor and Mezzanine Loan Subsidiary shall have the right (but
not the obligation) from time to time to make or cause to be made tape
recordings of communications between its employees and those of the other party
with respect to Transactions. Buyer, Seller, Guarantor and Mezzanine Loan
Subsidiary consent to the admissibility of such tape recordings in any court,
arbitration, or other proceedings. The parties agree that a duly authenticated
transcript of such a tape recording shall be deemed to be a writing conclusively
evidencing the parties’ agreement.

34. Exit Fee

In the event that a Purchased Asset is repurchased before the Termination Date
and is placed in a securitization which is not arranged by Buyer or an Affiliate
of Buyer in a lead underwriter role or another role acceptable to Buyer, Seller
shall pay to Buyer the applicable Exit Fee.

35. Administration Fee

The Seller shall pay the Administration Fee to the Buyer in consideration of its
administration of the facility pursuant to the terms of the Fee Letter.

36. Periodic Due Diligence Review

Seller acknowledges that Buyer has the right to perform continuing due diligence
reviews with respect to the Seller and the Purchased Assets, for purposes of
verifying compliance with the representations, warranties and specifications and
updating Market Value determinations, made hereunder, or otherwise, and Seller
agrees that upon reasonable (but no less than two (2) Business Day’s) prior
notice unless an Event of Default shall have occurred, in which case no notice
is required, to Seller, Buyer or its authorized representatives will be
permitted during normal business hours to examine, inspect, and make copies and
extracts of, the Asset Files and any and all documents, records, agreements,
instruments or information relating to such Purchased Assets in the possession
or under the control of Seller, Guarantor, Mezzanine Loan Subsidiary and/or the
Custodian. Seller also shall make available to Buyer a knowledgeable financial
or accounting officer for the purpose of answering questions respecting

 

 

-73-

 

--------------------------------------------------------------------------------






the Asset Files and the Purchased Assets. Without limiting the generality of the
foregoing, Seller acknowledges that Buyer may purchase Purchased Assets from
Seller based solely upon the information provided by Seller to Buyer in the
Purchased Asset Schedule and the representations, warranties and covenants
contained herein, and that Buyer, at its option, has the right at any time to
conduct a partial or complete due diligence review on some or all of the
Purchased Assets purchased in a Transaction, including, without limitation,
ordering broker’s price opinions, new credit reports and new appraisals on the
related Mortgaged Properties and otherwise re-generating the information used to
originate such Purchased Asset. Buyer may underwrite such Purchased Assets
itself or engage a mutually agreed upon third party underwriter to perform such
underwriting. Seller agrees to cooperate with Buyer and any third party
underwriter in connection with such underwriting, including, but not limited to,
providing Buyer and any third party underwriter with access to any and all
documents, records, agreements, instruments or information relating to such
Purchased Assets in the possession, or under the control, of Seller. Seller
further agrees that Seller shall pay all out-of-pocket costs and expenses
incurred by Buyer in connection with Buyer’s activities pursuant to this Section
36 (“Due Diligence Costs”).

37. Reserved

38. Authorizations

Any of the persons whose signatures and titles appear on Schedule 2 are
authorized, acting singly, to act for Seller or Buyer, as the case may be, under
this Agreement.

39. Documents Mutually Drafted

The Seller, Guarantor, Mezzanine Loan Subsidiary and the Buyer each agree that
this Agreement and each other Program Agreement prepared in connection with the
Transactions set forth herein have been mutually drafted and negotiated by each
party, and consequently such documents shall not be construed against either
party as the drafter thereof.

40. General Interpretive Principles.

For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:

a. the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;

b. accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles;

c. references herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”, and
other subdivisions without reference to a document are to designated Articles,
Sections, Subsections, Paragraphs and other subdivisions of this Agreement;

 

 

-74-

 

--------------------------------------------------------------------------------






d. a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

e. the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision;

f. the term “include” or “including” shall mean without limitation by reason of
enumeration;

g. all times specified herein or in any other Program Agreement (unless
expressly specified otherwise) are local times in New York, New York unless
otherwise stated; and

h. all references herein or in any Program Agreement to “good faith” means good
faith as defined in Section 1-201(19) of the UCC as in effect in the State of
New York.

[Signature Page Follows]

 

 

-75-

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Seller, Mezzanine Loan Subsidiary, Guarantor and the Buyer
have caused their names to be signed hereto by their respective officers
thereunto duly authorized as of the date first above written.

 

COLUMN FINANCIAL, INC., as Buyer

 

 

 

 

 

By: 


/s/ Lawrence Goland

 

 

 

Title: 

Vice President

 

 

 

Date: 

 

 

 

 

CARE QRS 2007 RE HOLDINGS CORP., as Seller

 

 

 

 

 

By: 

/s/ Robert O’Neill

 

 

 

Title: 

Chief Financial Officer, Treasurer and Secretary

 

 

 

Date: 

 

 

 

 

 

CARE INVESTMENT TRUST INC., as Guarantor

 

 

 

 

 

By: 

/s/ Robert O’Neill

 

 

 

Title: 

Chief Financial Officer, Treasurer and Secretary

 

 

 

Date: 

 

 

 

 

 

CARE MEZZ QRS 2007 RE HOLDINGS CORP., as Mezzanine Loan Subsidiary

 

 

 

 

 

By: 

/s/ Robert O’Neill

 

 

 

Title: 

Chief Financial Officer, Treasurer and Secretary

 

 

 

Date: 

 

 

 

 

 

 

--------------------------------------------------------------------------------




SCHEDULE 1

Schedule 1(a)

REPRESENTATIONS AND WARRANTIES

RE: PURCHASED ASSETS CONSISTING OF HEALTHCARE MORTGAGE LOANS

Seller represents and warrants to Buyer, with respect to each Purchased Asset
which is a Healthcare Mortgage Loan, that except as specifically disclosed to
and approved by Buyer in accordance with the Agreement, as of the Purchase Date
for each such Purchased Asset by Buyer from Seller and as of the date of each
Transaction hereunder and at all times while the Program Agreements or any
Transaction hereunder is in full force and effect the representations set forth
on this Schedule 1(a) shall be true and correct in all material respects. For
purposes of this Schedule 1(a) and the representations and warranties set forth
herein, a breach of a representation or warranty shall be deemed to have been
cured with respect to a Purchased Asset which is a Healthcare Mortgage Loan if
and when Seller has taken or caused to be taken action such that the event,
circumstance or condition that gave rise to such breach no longer affects such
Purchased Asset.

1. The Healthcare Mortgage Loan is a performing mortgage loan secured by a first
priority security interest in a Facility.

2. Such Healthcare Mortgage Loan complies in all material respects with, or is
exempt from, all requirements of federal, state or local law relating to such
Healthcare Mortgage Loan.

3. Immediately prior to the sale, transfer and assignment to Buyer thereof,
Seller had good and marketable title to, and was the sole owner and holder of,
such Healthcare Mortgage Loan, and Seller is transferring such Healthcare
Mortgage Loan free and clear of any and all liens, pledges, encumbrances,
charges, security interests or any other ownership interests of any nature
encumbering such Healthcare Mortgage Loan. Upon consummation of the purchase
contemplated to occur in respect of such Healthcare Mortgage Loan on the
Purchase Date therefor, Seller will have validly and effectively conveyed to
Buyer all legal and beneficial interest in and to such Healthcare Mortgage Loan
free and clear of any pledge, lien, encumbrance or security interest.

4. No fraudulent acts were committed by Seller in connection with its
acquisition or origination of such Healthcare Mortgage Loan nor were any
fraudulent acts committed by any Person in connection with the origination of
such Healthcare Mortgage Loan.

5. All information contained in the related Complete Submission (or as otherwise
provided to Buyer) in respect of such Healthcare Mortgage Loan is accurate and
complete in all material respects.

6. Except as included in the Complete Submission, Seller is not a party to any
document, instrument or agreement, and there is no document, that by its terms
modifies or affects the rights and obligations of any holder of such Healthcare
Mortgage Loan and Seller has not consented to

 

 

Schedule 1(a)-1

 

--------------------------------------------------------------------------------






any material change or waiver to any term or provision of any such document,
instrument or agreement and no such change or waiver exists.

7. Such Healthcare Mortgage Loan is presently outstanding, the proceeds thereof
have been fully and properly disbursed and, other than with respect to amounts
held in escrow by Servicer, there is no requirement for any future advances
thereunder.

8. Seller has full right, power and authority to sell and assign such Healthcare
Mortgage Loan and such Healthcare Mortgage Loan or any related Mortgage Note has
not been cancelled, satisfied or rescinded in whole or part nor has any
instrument been executed that would effect a cancellation, satisfaction or
rescission thereof.

9. Other than consents and approvals obtained as of the related Purchase Date or
those already granted in the related Mortgage and/or Mortgage Note, no consent
or approval by any Person is required in connection with Seller’s sale and/or
Buyer’s acquisition of such Healthcare Mortgage Loan, for Buyer’s exercise of
any rights or remedies in respect of such Healthcare Mortgage Loan or for
Buyer’s sale, pledge or other disposition of such Healthcare Mortgage Loan. No
third party holds any “right of first refusal”, “right of first negotiation”,
“right of first offer”, purchase option, or other similar rights of any kind,
and no other impediment exists to any such transfer or exercise of rights or
remedies.

10. No consent, approval, authorization or order of, or registration or filing
with, or notice to, any court or governmental agency or body having jurisdiction
or regulatory authority is required for any transfer or assignment by the holder
of such Healthcare Mortgage Loan.

11. Seller has not received written notice of any outstanding liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind for which the holder of such Healthcare
Mortgage Loan is or may become obligated.

12. Seller has not advanced funds, or knowingly received any advance of funds
from a party other than the mortgagee relating to such Healthcare Mortgage Loan,
directly or indirectly, for the payment of any amount required by such
Healthcare Mortgage Loan.

13. Each related Mortgage Note, Mortgage, Assignment of Leases (if a document
separate from the Mortgage) and other agreement executed by the related
Mortgagor in connection with such Healthcare Mortgage Loan is legal, valid and
binding obligation of the related Mortgagor (subject to any non-recourse
provisions therein and any state anti-deficiency or market value limit
deficiency legislation), enforceable in accordance with its terms, except (i)
that certain provisions contained in such Healthcare Mortgage Loan documents are
or may be unenforceable in whole or in part under applicable state or federal
laws, but neither the application of any such laws to any such provision nor the
inclusion of any such provisions renders any of the Healthcare Mortgage Loan
documents invalid as a whole and such Healthcare Mortgage Loan documents taken
as a whole are enforceable to the extent necessary and customary for the
practical realization of the rights and benefits afforded thereby and (ii) as
such enforcement may be limited by bankruptcy, insolvency, receivership,
reorganization, moratorium, redemption, liquidation or other laws relating to or
affecting the enforcement of creditors’ rights generally, or by general
principles of equity (regardless of whether such enforcement is considered in a

 

 

Schedule 1(a)-2

 

--------------------------------------------------------------------------------






proceeding in equity or at law). The related Mortgage Note and Mortgage contain
no provision limiting the right or ability of Seller to assign, transfer and
convey the related Healthcare Mortgage Loan to any other Person, except,
however, for customary intercreditor restrictions limiting assignees to
“qualified transferees”. With respect to any Underlying Mortgaged Property that
has tenants, there exists as either part of the Mortgage or as a separate
document, an assignment of leases.

14. There is no offset, defense, counterclaim, abatement or right to rescission
with respect to any related Mortgage Note, Mortgage or other agreements executed
in connection therewith.

15. Seller has delivered to Buyer or its designee the original Mortgage Note(s)
made in respect of such Healthcare Mortgage Loan, together with an original
endorsement thereof executed by Seller in blank and the related Asset File.

16. Each related Assignment of Mortgage and assignment of Assignment of Leases
from Seller in blank constitutes the legal, valid and binding first priority
assignment from Seller (assuming the insertion of the Buyer’s name), except as
such enforcement may be limited by bankruptcy, insolvency, receivership,
reorganization, moratorium, redemption, liquidation or other laws relating to or
affecting the enforcement of creditors’ rights generally, or by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law). Each Mortgage and Assignment of Leases is
freely assignable.

17. The Healthcare Mortgage Loan is secured by one or more Mortgages and each
such Mortgage is a valid and enforceable first lien on the related Underlying
Mortgaged Property subject only to the exceptions set forth in paragraph (13)
above and the following title exceptions (each such title exception, a “Title
Exception”, and collectively, the “Title Exceptions”): (a) the lien of current
real property taxes, water charges, sewer rents and assessments not yet due and
payable, (b) covenants, conditions and restrictions, rights of way, easements
and other matters of public record, none of which, individually or in the
aggregate, materially and adversely interferes with the current use of the
Underlying Mortgaged Property or the security intended to be provided by such
Mortgage or with the Mortgagor’s ability to pay its obligations under the
Healthcare Mortgage Loan when they become due or materially and adversely
affects the value of the Underlying Mortgaged Property, (c) the exceptions
(general and specific) and exclusions set forth in the applicable policy
described in paragraph (21) below or appearing of record, none of which,
individually or in the aggregate, materially and adversely interferes with the
current use of the Underlying Mortgaged Property or the security intended to be
provided by such Mortgage or with the Mortgagor’s ability to pay its obligations
under the Healthcare Mortgage Loan when they become due or materially and
adversely affects the value of the Underlying Mortgaged Property, (d) other
matters to which like properties are commonly subject, none of which,
individually or in the aggregate, materially and adversely interferes with the
current use of the Underlying Mortgaged Property or the security intended to be
provided by such Mortgage or with the Mortgagor’s ability to pay its obligations
under the Healthcare Mortgage Loan when they become due or materially and
adversely affects the value of the Underlying Mortgaged Property, (e) the right
of tenants (whether under ground leases, space leases or operating leases) at
the Underlying Mortgaged Property to remain following a foreclosure or similar
proceeding (provided that such tenants are performing under such leases) and (f)
if such Healthcare Mortgage Loan is cross-collateralized with any other
Healthcare Mortgage Loan, the lien of the

 

 

Schedule 1(a)-3

 

--------------------------------------------------------------------------------






Mortgage for such other Healthcare Mortgage Loan, none of which, individually or
in the aggregate, materially and adversely interferes with the current use of
the Underlying Mortgaged Property or the security intended to be provided by
such Mortgage or with the Mortgagor’s ability to pay its obligations under the
Healthcare Mortgage Loan when they become due or materially and adversely
affects the value of the Underlying Mortgaged Property. Except with respect to
cross-collateralized and cross-defaulted Healthcare Mortgage Loans and as
provided below, there are no mortgage loans that are senior or pari passu with
respect to the related Underlying Mortgaged Property or such Healthcare Mortgage
Loan.

18. UCC Financing Statements have been filed and/or recorded (or, if not filed
and/or recorded, have been submitted in proper form for filing and recording),
in all public places necessary to perfect a valid security interest in all items
of personal property located on the Underlying Mortgaged Property that are owned
by the Mortgagor and either (i) are reasonably necessary to operate the
Underlying Mortgaged Property or (ii) are (as indicated in the appraisal
obtained in connection with the origination of the related Healthcare Mortgage
Loan) material to the value of the Underlying Mortgaged Property (other than any
personal property subject to a purchase money security interest or a sale and
leaseback financing arrangement permitted under the terms of such Healthcare
Mortgage Loan or any other personal property leases applicable to such personal
property), to the extent perfection may be effected pursuant to applicable law
by recording or filing, and the Mortgages, security agreements, chattel
Mortgages or equivalent documents related to and delivered in connection with
the related Healthcare Mortgage Loan establish and create a valid and
enforceable lien and priority security interest on such items of personalty
except as such enforcement may be limited by bankruptcy, insolvency,
receivership, reorganization, moratorium, redemption, liquidation or other laws
relating to or affecting the enforcement of creditor’s rights generally, or by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

19. All real estate taxes and governmental assessments, or installments thereof,
which would be a lien on the Underlying Mortgaged Property and that have become
delinquent in respect of the Underlying Mortgaged Property have been paid, or an
escrow of funds in an amount sufficient to cover such payments has been
established. For purposes of this representation and warranty, real estate taxes
and governmental assessments and installments thereof shall not be considered
delinquent until the earlier of (a) the date on which interest and/or penalties
would first be payable thereon and (b) the date on which enforcement action is
entitled to be taken by the related taxing authority.

20. The related Underlying Mortgaged Property is free and clear of any material
damage (other than deferred maintenance for which escrows were established at
origination) that would affect materially and adversely the value of such
Underlying Mortgaged Property as security for the Healthcare Mortgage Loan and
there is no proceeding pending or threatened for the total or partial
condemnation of such Underlying Mortgaged Property.

21. The lien of each related Mortgage as a first priority lien in the original
principal amount of such Healthcare Mortgage Loan after all advances of
principal is insured by an ALTA lender’s title insurance policy (or a binding
commitment therefor), or its equivalent as adopted in the applicable
jurisdiction, insuring the original mortgagee, its successors and assigns,
subject only to the Title Exceptions; the mortgagee or its successors or assigns
is the sole named insured

 

 

Schedule 1(a)-4

 

--------------------------------------------------------------------------------






of such policy; such policy is assignable without consent of the insurer and
will inure to the benefit of the mortgagee of record; such title policy is in
full force and effect upon the consummation of the transactions contemplated by
this Agreement; all premiums thereon have been paid; no claims have been made
under such policy and no circumstance exists which would impair or diminish the
coverage of such policy. The insurer issuing such policy is (x) a nationally
recognized title insurance company and (y) qualified to do business in the
jurisdiction in which the related Underlying Mortgaged Property is located to
the extent required; such policy contains no material exclusions for, or
affirmatively insures (except for any Underlying Mortgaged Property located in a
jurisdiction where such insurance is not available) (a) access to public road or
(b) against any loss due to encroachments of any material portion of the
improvements thereon.

22. All insurance coverage required under each related Mortgage, which insurance
covered such risks as were customarily acceptable to prudent commercial and
multifamily mortgage lending institutions lending on the security of property
comparable to the related Underlying Mortgaged Property in the jurisdiction in
which such Underlying Mortgaged Property is located, and with respect to a fire
and extended perils insurance policy, is in an amount (subject to a customary
deductible) at least equal to the lesser of (i) the replacement cost of
improvements located on such Underlying Mortgaged Property, or (ii) the
outstanding principal balance of the Healthcare Mortgage Loan, and in any event,
the amount necessary to prevent operation of any co-insurance provisions; and is
also covered by business interruption or rental loss insurance, in an amount at
least equal to 12 months of operations of the related Underlying Mortgaged
Property, all of which was in full force and effect with respect to the related
Underlying Mortgaged Property; and all insurance coverage required under each
Mortgage, which insurance covers such risks and is in such amounts as are
customarily acceptable to prudent commercial and multifamily mortgage lending
institutions lending on the security of property comparable to the related
Underlying Mortgaged Property in the jurisdiction in which such Underlying
Mortgaged Property is located, is in full force and effect with respect to the
related Underlying Mortgaged Property; all premiums due and payable have been
paid; and no notice of termination or cancellation with respect to any such
insurance policy has been received by Seller; and except for certain amounts not
greater than amounts which would be considered prudent by an institutional
commercial and/or multifamily mortgage lender with respect to a similar
Healthcare Mortgage Loan and which are set forth in the related Mortgage, any
insurance proceeds in respect of a casualty loss, will be applied either (i) to
the repair or restoration of all or part of the related Underlying Mortgaged
Property or (ii) the reduction of the outstanding principal balance of the
Healthcare Mortgage Loan, subject in either case to requirements with respect to
leases at the related Underlying Mortgaged Property and to other exceptions
customarily provided for by prudent institutional lenders for similar loans. The
Underlying Mortgaged Property is also covered by comprehensive general liability
insurance against claims for personal and bodily injury, death or property
damage occurring on, in or about the related Underlying Mortgaged Property, in
an amount customarily required by prudent institutional lenders. An
architectural or engineering consultant has performed an analysis of the
Underlying Mortgaged Properties located in seismic zone 3 or 4 in order to
evaluate the structural and seismic condition of such property, for the sole
purpose of assessing the probable maximum loss (“PML”) for the Underlying
Mortgaged Property in the event of an earthquake. In such instance, the PML was
based on a 475 year lookback with a 10% probability of exceedance in a 50 year
period. If the resulting report concluded that the PML would exceed 20% of the
amount of the replacement

 

 

Schedule 1(a)-5

 

--------------------------------------------------------------------------------






costs of the improvements, earthquake insurance on such Underlying Mortgaged
Property was obtained by an insurer rated at least A-:V by A.M. Best Company or
“BBB-” (or the equivalent) from S&P and Fitch or “Baa3” (or the equivalent) from
Moody’s. If the Underlying Mortgaged Property is located in Florida or within 25
miles of the coast of Texas, Louisiana, Mississippi, Alabama, Georgia, North
Carolina or South Carolina such Underlying Mortgaged Property is insured by
windstorm insurance in an amount at least equal to the lesser of (i) the
outstanding principal balance of such Healthcare Mortgage Loan and (ii) 100% of
the full insurable value, or 100% of the replacement cost, of the improvements
located on the related Underlying Mortgaged Property.

The insurance policies contain a standard mortgagee clause naming Seller, its
successors and assigns as loss payee, in the case of a property insurance
policy, and additional insured in the case of a liability insurance policy and
provide that they are not terminable without 30 days prior written notice to the
mortgagee (or, with respect to non-payment, 10 days prior written notice to the
mortgagee) or such lesser period as prescribed by applicable law. Each Mortgage
requires that the Mortgagor maintain insurance as described above or permits the
mortgagee to require insurance as described above, and permits the mortgagee to
purchase such insurance at the Mortgagor’s expense if Mortgagor fails to do so.

23. (a) Other than payments due but not yet 30 days or more delinquent, there is
no material default, breach, violation or event of acceleration existing under
the related Mortgage or the related Mortgage Note, and no event has occurred
(other than payments due but not yet delinquent) which, with the passage of time
or with notice and the expiration of any grace or cure period, would constitute
a material default, breach, violation or event of acceleration, and (b) Seller
has not waived any material default, breach, violation or event of acceleration
under such Mortgage or Mortgage Note and pursuant to the terms of the related
Mortgage or the related Mortgage Note and other documents in the related
Mortgage Loan documents no Person or party other than the holder of such
Mortgage Note may declare any event of default or accelerate the related
indebtedness under either of such Mortgage or Mortgage Note.

24. Such Healthcare Mortgage Loan is not, since origination, and has not been,
30 days or more past due in respect of any scheduled payment or part thereof.

25. Each related Mortgage does not provide for or permit, without the prior
written consent of the holder of the Mortgage Note, the related Underlying
Mortgaged Property to secure any other promissory note or obligation except as
expressly described in such Mortgage.

26. Such Healthcare Mortgage Loan constitutes a “qualified mortgage” within the
meaning of Section 860G(a)(3)of the Code (without regard to Treasury Regulations
Sections 1.860G-2(a)(3) or 1.860G-2(f)(2)), is directly secured by a Mortgage on
a commercial property or a multifamily residential property, and either (1)
substantially all of the proceeds of such Healthcare Mortgage Loan were used to
acquire, improve or protect the portion of such commercial or multifamily
residential property that consists of an interest in real property (within the
meaning of Treasury Regulations Sections 1.856-3(c) and 1.856-3(d)) and such
interest in real property was the only security for such Healthcare Mortgage
Loan as of the Testing Date (as defined below), or (2) the fair market value of
the interest in real property which secures such Healthcare Mortgage Loan was at
least equal to 80% of the principal amount of the

 

 

Schedule 1(a)-6

 

--------------------------------------------------------------------------------






Healthcare Mortgage Loan (a) as of the Testing Date, or (b) as of the Purchase
Date. For purposes of the previous sentence, (1) the fair market value of the
referenced interest in real property shall first be reduced by (a) the amount of
any lien on such interest in real property that is senior to the Healthcare
Mortgage Loan, and (b) a proportionate amount of any lien on such interest in
real property that is on a parity with the Healthcare Mortgage Loan, and (2) the
“Testing Date” shall be the date on which the referenced Healthcare Mortgage
Loan was originated unless (a) such Healthcare Mortgage Loan was modified after
the date of its origination in a manner that would cause a “significant
modification” of such Healthcare Mortgage Loan within the meaning of Treasury
Regulations Section 1.1001-3(b), and (b) such “significant modification” did not
occur at a time when such Healthcare Mortgage Loan was in default or when
default with respect to such Healthcare Mortgage Loan was reasonably
foreseeable. However, if the referenced Healthcare Mortgage Loan has been
subjected to a “significant modification” after the date of its origination and
at a time when such Healthcare Mortgage Loan was not in default or when default
with respect to such Healthcare Mortgage Loan was not reasonably foreseeable,
the Testing Date shall be the date upon which the latest such “significant
modification” occurred.

27. There is no material and adverse environmental condition or circumstance
affecting the Underlying Mortgaged Property; there is no material violation of
any applicable Environmental Law with respect to the Underlying Mortgaged
Property; neither Seller nor the owner of the Underlying Mortgaged Property has
taken any actions which would cause the Underlying Mortgaged Property not to be
in compliance with all applicable Environmental Laws; the Underlying Mortgage
Loan documents require the Mortgagor to comply with all Environmental Laws; and
each Mortgagor has agreed to indemnify the mortgagee for any losses resulting
from any material, adverse environmental condition or failure of the Mortgagor
to abide by such Environmental Laws or has provided environmental insurance.

28. Each related Mortgage and Assignment of Leases, together with applicable
state law, contains customary and enforceable provisions for comparable
mortgaged properties similarly situated such as to render the rights and
remedies of the holder thereof adequate for the practical realization against
the Underlying Mortgaged Property of the benefits of the security, including
realization by judicial or, if applicable, non-judicial foreclosure, subject to
the effects of bankruptcy, insolvency, receivership, reorganization, moratorium,
redemption, liquidation or other laws relating to or affecting the enforcement
of creditors’ rights generally, or by general principles of equity (regardless
of whether such enforcement is considered in a proceeding in equity or at law).

29. No Mortgagor is a debtor in any state or federal bankruptcy or insolvency
proceeding.

30. Such Healthcare Mortgage Loan is a whole loan and contains no equity
participation by the lender or shared appreciation feature and does not provide
for any contingent or additional interest in the form of participation in the
cash flow of the related Underlying Mortgaged Property or provide for negative
amortization. Seller holds no preferred equity interest in such Healthcare
Mortgage Loan.

31. Subject to certain exceptions, which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to

 

 

Schedule 1(a)-7

 

--------------------------------------------------------------------------------






the related Underlying Mortgaged Property, each related Mortgage or loan
agreement contains provisions for the acceleration of the payment of the unpaid
principal balance of such Healthcare Mortgage Loan if, without complying with
the requirements of the Mortgage or loan agreement, (a) the related Underlying
Mortgaged Property, or any controlling interest in the related Mortgagor, is
directly transferred or sold (other than by reason of family and estate planning
transfers, transfers by devise, descent or operation of law upon the death of a
member, general partner or shareholder of the related borrower and transfers of
less than a controlling interest (as such term is defined in the related
Healthcare Mortgage Loan documents) in a mortgagor, issuance of non-controlling
new equity interests, transfers among existing members, partners or shareholders
in the Mortgagor or an affiliate thereof, transfers among affiliated Mortgagors
with respect to Healthcare Mortgage Loans which are cross-collateralized or
cross-defaulted with other mortgage loans or multi-property Healthcare Mortgage
Loans or transfers of a similar nature to the foregoing meeting the requirements
of the Healthcare Mortgage Loan (such as pledges of ownership interests that do
not result in a change of control) or a substitution or release of collateral
within the parameters of paragraph (34) below), or (b) the related Underlying
Mortgaged Property or controlling interest in the Mortgagor is encumbered in
connection with subordinate financing by a lien or security interest against the
related Underlying Mortgaged Property, other than any existing permitted
additional debt. The Healthcare Mortgage Loan documents require the Mortgagor to
pay all reasonable costs incurred by the Mortgagor with respect to any transfer,
assumption or encumbrance requiring lender’s approval.

32. Except as set forth in the related Complete Submission, the terms of the
related Mortgage Note(s) and Mortgage(s) have not been waived, modified,
altered, satisfied, impaired, canceled, subordinated or rescinded in any manner
which materially interferes with the security intended to be provided by such
Mortgage and no such waiver, modification, alteration, satisfaction, impairment,
cancellation, subordination or rescission has occurred since the date upon which
the Complete Submission for such Healthcare Mortgage Loan was delivered to Buyer
or its designee.

33. Each related Underlying Mortgaged Property was inspected by or on behalf of
the related originator or an affiliate during the 12 month period prior to the
related origination date.

34. No material portion of the related Underlying Mortgaged Property has been
released from the lien of the related Mortgage in any manner which materially
and adversely affects the value of the Healthcare Mortgage Loan or materially
interferes with the security intended to be provided by such Mortgage, and,
except with respect to Healthcare Mortgage Loans (a) which permit defeasance by
means of substituting for the Underlying Mortgaged Property (or, in the case of
a Healthcare Mortgage Loan secured by multiple Underlying Mortgaged Properties,
one or more of such Underlying Mortgaged Properties) “government securities” as
defined in the Investment Company Act of 1940, as amended, sufficient to pay the
Healthcare Mortgage Loans (or portions thereof) in accordance with its terms,
(b) where a release of the portion of the Underlying Mortgaged Property was
contemplated at origination and such portion was not considered material for
purposes of underwriting the Healthcare Mortgage Loan, (c) where release is
conditional upon the satisfaction of certain underwriting and legal requirements
and the payment of a release price that represents adequate consideration for
such Underlying Mortgaged Property or the portion thereof that is being
released, (d) which permit the related Mortgagor to

 

 

Schedule 1(a)-8

 

--------------------------------------------------------------------------------






substitute a replacement property in compliance with REMIC Provisions or (e)
which permit the release(s) of unimproved out-parcels or other portions of the
Underlying Mortgaged Property that will not have a material adverse effect on
the underwritten value of the security for the Healthcare Mortgage Loan or that
were not allocated to any value in the underwriting during the origination of
the Healthcare Mortgage Loan, the terms of the related Mortgage do not provide
for release of any portion of the Underlying Mortgaged Property from the lien of
the Mortgage except in consideration of payment in full therefor.

35. There are no material violations of any applicable zoning ordinances,
building codes or land laws applicable to the Underlying Mortgaged Property or
the use and occupancy thereof which (i) are not insured by an ALTA lender’s
title insurance policy, or its equivalent as adopted in the applicable
jurisdiction, or a law and ordinance insurance policy or (ii) would have a
material adverse effect on the value, operation or net operating income of the
Underlying Mortgaged Property. The Healthcare Mortgage Loan documents require
the Underlying Mortgaged Property to comply with all applicable laws and
ordinances.

36. None of the material improvements which were included for the purposes of
determining the appraised value of the related Underlying Mortgaged Property at
the time of the origination of the Healthcare Mortgage Loan lies outside of the
boundaries and building restriction lines of such property (except Underlying
Mortgaged Properties which are legal non-conforming uses), to an extent which
would have a material adverse affect on the value of the Underlying Mortgaged
Property or related Mortgagor’s use and operation of such Underlying Mortgaged
Property (unless affirmatively covered by title insurance) and no improvements
on adjoining properties encroached upon such Underlying Mortgaged Property to
any material and adverse extent (unless affirmatively covered by title
insurance).

37. The related Mortgagor has covenanted in its organizational documents and/or
the Healthcare Mortgage Loan documents to own no significant asset other than
the related Underlying Mortgaged Properties, as applicable, and assets
incidental to its ownership and operation of such Underlying Mortgaged
Properties, and to hold itself out as being a legal entity, separate and apart
from any other Person.

38. No advance of funds has been made other than pursuant to the loan documents,
directly or indirectly, by the mortgagee, the Seller or the Servicer to the
Mortgagor and no funds have been received from any Person other than the
Mortgagor, for or on account of payments due on the Mortgage Note or the
Mortgage.

39. There is no pending action, suit or proceeding, or governmental
investigation of which mortgagee, Seller or Servicer has received notice,
against the Mortgagor or the related Underlying Mortgaged Property the adverse
outcome of which could reasonably be expected to materially and adversely affect
such Mortgagor’s ability to pay principal, interest or any other amounts due
under such Healthcare Mortgage Loan or the security intended to be provided by
the Healthcare Mortgage Loan documents or the current use of the Underlying
Mortgaged Property.

 

 

Schedule 1(a)-9

 

--------------------------------------------------------------------------------






40. If the related Mortgage is a deed of trust, a trustee, duly qualified under
applicable law to serve as such, has either been properly designated and serving
under such Mortgage or may be substituted in accordance with the Mortgage and
applicable law.

41. The Healthcare Mortgage Loan and the interest (exclusive of any default
interest, late charges or prepayment premiums) contracted for complied as of the
date of origination with, or is exempt from, applicable state or federal laws,
regulations and other requirements pertaining to usury.

42. Each Healthcare Mortgage Loan that is cross-collateralized is
cross-collateralized only with other Healthcare Mortgage Loans sold pursuant to
this Agreement.

43. The improvements located on the Underlying Mortgaged Property are either not
located in a federally designated special flood hazard area or, if so located,
the Mortgagor is required to maintain or the mortgagee maintains, flood
insurance with respect to such improvements and such policy is in full force and
effect in an amount no less than the lesser of (i) the original principal
balance of the Healthcare Mortgage Loan, (ii) the value of such improvements on
the related Underlying Mortgaged Property located in such flood hazard area or
(iii) the maximum allowed under the related federal flood insurance program.

44. All escrow deposits and payments required pursuant to the Healthcare
Mortgage Loan required to be deposited with the Servicer in accordance with the
Healthcare Mortgage Loan documents have been so deposited, are in the
possession, or under the control, of Servicer or its agent and there are no
deficiencies in connection therewith.

45. The related Mortgagor, the related lessee, franchisor or operator is in
possession of all material licenses, permits and authorizations then required
for use of the related Underlying Mortgaged Property by the related Mortgagor.
The Healthcare Mortgage Loan documents require the Mortgagor, the related
lessee, franchisor or operator to maintain all such licenses, permits and
authorizations.

46. The origination (or acquisition, as the case may be), servicing and
collection practices used by mortgagee and servicer with respect to the
Healthcare Mortgage Loan have been in all respects legal and have met customary
industry standards for servicing of commercial mortgage loans for conduit loan
programs.

47. Except for Mortgagors under Healthcare Mortgage Loans the Underlying
Mortgaged Property with respect to which includes a Ground Lease, the related
Mortgagor (or its affiliate) has title in the fee simple interest in each
related Underlying Mortgaged Property.

48. The Healthcare Mortgage Loan documents for such Healthcare Mortgage Loan
provide that such Healthcare Mortgage Loan is non-recourse to the related
Mortgagor except that the related Mortgagor and an additional guarantor accepts
responsibility for any loss incurred due to fraud on the part of the Mortgagor
and/or other intentional material misrepresentation. Furthermore, the Healthcare
Mortgage Loan documents for each Healthcare Mortgage Loan provide that the
related Mortgagor and an additional guarantor shall be liable to the lender for
losses incurred due to the misapplication or misappropriation of rents collected
in advance or received by the related Mortgagor after the occurrence of an event
of default and not paid to the

 

 

Schedule 1(a)-10

 

--------------------------------------------------------------------------------






mortgagee or applied to the Underlying Mortgaged Property in the ordinary course
of business, misapplication or conversion by the Mortgagor of insurance proceeds
or condemnation awards or breach of the environmental covenants in the related
Healthcare Mortgage Loan documents.

49. Subject to the exceptions set forth in paragraph (13) and upon possession of
the Underlying Mortgaged Property as required under applicable state law, any
Assignment of Leases set forth in the Mortgage or separate from the related
Mortgage and related to and delivered in connection with such Healthcare
Mortgage Loan establishes and creates a valid, subsisting and enforceable lien
and security interest in the related Mortgagor’s interest in all leases,
subleases, licenses or other agreements pursuant to which any Person is entitled
to occupy, use or possess all or any portion of the real property.

50. With respect to such Healthcare Mortgage Loan, any prepayment premium and
yield maintenance charge constitutes a “customary prepayment penalty” within the
meaning of Treasury Regulations Section 1.860G-1(b)(2).

51. If such Healthcare Mortgage Loan contains a provision for any defeasance of
mortgage collateral, such Healthcare Mortgage Loan permits defeasance (1) no
earlier than two years after any securitization of such Healthcare Mortgage Loan
and (2) only with substitute collateral constituting “government securities”
within the meaning of Treasury Regulations Section 1.860G-2(a)(8)(i) in an
amount sufficient to make all scheduled payments under the Mortgage Note. Such
Healthcare Mortgage Loan was not originated with the intent to collateralize a
REMIC offering with obligations that are not real estate mortgages. In addition,
if such Mortgage contains such a defeasance provision, it provides (or otherwise
contains provisions pursuant to which the holder can require) that an opinion be
provided to the effect that such holder has a first priority perfected security
interest in the defeasance collateral. The related Healthcare Mortgage Loan
documents permit the lender to charge all of its expenses associated with a
defeasance to the Mortgagor (including rating agencies’ fees, accounting fees
and attorneys’ fees), and provide that the related Mortgagor must deliver (or
otherwise, the Healthcare Mortgage Loan documents contain certain provisions
pursuant to which the lender can require) (a) an accountant’s certification as
to the adequacy of the defeasance collateral to make payments under the related
Healthcare Mortgage Loan for the remainder of its term, (b) an opinion of
counsel that the defeasance complies with all applicable REMIC Provisions, and
(c) assurances from each applicable Rating Agency that the defeasance will not
result in the withdrawal, downgrade or qualification of the ratings assigned to
any certificates backed by the related Healthcare Mortgage Loan.

52. The originator of such Healthcare Mortgage Loan was authorized to do
business in the jurisdiction in which the related Underlying Mortgaged Property
is located at all times when it originated and held the Healthcare Mortgage
Loan.

53. Neither Seller nor any affiliate thereof has any obligation to make any
capital contributions to the Mortgagor under the Healthcare Mortgage Loan.

54. The related Underlying Mortgaged Property is not encumbered, and none of the
Healthcare Mortgage Loan documents permits the related Underlying Mortgaged
Property to be encumbered without the prior written consent of the holder of
such Healthcare Mortgage Loan,

 

 

Schedule 1(a)-11

 

--------------------------------------------------------------------------------






by any lien securing the payment of money junior to or of equal priority with,
or superior to, the lien of the related Mortgage.

55. Each related Underlying Mortgaged Property constitutes one or more complete
separate tax lots (or the related Mortgagor has covenanted to obtain separate
tax lots and a Person has indemnified the mortgagee for any loss suffered in
connection therewith or an escrow of funds in an amount sufficient to pay taxes
resulting from a breach thereof has been established) or is subject to an
endorsement under the related title insurance policy.

56. An appraisal of the related Underlying Mortgaged Property was conducted
within 12 months of the origination of the Healthcare Mortgage Loan, which
appraisal is signed by a qualified appraiser who had no interest, direct or
indirect, in the Underlying Mortgaged Property or in any loan made on the
security thereof; and whose compensation is not affected by the approval or
disapproval of the Mortgage Loan, and such appraisal and appraiser both
satisfied either (A) the requirements of the “Uniform Standards of Professional
Appraisal Practice” as adopted by the Appraisal Standards Board of the Appraisal
Foundation, or (B) the guidelines in Title XI of the Financial Institutions
Reform, Recovery and Enforcement Act or 1989, in either case as in effect on the
date such Healthcare Mortgage Loan was originated.

57. The related Healthcare Mortgage Loan documents require the Mortgagor to
provide the mortgagee with certain financial information at the times required
under the related Healthcare Mortgage Loan documents.

58. The related Underlying Mortgaged Property is served by public utilities,
water and sewer (or septic facilities) and otherwise appropriate for the use in
which the Underlying Mortgaged Property is currently being utilized.

59. Each Underlying Mortgaged Property is free and clear of any and all
mechanics’ and materialmen’s liens that are prior or equal to the lien of the
related Mortgage, and no rights are outstanding that under law could give rise
to any such lien that would be prior or equal to the lien of the related
Mortgage except, in each case, for liens insured against by the title policy
referred to herein.

60. Each Healthcare Mortgage Loan has a Loan-to-Value Ratio of less than 80%.

61. With respect to each related Underlying Mortgaged Property consisting of a
Ground Lease, Seller represents and warrants the following with respect to the
related Ground Lease:

(ii) Such Ground Lease or a memorandum thereof has been or will be duly recorded
no later than 30 days after the origination date and such Ground Lease permits
the interest of the lessee thereunder to be encumbered by the related Mortgage
or, if consent of the lessor thereunder is required, it has been obtained prior
to the origination date.

(iii) Upon the foreclosure of the Healthcare Mortgage Loan (or acceptance of a
deed in lieu thereof), the Mortgagor’s interest in such Ground Lease is
assignable to the mortgagee under the leasehold estate and its assigns without
the consent of the lessor thereunder (or, if any such consent is required, it
has been obtained prior to the Purchase Date).

 

 

Schedule 1(a)-12

 

--------------------------------------------------------------------------------






(iv) Such Ground Lease may not be amended, modified, canceled or terminated
without the prior written consent of the mortgagee and any such action without
such consent is not binding on the mortgagee, its successors or assigns, except
termination or cancellation if (i) an event of default occurs under the Ground
Lease, (ii) notice thereof is provided to the mortgagee and (iii) such default
is curable by the mortgagee as provided in the Ground Lease but remains uncured
beyond the applicable cure period.

(v) Such Ground Lease is in full force and effect, there is no material default
under such Ground Lease, and there is no event which, with the passage of time
or with notice and the expiration of any grace or cure period, would constitute
a material default under such Ground Lease.

(vi) The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give notice of any default by the lessee to the
mortgagee. The Ground Lease or ancillary agreement further provides that no
notice given is effective against the mortgagee unless a copy has been given to
the mortgagee in a manner described in the Ground Lease or ancillary agreement.

(vii) The Ground Lease (i) is not subject to any liens or encumbrances superior
to, or of equal priority with, the Mortgage, subject, however, to only the Title
Exceptions or (ii) is subject to a subordination, non-disturbance and attornment
agreement to which the mortgagee on the lessor’s fee interest in the Underlying
Mortgaged Property is subject.

(viii) A mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease) to cure any curable default under such Ground Lease
before the lessor thereunder may terminate such Ground Lease.

(ix) Such Ground Lease has an original term (together with any extension
options, whether or not currently exercised, set forth therein all of which can
be exercised by the mortgagee if the mortgagee acquires the lessee’s rights
under the Ground Lease) that extends not less than 20 years beyond the stated
maturity date of the Mortgage.

(x) Under the terms of such Ground Lease, any estoppel or consent letter
received by the mortgagee from the lessor, and the related Mortgage, taken
together, any related insurance proceeds or condemnation award (other than in
respect of a total or substantially total loss or taking) will be applied either
to the repair or restoration of all or part of the related Underlying Mortgaged
Property, with the mortgagee or a trustee appointed by it having the right to
hold and disburse such proceeds as repair or restoration progresses, or to the
payment or defeasance of the outstanding principal balance of the Healthcare
Mortgage Loan, together with any accrued interest (except in cases where a
different allocation would not be viewed as commercially unreasonable by any
commercial mortgage lender, taking into account the relative duration of the
Ground Lease and the related Mortgage and the ratio of the market value of the
related Underlying Mortgaged Property to the outstanding principal balance of
such Healthcare Mortgage Loan).

 

 

Schedule 1(a)-13

 

--------------------------------------------------------------------------------






(xi) The Ground Lease does not impose any restrictions on subletting that would
be viewed as commercially unreasonable by a prudent commercial lender.

(xii) The ground lessor under such Ground Lease is required to enter into a new
lease upon termination of the Ground Lease for any reason, including the
rejection of the Ground Lease in bankruptcy.

62. The Mortgagor under such Mortgage Loan is not an Affiliate of the Seller.

63. Except as disclosed in the summary information delivered to the Buyer, no
Purchased Asset has been acquired by an Affiliate other than a direct parent of
the Seller.

64. With respect to Mortgage Loans that are cross-collateralized or
cross-defaulted, all other loans that are cross-collateralized by or
cross-defaulted with such Mortgage Loans are being transferred to the Buyer.

65. Neither Seller nor any affiliate thereof has any obligation to make any
capital contribution to any Mortgagor under a Mortgage Loan, other than
contributions made on or prior to the date hereof.

66. (1) The Mortgage Loan is directly secured by a Mortgage on a Facility or is
a Junior Interest in a Mortgage Loan on a Facility, and (2) the fair market
value of such real property, as evidenced by an appraisal satisfying the
requirements of HUD conducted within 12 months of the origination of the
Mortgage Loan, was at least equal to 80% of the principal amount of the Mortgage
Loan (a) at origination (or if the Mortgage Loan has been modified in a manner
that constituted a deemed exchange under Section 1001 of the Code at a time when
the Mortgage Loan was not in default or default with respect thereto was not
reasonably foreseeable, the date of the last such modification) or (b) at the
date hereof; provided that the fair market value of the real property must first
be reduced by (A) the amount of any lien on the real property interest that is
senior to the Mortgage Loan and (B) a proportionate amount of any lien that is
in parity with the Mortgage Loan (unless such other lien secures a Mortgage Loan
that is cross-collateralized with such Mortgage Loan, in which event the
computation described in (a) and (b) shall be made on an aggregated basis).

67. The Mortgage Loan Documents executed in connection with each Mortgage Loan
require that the related Mortgagor be a single-purpose entity (for this purpose,
“single-purpose entity” shall mean an entity, other than an individual, having
organizational documents which provide substantially to the effect that it is
formed or organized solely for the purpose of owning and operating one or more
Mortgaged Properties, is prohibited from engaging in any business unrelated to
such property and the related Mortgage Loan, does not have any assets other than
those related to its interest in the related Mortgaged Property or its
financing, or any indebtedness other than as permitted under the related
Mortgage Loan).

68. The Mortgage Loan Documents for each Mortgage Loan provide that the related
Mortgagor thereunder shall be liable to the Seller for any losses incurred by
the Seller due to (i) the misapplication or misappropriation of rents, insurance
proceeds or condemnation awards, (ii) any willful act of material waste, (iii)
any breach of the environmental covenants contained in the related Mortgage Loan
Documents, and (iv) fraud.

 

 

Schedule 1(a)-14

 

--------------------------------------------------------------------------------






With respect to each Underlying Mortgaged Property:

(a)

To Seller’s knowledge based on representations of the Mortgagor, and except as
may be specified in the title insurance policy, ALTA survey, the physical
condition reports, or letters from the applicable municipality or other
governmental authority or health care authority, third party zoning reports or
environmental reports or any regulatory survey applicable to the Facility, the
Mortgagor, the Facility and the operator, administrator or manager of the
Facility (each, as “Operator”) are in compliance (except with respect to
immaterial matters) with the applicable provisions of the laws, ordinances,
statutes, regulations, orders, standards, policies, accreditation standards,
restrictions or rules of any federal, state, local or other governmental or
quasi-governmental agency, authority, intermediary or other entity having
jurisdiction over the ownership or operation of the Facility including, without
limitation, (1) health and fire safety codes and (2) the applicable provisions
of laws, rules, regulations and published interpretations or policies to which
the Facility and/or the Mortgagor is subject, including, without limitation,
Medicare, Medicaid, or other federal, state, local or other governmental or
quasi-governmental authorities’, agencies’, intermediaries’ or other entities’
laws, rules, regulations or published interpretations or policies relating to
the prevention of fraud and abuse, prohibitions against self-referral, billing
for services provided, the quality and adequacy of medical care, distribution of
pharmaceuticals, rate setting, equipment, personnel, operating policies,
additions to facilities and services and fee-splitting.

(b)

To Seller’s knowledge, and except as may be specified in the title insurance
policy, ALTA survey, the physical condition reports, or letters from the
applicable municipality or other governmental authority or health care
authority, third party zoning reports or environmental reports or any regulatory
survey applicable to the Facility: (1) all certificates, certifications,
permits, licenses and approvals, including, without limitation, certificates of
completion and occupancy and certificates of need (“CON”), required, necessary
or desirable in connection with the Mortgage Loan and for the legal use,
occupancy and operation of the Facility and approved provider status in any
applicable approved provider payment program (collectively, the “Licenses”) have
been obtained and are in full force and effect (except where the failure to
obtain and maintain such Licenses would not have a material adverse effect on
the operation of such Facility; and (2) based on the Mortgagor’s
representations, the Mortgagor has obtained or has caused the Operator to obtain
all regulatory approvals necessary for construction on, or renovation of, the
Mortgaged Property, or the purchase of new equipment for the Mortgaged Property,
including any CON.

(c)

The Licenses, including, without limitation, the CON:

 

(i)

have not been transferred to any location other than the Facility;

 

(ii)

have not been pledged as collateral security for any other Mortgage Loan or
indebtedness, other than a Receivables Lender that has agreed that the Mortgagee

 

 

Schedule 1(a)-15

 

--------------------------------------------------------------------------------






shall have a priority interest in such Licenses pursuant to any inter-creditor
agreement or other instrument; and

 

(iii)

are held free from restrictions or known conflicts which would materially impair
the use or operation of the Facility as intended, and are not provisional,
probationary or restricted in any way , except in instances where a governmental
authority has issued a provisional, probationary or restricted License in the
ordinary course and in compliance with applicable state law pending issuance of
a final License and such final License is pending and will be issued in the
ordinary course.

(d)

So long as the Mortgage remains outstanding, neither Mortgagor nor Operator is
permitted pursuant to the terms of the Mortgage without the consent of the
holder of the Mortgage and, if required, the consent or approval of any federal,
state, local or other governmental and quasi-governmental authorities, agencies,
intermediaries or other entities that have direct or indirect authority or
oversight over the Mortgagor, the Mortgaged Property, or the operations
conducted on the Mortgaged Property, to:

 

(i)

rescind, withdraw, revoke, materially amend, modify or supplement, or otherwise
alter the nature, tenor or scope of the Licenses for any Facility (other than
the addition of services or other matters expanding or improving the scope or
value of such license or provider payment program participation):

 

(ii)

amend or otherwise change any Facility’s authorized bed capacity and/or the
number of approved beds (provided that the foregoing shall not preclude a
Facility from reducing beds as a matter of course as needed for nursing facility
operations or reimbursement purposes provided that (A) such reduction is in
accordance with legal requirements and health care requirements, (B) after such
reduction such Facility will continue to meet any applicable Mortgage Loan
requirements and (C) such reduction does not have an material adverse effect on
such Facility; or

 

(iii)

replace or transfer all or any part of any Facility’s beds to another site or
location.

(e)

To Seller’s knowledge, based on warranties and representations of the Mortgagor
or Operator, the Facility is in substantial compliance with the requirements for
participation in Medicare and Medicaid; each Facility is in conformance (other
than with respect to immaterial matters) with all insurance, reimbursement and
cost reporting requirements, and has a current provider agreement under Title
XVIII (Medicare) and/or XIX (Medicaid) of the Social Security Act or any other
applicable laws or regulations for reimbursement for the type of care or
services provided by Mortgagor. “Conformance” or “compliance (other than with
respect to immaterial matters)” means a level of compliance that would keep the
Mortgagor, Operator, and/or the manager of the operations of a Facility (and the
operation of the Facility in the ordinary course of business) free from any
final orders, material proceedings or sanctions by any governmental authority or
health care authority having jurisdiction over the operation of any Facility and
that would not materially adversely affect Mortgagor’s, or Operator’s

 

 

Schedule 1(a)-16

 

--------------------------------------------------------------------------------






and/or the manager’s operations, including, but not limited to, its right to
receive reimbursement or insurance payments.

(f)

To Seller’s knowledge, none of the Mortgagor, Operator or the Facility is
currently a target or subject of, or participant in, any investigation, or a
defendant or respondent in any administrative proceeding, arbitration, lawsuit
or threatened administrative proceeding, audit, investigation, arbitration or
lawsuit brought by any governmental or other third-party payor, including,
without limitation, any managed care company, insurance company, or other
commercial payor , which could reasonably be expected to have a material adverse
effect on the Mortgagor, Operator, manager or the operation of any Facility,
including any Facility’s ability to accept or retain residents, or which could
reasonably be expected to result in the appointment of a receiver or manager, or
in the modification, limitation, annulment, revocation, transfer, surrender,
suspension or other impairment of a License, or affect Mortgagor’s, Operator’s
or manager’s participation in Medicare, Medicaid, or in any participation or
provider agreement by any Facility with any third-party payor, including
Medicare, Medicaid, Blue Cross and/or Blue Shield, and any other private
commercial insurance managed care or employee assistance program (such programs,
the “Third-Party Payors’ Programs”, as applicable, or any successor program
thereto, at current rate certification, nor to Seller’s knowledge has any such
action, proceeding, suit, investigation proceeding or audit been threatened. The
Mortgage contains representations and covenants by the Mortgagor that all
Medicaid, Medicare, Third-Party Payors’ Programs, and private insurance cost
reports and financial reports submitted by the Mortgagor, Operator, or Facility
are and will be true, accurate and complete and have not been and will not be
misleading in any material respects, and except as otherwise disclosed, no cost
reports for any Facility remain “open” or unsettled.

(g)

To Seller’s knowledge, none of the Mortgagor, Operator or Facility is currently
the target or subject of any current or threatened action, proceeding, suit,
audit, investigation or sanction by any federal, state, local or other
governmental or quasi-governmental agency, authority, intermediary or other
entity or any other third party or any patient or resident (including, without
limitation, whistleblower suits, suits brought pursuant to federal or state
False Claims Acts, and Medicaid/Medicare/state/commonwealth fraud/abuse laws or
other investigations) which may reasonably be expected, or with the passage of
time:

 

(i)

to result in the imposition of a fine, penalty, alternative, interim or final
sanction, a lower rate certification, suspension, discontinuance or recoupment
of all or a material part of reimbursement from any federal, state, commonwealth
or local government or quasi-government body, or by any intermediary,
third-party, insurance carrier or private payor, or a lower reimbursement rate
for services rendered to eligible patients or other civil or criminal remedy, or
the suspension, denial or recoupment of all or a material part of payments;

 

(ii)

have a material adverse effect on the Mortgagor, Operator or Facility;

 

(iii)

result in the appointment of a receiver or manager;

 

 

Schedule 1(a)-17

 

--------------------------------------------------------------------------------






 

(iv)

result in the revocation, transfer, surrender, suspension or other material
impairment of the operating certificate(s), provider agreement(s), license(s),
permit(s), approval(s) or authorization(s) of the Mortgagor or Operator or the
operations of the Facility; and

 

(v)

have a material adverse impact on the Mortgagor’s, Operators or Facility’s
ability to accept and/or retain patients or residents.

 

(h)

To Seller’s knowledge based on representations of the Mortgagor, and except as
may be specified in the title insurance policy, ALTA survey, the physical
condition reports, or letters from the applicable municipality or other
governmental authority or health care authority, third party zoning reports or
environmental reports or any regulatory survey applicable to the Facility, the
Facility and the use thereof complies in all material respects with all
applicable federal, state, local and other building codes, fire codes, health
care, hospital, nursing facility, assisted living facility, senior housing,
continuing care retirement community, psychiatric facility, intermediate care
facility for the developmentally disabled and other similar regulatory
requirements, including, but not limited to, Medicare, Medicaid or other
federal, state, local or intermediary laws, rules, regulations or published
interpretations or guidelines relating to the prevention of fraud, abuse,
neglect or mistreatment (the “Physical Plant Standards”) and no waivers of
Physical Plant Standards exist at any of the Facilities , except as shown on the
Mortgage Loan Schedule.

(i)

To Seller’s knowledge, based on the Mortgagor’s representations, no warning
statement of charges or deficiencies, or other equivalent report or letter, has
been issued or penalty enforcement action has been undertaken against the
Operator, Facility or Mortgagor, or against any officer, director or stockholder
of the Operator, Facility or Mortgagor by any governmental agency during the
last three calendar years, and there have been no violations over the past three
years which have resulted in the loss of Mortgagor’s, Facility’s or Operator’s
license or termination of a provider agreement for any period whatsoever, except
as otherwise disclosed nor have there been repeated citations of those
deficiencies which may reasonably be expected to lead to the denial of payment
for new admissions when they are cited in consecutive surveys.

(j)

To Seller’s knowledge, based on the Mortgagor’s representations, except as would
not have or be reasonably expected to have a material adverse effect on the
related Facility, there are no current, pending or outstanding Medicaid,
Medicare, Third-Party Payors’ Programs or other reimbursement audits or appeals
pending for any of the Mortgagors, Operators or Facilities concerning
allegations of fraud or that might have a material adverse effect on the
operations of the Facility other than as disclosed to Buyer.

(k)

To Seller’s knowledge based on Mortgagor’s representations, there are no current
or pending Medicaid, Medicare, or Third-Party Payors’ Programs recoupment
efforts at the Facility that may reasonably be expected to have a material
adverse effect on the operations of the Facility.

 

 

Schedule 1(a)-18

 

--------------------------------------------------------------------------------






(l)

(i) None of the Mortgagor, Operator nor Facility has pledged its receivables as
collateral security for any other Mortgage Loan or indebtedness;

 

(ii)

the Mortgage Loan documents contain covenants by the Mortgagor that the
Mortgagor, the Operator and Facility have provided or will provide the care
and/or services that form the basis for the Mortgagor’s, Operator’s and
Facility’s private payor, Medicaid, Medicare, and/or managed care company,
insurance company or other commercial or third-party revenues and accounts
receivables and will not take any action that could jeopardize the
enforceability of such obligations;

 

(iii)

the Mortgagor’s, Operator’s and Facility’s private payor, Medicaid, Medicare,
and/or managed care company, insurance company or other commercial or
third-party revenues and accounts receivable are free and will remain free of
any other liens, claims, encumbrances, participation interests, equities,
pledges, charges or security interests of any nature, and

 

(iv)

none of the receivables pledged as collateral by Mortgagor were pledged in
violation of the anti-assignment provisions of the Social Security Act.

(m)

To Seller’s knowledge based on representations of the Mortgagor, there are no
agreements with residents of the Facility or with any other persons or
organizations which deviate in any material adverse respect from the standard
form customarily used at the Facility or which conflict with any statutory or
regulatory requirements.

(n)

To Seller’s knowledge based on representations of the Mortgagor that to its
knowledge, all resident records at the Facility, including patient or resident
account records, are true, and correct in all material respects.

(o)

To Seller’s knowledge based on representations of the Mortgagor that to its
knowledge,, any existing agreement relating to the management, administration or
operation of the Facility with respect to such Facility is in full force and
effect and is not in default by any party thereto.

(p)

The terms of the related Mortgage require that no Facility, Operator or
Mortgagor shall, other than in the normal course of business or were required by
law, change the terms of any of the Third-Party Payors’ Programs or its normal
billing payment or reimbursement policies and procedures with respect thereto
(including, without limitation, the amount and timing of finance charges, fees
and write-offs) without the prior written consent of the holder of the Mortgage
and, if required, the consent or approval of any federal, state, local or other
governmental and quasi-governmental authorities, agencies, intermediaries or
other entities that have direct or indirect authority or oversight over the
Mortgagor, the Mortgaged Property, or the operations conducted on the Mortgaged
Property.

(q)

The exercise of any remedies by the mortgagee under the related Mortgage Note,
Mortgage or other Mortgage Loan Document relating to the Mortgage Loan, will not
(i) materially adversely affect the Facility’s right to receive Medicaid,
Medicare, and/or third-party, insurance or private payor payments or
reimbursements or materially reduce

 

 

Schedule 1(a)-19

 

--------------------------------------------------------------------------------






the Medicaid, Medicare, and/or third-party, insurance or private payor payments
or reimbursements which Facility is receiving as of the date hereof, (ii)
materially and adversely affect the licenses, registrations, permits,
certificates, authorizations and approvals necessary for the operation of the
Facility, or (iii) except as otherwise required by law, require the consent or
approval of any federal, state, commonwealth or local governmental and
quasi-governmental authorities, agencies, or intermediaries that have direct or
indirect authority or oversight over the Mortgagor, the Mortgaged Property, or
the operations conducted on the Mortgaged Property.

(r)

To Seller’s knowledge based on representations of the Mortgagor or Operator in
the Mortgage Loan documents, the Mortgagor is not a participant in any federal,
state, local or other governmental program (other than Medicare and Medicaid)
whereby any federal, state, local or other governmental or quasi-governmental
authority, agency, intermediary, board or other authority or entity may have the
right to recover funds by reason of the advance of federal, state or local
funds, including, without limitation, those authorized under the Hill-Burton Act
(42 U.S.C. 291, et seq.). The Mortgagor has not received notice of and is not
aware of any violation of applicable antitrust laws of any federal, state,
commonwealth or local government or quasi-governmental body.

(s)

The Mortgagor has covenanted in the Mortgage Loan Documents that the Mortgagor
shall require the Operator of the Facility or each medical director, physician
and nurse practitioner with clinical privileges at the Facility to carry
professional liability and malpractice insurance with limits of not less than
$1,000,000.00 per occurrence (claim) /$3,000,000.00 in the aggregate or (b) in
such other amounts as may be available, if any, as disclosed on the Mortgage
Loan Schedule

(t)

Neither the execution and delivery of the Note, the Mortgage or the other
Mortgage Loan Documents, Mortgagor’s performance thereunder, the recordation of
the Mortgage nor the exercise of any remedies by Mortgagee (i) will materially
and adversely affect the Facility’s right to receive Medicaid, Medicare,
insurance company, managed care company, or other third-party insurance payments
or reimbursements or to receive private payor payments or reimbursements, (ii)
will materially reduce the Medicaid, Medicare, insurance company, managed care
company, or other third-party insurance payments or reimbursements or materially
reduce private payor payments or reimbursements which Mortgagor, Operator or
Facility is receiving as of the date hereof, or (iii) will materially and
adversely affect the Licenses.

(u)

To Seller’s knowledge based on Mortgagor’s or Operator’s representations to
Seller in the Mortgage or except as otherwise disclosed to Seller, Mortgagor is
not a party to any collective bargaining agreement or other labor contract
applicable to persons employed by it and there are no threatened or pending
labor disputes at the Facility, provided that Mortgagor may adopt or may be
deemed to have adopted collective bargaining agreements respecting employees
employed at the Facility prior to the date hereof, copies of which have been or
will be provided to Mortgagee.

 

 

Schedule 1(a)-20

 

--------------------------------------------------------------------------------






(v)

To Seller’s knowledge based on Mortgagor’s or Operator’s representations to
Seller in the Mortgage, the Operator of each Facility has instituted, and each
Facility is operated in accordance with a compliance plan. If a Facility does
not have a compliance plan in place, Mortgagor shall institute (or cause
Operator to institute) within thirty (30) days from the date hereof, and shall
operate (or cause the Operator to operate) the Facility in accordance with, a
compliance plan. As used in this subsection (v), “compliance plan” shall mean a
compliance plan which follows applicable guidelines established by the United
States Department of Health and Human Services and the Health Insurance
Portability and Accountability Act of 1996 and the regulations promulgated
thereunder.

 

 

Schedule 1(a)-21

 

--------------------------------------------------------------------------------






Schedule 1(b)

REPRESENTATIONS AND WARRANTIES

RE: PURCHASED ASSETS CONSISTING OF JUNIOR INTERESTS

Seller represents and warrants to Buyer, with respect to each Purchased Asset
which is a Junior Interest, that except as specifically disclosed to and
approved by Buyer in accordance with the Agreement, as of the Purchase Date for
each such Purchased Asset by Buyer from Seller and as of the date of each
Transaction hereunder and at all times while the Program Agreements or any
Transaction hereunder is in full force and effect the representations set forth
on this Schedule 1(b) shall be true and correct in all material respects. For
purposes of this Schedule 1(b) and the representations and warranties set forth
herein, a breach of a representation or warranty shall be deemed to have been
cured with respect to a Purchased Asset which is a Junior Interest if and when
Seller has taken or caused to be taken action such that the event, circumstance
or condition that gave rise to such breach no longer affects such Purchased
Asset.

1. With respect to each Underlying Mortgage Loan and Underlying Mortgaged
Property related to each Junior Interest, the representations and warranties set
forth on Schedule 1(a) are true and correct in all material respects.

2. The Junior Interest is (a) a junior participation interest in a Healthcare
Mortgage Loan or a Mezzanine Loan or (b) a “B-note” in an “A/B structure” in a
Healthcare Mortgage Loan or a Mezzanine Loan.

3. Each Junior Interest has a Loan-to-Value Ratio of less than 80%.

4. Seller has delivered to Buyer or its designee the original promissory note,
certificate or other similar indicia of ownership of such Junior Interest,
however denominated, together with an original assignment thereof, executed by
Seller in blank, or, with respect to a participation interest, reissued in
Buyer’s name (or such other name as designated by the Buyer).

5. No default or event of default has occurred under any agreement pertaining to
any lien or other interest that ranks pari passu with or senior to the interests
of the holder of such Junior Interest in respect of the related Underlying
Mortgaged Property and there is no provision in any such agreement which would
provide for any increase in the principal amount of any such lien or other
interest.

6. No (i) monetary default, breach or violation exists with respect to any
agreement or other document governing or pertaining to such Junior Interest, the
related Healthcare Mortgage Loan, the related Mezzanine Loan or any other
obligation of the owner of the Underlying Mortgaged Property, (ii) material
non-monetary default, breach or violation exists with respect to such Junior
Interest, the related Healthcare Mortgage Loan, the related Mezzanine Loan or
any other obligation of the owner of the Underlying Mortgaged Property, or (iii)
event which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event of
acceleration.

 

 

Schedule 1(b)-1

 

--------------------------------------------------------------------------------






7. Such Junior Interest has not been and shall not be deemed to be a Security
within the meaning of the Securities Act of 1933, as amended or the Securities
Exchange Act of 1934, as amended.

8. No issuer of the Purchased Asset, no co-participant and no Mortgagor related
to any Underlying Mortgage Loan, is a debtor in any state or federal bankruptcy
or insolvency proceeding.

9. The Mortgagor related to an Underlying Mortgage Loan is not an Affiliate of
the Seller.

10. Except as disclosed in the summary information delivered to the Buyer, no
Purchased Asset has been acquired by an Affiliate other than a direct parent of
the Seller.

 

 

Schedule 1(b)-2

 

--------------------------------------------------------------------------------






Schedule 1(c)

REPRESENTATIONS AND WARRANTIES

RE: PURCHASED ASSETS CONSISTING OF MEZZANINE LOANS

Seller represents and warrants to Buyer, with respect to each Purchased Asset
which is a Mezzanine Loan owned by Mezzanine Loan Subsidiary, that except as
specifically disclosed to and approved by Buyer in accordance with the
Agreement, as of the Purchase Date for each such Purchased Asset by Buyer from
Seller and as of the date of each Transaction hereunder and at all times while
the Program Agreements or any Transaction hereunder is in full force and effect
or the Mezzanine Loan Subsidiary continues to own such Mezzanine Loan the
representations set forth on this Schedule 1(c) shall be true and correct in all
material respects. For purposes of this Schedule 1(c) and the representations
and warranties set forth herein, a breach of a representation or warranty shall
be deemed to have been cured with respect to a Purchased Asset which is a
Mezzanine Loan if and when Seller has taken or caused to be taken action such
that the event, circumstance or condition that gave rise to such breach no
longer affects such Purchased Asset.

1. The Mezzanine Loan is a performing mezzanine loan secured by a pledge of all
of the Capital Stock of a Mortgagor that owns one or more Facilities.

2. Such Mezzanine Loan complies in all material respects with, or is exempt
from, all requirements of federal, state or local law relating to such Mezzanine
Loan.

3. Mezzanine Loan Subsidiary has good and marketable title to, and is the sole
owner and holder of, such Mezzanine Loan, and Mezzanine Loan Subsidiary is
pledging such Mezzanine Loan free and clear of any and all liens, pledges,
encumbrances, charges, security interests or any other ownership interests of
any nature encumbering such Mezzanine Loan.

4. No fraudulent acts were committed by Seller or Mezzanine Loan Subsidiary in
connection with its acquisition or origination of such Mezzanine Loan nor were
any fraudulent acts committed by any Person in connection with the origination
of such Mezzanine Loan.

5. All information contained in the related Complete Submission (or as otherwise
provided to Buyer) in respect of such Mezzanine Loan is accurate and complete in
all material respects.

6. Except as included in the Complete Submission, neither Seller nor Mezzanine
Loan Subsidiary is a party to any document, instrument or agreement, and there
is no document, that by its terms modifies or affects the rights and obligations
of any holder of such Mezzanine Loan and neither Mezzanine Loan Subsidiary nor
Seller has consented to any material change or waiver to any term or provision
of any such document, instrument or agreement and no such change or waiver
exists.

 

 

Schedule 1(c)-1

 

--------------------------------------------------------------------------------






7. Such Mezzanine Loan is presently outstanding, the proceeds thereof have been
fully and properly disbursed and, other than with respect to amounts held in
escrow by Servicer, there is no requirement for any future advances thereunder.

8. Mezzanine Loan Subsidiary has full right, power and authority to sell and
assign such Mezzanine Loan and such Mezzanine Loan or any related Mezzanine Loan
Document has not been cancelled, satisfied or rescinded in whole or part nor has
any instrument been executed that would effect a cancellation, satisfaction or
rescission thereof.

9. Other than consents and approvals obtained as of the related Purchase Date or
those already granted in the Mezzanine Loan Documents, no consent or approval by
any Person is required in connection with Mezzanine Loan Subsidiary’s pledge of
such Mezzanine Loan, for Buyer’s exercise of any rights or remedies in respect
of such Mezzanine Loan or for Buyer’s sale, pledge or other disposition of such
Mezzanine Loan. No third party holds any “right of first refusal”, “right of
first negotiation”, “right of first offer”, purchase option, or other similar
rights of any kind, and no other impediment exists to any such transfer or
exercise of rights or remedies.

10. The Mezzanine Loan is secured by a pledge of equity ownership interests in
the related Mortgagor under the Underlying Mortgage Loan or a direct or indirect
owner of the related Mortgagor and the security interest created thereby has
been fully perfected in favor of the originator and its successors and assigns.

11. The owner of the Underlying Mortgaged Property has been duly organized and
is validly existing and in good standing under the laws of its jurisdiction of
organization, with requisite power and authority to own its assets and to
transact the business in which it is now engaged, the sole purpose of the owner
of the Underlying Mortgaged Property under its organizational documents is to
own, finance, sell or otherwise manage the Properties and to engage in any and
all activities related or incidental thereto, and the Mortgaged Properties
constitute the sole assets of the owner of the Underlying Mortgaged Property.

12. The owner of the Underlying Mortgaged Property has good and marketable title
to the Underlying Mortgaged Property, no claims under the title policies
insuring the owner of the Underlying Mortgaged Property’s title to the
Properties have been made, and the owner of the Underlying Mortgaged Property
has not received any written notice regarding any material violation of any
easement, restrictive covenant or similar instrument affecting the Underlying
Mortgaged Property.

13. The representations and warranties made by the borrower (the “Mezzanine
Borrower”) in the Mezzanine Loan Documents were true and correct in all material
respects as of the date such representations and warranties were stated to be
true therein, and there has been no adverse change with respect to the Mezzanine
Loan, the Mezzanine Borrower, the Underlying Mortgaged Property or the owner of
the Underlying Mortgaged Property that would render any such representation or
warranty not true or correct in any material respect as of the Purchase Date.

 

 

Schedule 1(c)-2

 

--------------------------------------------------------------------------------






14. The Mezzanine Loan Documents provide for the acceleration of the payment of
the unpaid principal balance of the Mezzanine Loan if (i) the related borrower
voluntarily transfers or encumbers all or any portion of any related Mezzanine
Collateral, or (ii) any direct or indirect interest in the related borrower is
voluntarily transferred or assigned, other than, in each case, as permitted
under the terms and conditions of the related loan documents.

15. Pursuant to the terms of the Mezzanine Loan Documents: (a) no material terms
of any related Mortgage may be waived, canceled, subordinated or modified in any
material respect and no material portion of such Mortgage or the Underlying
Mortgaged Property may be released without the consent of the holder of the
Mezzanine Loan; (b) no material action may be taken by the owner of the
Underlying Mortgaged Property with respect to the Underlying Mortgaged Property
without the consent of the holder of the Mezzanine Loan; (c) the holder of the
Mezzanine Loan is entitled to approve the budget of the owner of the Underlying
Mortgaged Property as it relates to the Underlying Mortgaged Property; and (d)
the holder of the Mezzanine Loan’s consent is required prior to the owner of the
Underlying Mortgaged Property incurring any additional indebtedness.

16. There is no (i) monetary default, breach or violation with respect to such
Mezzanine Loan, the Underlying Mortgage Loan or any other obligation of the
owner of the Underlying Mortgaged Property, (ii) material non-monetary default,
breach or violation with respect to such Mezzanine Loan, the Underlying Mortgage
Loan or any other obligation of the owner of the Underlying Mortgaged Property
or (iii) event which, with the passage of time or with notice and the expiration
of any grace or cure period, would constitute a default, breach, violation or
event of acceleration.

17. No default or event of default has occurred under any agreement pertaining
to any lien or other interest that ranks pari passu with or senior to the
interests of the holder of such Mezzanine Loan or with respect to any Underlying
Mortgage Loan or other indebtedness in respect of the related Underlying
Mortgaged Property and there is no provision in any agreement related to any
such lien, interest or loan which would provide for any increase in the
principal amount of any such lien, other interest or loan.

18. Mezzanine Loan Subsidiary’s security interest in the Mezzanine Loan is
covered by a UCC-9 insurance policy (the “UCC-9 Policy”) in the maximum
principal amount of the Mezzanine Loan insuring that the related pledge is a
valid first priority lien on the Mezzanine Collateral, subject only to the
exceptions stated therein (or a pro forma title policy or marked up title
insurance commitment on which the required premium has been paid exists which
evidences that such UCC-9 Policy will be issued), such UCC-9 Policy (or, if it
has yet to be issued, the coverage to be provided thereby) is in full force and
effect, no material claims have been made thereunder and no claims have been
paid thereunder, Mezzanine Loan Subsidiary has not done, by act or omission,
anything that would materially impair the coverage under the UCC-9 Policy and as
of the Purchase Date, the UCC-9 Policy (or, if it has yet to be issued, the
coverage to be provided thereby) will inure to the benefit of Buyer without the
consent of or notice to the insurer.

 

 

Schedule 1(c)-3

 

--------------------------------------------------------------------------------






19. The Mezzanine Loan, and each party involved in the origination of the
Mezzanine Loan, complied as of the date of origination with, or was exempt from,
applicable state or federal laws, regulations and other requirements pertaining
to usury.

20. Mezzanine Loan Subsidiary has delivered to Buyer or its designee the
original promissory note made in respect of such Mezzanine Loan, together with
an original assignment thereof executed by Mezzanine Loan Subsidiary in blank.

21. The Mezzanine Loan Subsidiary has not received any written notice that the
Mezzanine Loan may be subject to reduction or disallowance for any reason,
including without limitation, any setoff, right of recoupment, defense,
counterclaim or impairment of any kind.

22. The Mezzanine Loan Subsidiary has no obligation to make loans to, make
guarantees on behalf of, or otherwise extend credit to, or make any of the
foregoing for the benefit of, the Mezzanine Borrower or any other person under
or in connection with the Mezzanine Loan.

23. The servicing and collection practices used by the servicer of the Mezzanine
Loan, and the origination practices of the related originator, have been in all
respects legal, proper and prudent and have met customary industry standards by
prudent institutional commercial mezzanine lenders and mezzanine loan servicers
except to the extent that, in connection with its origination, such standards
were modified as reflected in the documentation delivered to Buyer.

24. If applicable, the ground lessor consented to and acknowledged that (i) the
Mezzanine Loan is permitted / approved, (ii) any foreclosure of the Mezzanine
Loan and related change in ownership of the ground lessee will not require the
consent of the ground lessor or constitute a default under the ground lease,
(iii) copies of default notices would be sent to Mezzanine Lender and (iv) it
would accept cure from Mezzanine Lender on behalf of the ground lessee.

25. To the extent the Buyer was granted a security interest with respect to the
Mezzanine Loan, such interest (i) was given for due consideration, (ii) has
attached, (iii) is perfected, (iv) is a first priority Lien, and (v) has been
appropriately assigned to the Buyer by the owner of the Underlying Mortgaged
Property.

26. No consent, approval, authorization or order of, or registration or filing
with, or notice to, any court or governmental agency or body having jurisdiction
or regulatory authority is required for any transfer or assignment by the holder
of such Mezzanine Loan.

27. Mezzanine Loan Subsidiary has not received written notice of any outstanding
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind for which the holder of such
Mezzanine Loan is or may become obligated.

28. Mezzanine Loan Subsidiary has not advanced funds, or knowingly received any
advance of funds from a party other than the borrower relating to such Mezzanine
Loan, directly or indirectly, for the payment of any amount required by such
Mezzanine Loan.

 

 

Schedule 1(c)-4

 

--------------------------------------------------------------------------------






29. All real estate taxes and governmental assessments, or installments thereof,
which would be a lien on any related Underlying Mortgaged Property and that for
the related Purchased Asset have become delinquent in respect of such Underlying
Mortgaged Property have been paid, or an escrow of funds in an amount sufficient
to cover such payments has been established. For purposes of this representation
and warranty, real estate taxes and governmental assessments and installments
thereof shall not be considered delinquent until the earlier of (a) the date on
which interest and/or penalties would first be payable thereon and (b) the date
on which enforcement action is entitled to be taken by the related taxing
authority.

30. Each related Underlying Mortgaged Property is free and clear of any material
damage (other than deferred maintenance for which escrows were established at
origination) that would affect materially and adversely the value of such
Underlying Mortgaged Property as security for the related Underlying Mortgage
Loan and there is no proceeding pending or threatened for the total or partial
condemnation of such Underlying Mortgaged Property.

31. All insurance coverage required under the Mezzanine Loan Documents and/or
any Mortgage Loan related to the Underlying Mortgaged Property, which insurance
covered such risks as were customarily acceptable to prudent commercial and
multifamily mortgage lending institutions lending on the security of property
comparable to the related Underlying Mortgaged Property in the jurisdiction in
which such Underlying Mortgaged Property is located, and with respect to a fire
and extended perils insurance policy, is in an amount (subject to a customary
deductible) at least equal to the lesser of (i) the replacement cost of
improvements located on such Underlying Mortgaged Property, or (ii) the
outstanding principal balance of the Underlying Mortgage Loan, and in any event,
the amount necessary to prevent operation of any co-insurance provisions; and is
also covered by business interruption or rental loss insurance, in an amount at
least equal to 12 months of operations of the related Underlying Mortgaged
Property, all of which was in full force and effect with respect to each related
Underlying Mortgaged Property; and, as of the Purchase Date for the related
Purchased Asset, all insurance coverage required under the Mezzanine Loan
Documents and/or any Underlying Mortgage Loan related to the Underlying
Mortgaged Property, which insurance covers such risks and is in such amounts as
are customarily acceptable to prudent commercial and multifamily mortgage
lending institutions lending on the security of property comparable to the
related Underlying Mortgaged Property in the jurisdiction in which such
Underlying Mortgaged Property is located, is in full force and effect with
respect to each related Underlying Mortgaged Property; all premiums due and
payable for the related Purchased Asset have been paid; and no notice of
termination or cancellation with respect to any such insurance policy has been
received by Seller; and except for certain amounts not greater than amounts
which would be considered prudent by an institutional commercial and/or
multifamily mortgage lender with respect to a similar mortgage loan and which
are set forth in the Mezzanine Loan Documents and/or any Underlying Mortgage
Loan related to the Underlying Mortgaged Property, any insurance proceeds in
respect of a casualty loss, will be applied either (i) to the repair or
restoration of all or part of the related Underlying Mortgaged Property or (ii)
the reduction of the outstanding principal balance of the Underlying Mortgage
Loan, subject in either case to requirements with respect to leases at the
related Underlying Mortgaged Property and to other exceptions customarily
provided for by prudent institutional lenders for similar loans. The Underlying
Mortgaged Property is also covered by comprehensive general liability insurance
against claims for personal and bodily

 

 

Schedule 1(c)-5

 

--------------------------------------------------------------------------------






injury, death or property damage occurring on, in or about the related
Underlying Mortgaged Property, in an amount customarily required by prudent
institutional lenders. An architectural or engineering consultant has performed
an analysis of the Underlying Mortgaged Properties located in seismic zone 3 or
4 in order to evaluate the structural and seismic condition of such property,
for the sole purpose of assessing the probable maximum loss (“PML”) for the
Underlying Mortgaged Property in the event of an earthquake. In such instance,
the PML was based on a 475 year lookback with a 10% probability of exceedance in
a 50 year period. If the resulting report concluded that the PML would exceed
20% of the amount of the replacement costs of the improvements, earthquake
insurance on such Underlying Mortgaged Property was obtained by an insurer rated
at least A-:V by A.M. Best Company or “BBB-” (or the equivalent) from S&P and
Fitch or “Baa3” (or the equivalent) from Moody’s. If the Underlying Mortgaged
Property is located in Florida or within 25 miles of the coast of Texas,
Louisiana, Mississippi, Alabama, Georgia, North Carolina or South Carolina such
Underlying Mortgaged Property is insured by windstorm insurance in an amount at
least equal to the lesser of (i) the outstanding principal balance of such
Underlying Mortgage Loan and (ii) 100% of the full insurable value, or 100% of
the replacement cost, of the improvements located on the related Underlying
Mortgaged Property.

32. The insurance policies contain a standard mortgagee clause naming the
mortgagee, its successors and assigns as loss payee, in the case of a property
insurance policy, and additional insured in the case of a liability insurance
policy and provide that they are not terminable without 30 days prior written
notice to the mortgagee (or, with respect to non-payment, 10 days prior written
notice to the mortgagee) or such lesser period as prescribed by applicable law.
Each Mortgage requires that the Mortgagor maintain insurance as described above
or permits the mortgagee to require insurance as described above, and permits
the mortgagee to purchase such insurance at the Mortgagor’s expense if Mortgagor
fails to do so.

33. There is no material and adverse environmental condition or circumstance
affecting the Underlying Mortgaged Property; there is no material violation of
any applicable Environmental Law with respect to the Underlying Mortgaged
Property; neither Mezzanine Loan Subsidiary nor the owner of the Underlying
Mortgaged Property has taken any actions which would cause the Underlying
Mortgaged Property not to be in compliance with all applicable Environmental
Laws; the Underlying Mortgage Loan documents require the Mortgagor to comply
with all Environmental Laws; and each Mortgagor has agreed to indemnify the
mortgagee for any losses resulting from any material, adverse environmental
condition or failure of the Mortgagor to abide by such Environmental Laws or has
provided environmental insurance.

34. No borrower under the Mezzanine Loan nor any Mortgagor under any Underlying
Mortgage Loan is a debtor in any state or federal bankruptcy or insolvency
proceeding.

35. Each related Underlying Mortgaged Property was inspected by or on behalf of
the related originator or an affiliate during the 12 month period prior to the
related origination date.

36. There are no material violations of any applicable zoning ordinances,
building codes and land laws applicable to the Underlying Mortgaged Property or
the use and occupancy thereof which (i) are not insured by an ALTA lender’s
title insurance policy, or its equivalent as adopted

 

 

Schedule 1(c)-6

 

--------------------------------------------------------------------------------






in the applicable jurisdiction, or a law and ordinance insurance policy or (ii)
would have a material adverse effect on the value, operation or net operating
income of the Underlying Mortgaged Property. The Mezzanine Loan Documents and
the Underlying Mortgage Loan documents require the Underlying Mortgaged Property
to comply with all applicable laws and ordinances.

37. None of the material improvements which were included for the purposes of
determining the appraised value of any related Underlying Mortgaged Property at
the time of the origination of the Mezzanine Loan or any related Underlying
Mortgage Loan lies outside of the boundaries and building restriction lines of
such property (except Underlying Mortgaged Properties which are legal
non-conforming uses), to an extent which would have a material adverse affect on
the value of the Underlying Mortgaged Property or the related Mortgagor’s use
and operation of such Underlying Mortgaged Property (unless affirmatively
covered by title insurance) and no improvements on adjoining properties
encroached upon such Underlying Mortgaged Property to any material and adverse
extent (unless affirmatively covered by title insurance).

38. As of the Purchase Date with respect to the related Purchase Price Increase,
there was no pending action, suit or proceeding, or governmental investigation
of which the Mezzanine Loan Subsidiary, the Seller, the Mezzanine Borrower or
the owner of the Underlying Mortgaged Property has received notice, against the
Mortgagor or the related Underlying Mortgaged Property the adverse outcome of
which could reasonably be expected to materially and adversely affect the
Mezzanine Loan or the Underlying Mortgage Loan.

39. The improvements located on the Underlying Mortgaged Property are either not
located in a federally designated special flood hazard area or, if so located,
the Mortgagor is required to maintain or the mortgagee maintains, flood
insurance with respect to such improvements and such policy is in full force and
effect in an amount no less than the lesser of (i) the original principal
balance of the Underlying Mortgage Loan, (ii) the value of such improvements on
the related Underlying Mortgaged Property located in such flood hazard area or
(iii) the maximum allowed under the related federal flood insurance program.

40. Except for Mortgagors under Underlying Mortgage Loans the Underlying
Mortgaged Property with respect to which includes a Ground Lease, the related
Mortgagor (or its affiliate) has title in the fee simple interest in each
related Underlying Mortgaged Property.

41. The related Underlying Mortgaged Property is not encumbered, and none of the
Mezzanine Loan Documents or any Underlying Mortgage Loan documents permits the
related Underlying Mortgaged Property to be encumbered subsequent to the
Purchase Date of the related Purchased Asset without the prior written consent
of the holder thereof, by any lien securing the payment of money junior to or of
equal priority with, or superior to, the lien of the related Mortgage (other
than Title Exceptions, taxes, assessments and contested mechanics and
materialmens liens that become payable after such Purchase Date).

42. Each related Underlying Mortgaged Property constitutes one or more complete
separate tax lots (or the related Mortgagor has covenanted to obtain separate
tax lots and a Person has indemnified the mortgagee for any loss suffered in
connection therewith or an escrow of funds in

 

 

Schedule 1(c)-7

 

--------------------------------------------------------------------------------






an amount sufficient to pay taxes resulting from a breach thereof has been
established) or is subject to an endorsement under the related title insurance
policy.

43. An appraisal of the related Underlying Mortgaged Property was conducted
within 12 months of the origination of the Healthcare Mortgage Loan, which
appraisal is signed by a qualified appraiser who had no interest, direct or
indirect, in the Underlying Mortgaged Property or in any loan made on the
security thereof; and whose compensation is not affected by the approval or
disapproval of the Mortgage Loan, and such appraisal and appraiser both
satisfied either (A) the requirements of the “Uniform Standards of Professional
Appraisal Practice” as adopted by the Appraisal Standards Board of the Appraisal
Foundation, or (B) the guidelines in Title XI of the Financial Institutions
Reform, Recovery and Enforcement Act or 1989, in either case as in effect on the
date such Underlying Mortgage Loan was originated.

44. The related Underlying Mortgaged Property is served by public utilities,
water and sewer (or septic facilities) and otherwise appropriate for the use in
which the Underlying Mortgaged Property is currently being utilized.

45. To the extent required under applicable law, Mezzanine Loan Subsidiary is
authorized to transact and do business in each jurisdiction in which a Mortgaged
Property is located at all times when it held the Mezzanine Loan.

46. The Mezzanine Collateral does not secure any mezzanine loan other than the
Mezzanine Loan being transferred and assigned to the Buyer hereunder (except for
Mezzanine Loans, if any, which are cross-collateralized with other Mezzanine
Loans being conveyed to the Buyer or subsequent transferee hereunder and
identified on the Purchased Asset Schedule).

47. Pursuant to the terms of the Mezzanine Loan Documents, Mezzanine Loan
Subsidiary satisfied any transfer conditions or requirements (or such conditions
or requirements were validly waived by any requisite parties) in the Mezzanine
Loan Documents with respect to the pledge of the Mezzanine Loan to the Buyer and
the transfer of the Mezzanine Loan to the Mezzanine Loan Subsidiary.

48. Each Mezzanine Loan has a Loan-to-Value Ratio of less than 90%.

49. With respect to each related Underlying Mortgaged Property consisting of a
Ground Lease, Seller represents and warrants the following with respect to the
related Ground Lease:

(i) Such Ground Lease or a memorandum thereof has been or will be duly recorded
no later than 30 days after the origination date of the related Purchased Asset
and such Ground Lease permits the interest of the lessee thereunder to be
encumbered by the related Mortgage or, if consent of the lessor thereunder is
required, it has been obtained prior to the origination date.

(ii) Upon the foreclosure of the Underlying Mortgage Loan (or acceptance of a
deed in lieu thereof), the Mortgagor’s interest in such Ground Lease is
assignable to the mortgagee under the leasehold estate and its assigns without
the consent of the lessor thereunder (or, if any such consent is required, it
has been obtained prior to the Purchase Date).

 

 

Schedule 1(c)-8

 

--------------------------------------------------------------------------------






(iii) Such Ground Lease may not be amended, modified, canceled or terminated
without the prior written consent of the mortgagee and any such action without
such consent is not binding on the mortgagee, its successors or assigns, except
termination or cancellation if (i) an event of default occurs under the Ground
Lease, (ii) notice thereof is provided to the mortgagee and (iii) such default
is curable by the mortgagee as provided in the Ground Lease but remains uncured
beyond the applicable cure period.

(iv) Such Ground Lease is in full force and effect, there is no material default
under such Ground Lease, and there is no event which, with the passage of time
or with notice and the expiration of any grace or cure period, would constitute
a material default under such Ground Lease.

(v) The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give notice of any default by the lessee to the
mortgagee. The Ground Lease or ancillary agreement further provides that no
notice given is effective against the mortgagee unless a copy has been given to
the mortgagee in a manner described in the Ground Lease or ancillary agreement.

(vi) The Ground Lease (i) is not subject to any liens or encumbrances superior
to, or of equal priority with, the Mortgage, subject, however, to only the Title
Exceptions or (ii) is subject to a subordination, non-disturbance and attornment
agreement to which the mortgagee on the lessor’s fee interest in the Underlying
Mortgaged Property is subject.

(vii) A mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease) to cure any curable default under such Ground Lease
before the lessor thereunder may terminate such Ground Lease.

(viii) Such Ground Lease has an original term (together with any extension
options, whether or not currently exercised, set forth therein all of which can
be exercised by the mortgagee if the mortgagee acquires the lessee’s rights
under the Ground Lease) that extends not less than 20 years beyond the stated
maturity date of the Mortgage.

(ix) Under the terms of such Ground Lease, any estoppel or consent letter
received by the mortgagee from the lessor, and the related Mortgage, taken
together, any related insurance proceeds or condemnation award (other than in
respect of a total or substantially total loss or taking) will be applied either
to the repair or restoration of all or part of the related Underlying Mortgaged
Property, with the mortgagee or a trustee appointed by it having the right to
hold and disburse such proceeds as repair or restoration progresses, or to the
payment or defeasance of the outstanding principal balance of the Underlying
Mortgage Loan, together with any accrued interest (except in cases where a
different allocation would not be viewed as commercially unreasonable by any
commercial mortgage lender, taking into account the relative duration of the
Ground Lease and the related Mortgage and the ratio of the market value of the
related Underlying Mortgaged Property to the outstanding principal balance of
such Underlying Mortgage Loan).

 

 

Schedule 1(c)-9

 

--------------------------------------------------------------------------------






(x) The Ground Lease does not impose any restrictions on subletting that would
be viewed as commercially unreasonable by a prudent commercial lender.

(xi) The ground lessor under such Ground Lease is required to enter into a new
lease upon termination of the Ground Lease for any reason, including the
rejection of the Ground Lease in bankruptcy.

50. The Transactions under this Agreement constitute a sale of, or creates a
valid, first priority security interest in favor of the Buyer, in the Mezzanine
Loan Subsidiary Interests, and creates a valid, first priority security interest
in favor of the Buyer in the Mezzanine Loans.

51. The Mortgagor of the Underlying Mortgage Loan is not an Affiliate of the
Seller or the Mezzanine Loan Subsidiary.

52. Except as disclosed in the summary information delivered to the Buyer, no
Purchased Asset has been acquired by an Affiliate other than a direct parent of
the Seller.

 

 

Schedule 1(c)-10

 

--------------------------------------------------------------------------------






Schedule 1(d)

REPRESENTATIONS AND WARRANTIES

RE: PURCHASED ASSETS CONSISTING OF MEZZANINE LOAN SUBSIDIARY
INTERESTS

The Seller makes the following representations and warranties to the Buyer, with
respect to the Mezzanine Loan Subsidiary Interests subject to a Transaction,
that as of the Purchase Date for the purchase of Mezzanine Loan Subsidiary
Interests subject to a Transaction by the Buyer from the Seller or Mezzanine
Loan Subsidiary and as of the date of this Repurchase Agreement and any
Transaction hereunder relating to the Mezzanine Loan Subsidiary Interests is
outstanding and at all times while the Repurchase Documents and any Transaction
hereunder is in full force and effect. For purposes of this Schedule 1 and the
representations and warranties set forth herein, a breach of a representation or
warranty shall be deemed to have been cured with respect to the Mezzanine Loan
Subsidiary Interests if and when the Seller has taken or caused to be taken
action such that the event, circumstance or condition that gave rise to such
breach no longer adversely affects such Mezzanine Loan Subsidiary Interests.
With respect to those representations and warranties which are made to the best
of the Seller’s knowledge, if it is discovered by the Seller or the Buyer that
the substance of such representation and warranty is inaccurate, notwithstanding
the Seller’s lack of knowledge with respect to the substance of such
representation and warranty, such inaccuracy shall be deemed a breach of the
applicable representation and warranty.

(a) Mezzanine Loan Subsidiary Interest. The Mezzanine Loan Subsidiary Interests
constitute all the issued and outstanding corporate equity interests of all
classes of Mezzanine Loan Subsidiary interests and are not certificated. The
Seller shall not issue certificates representing the Mezzanine Loan Subsidiary
Interest or issue additional limited liability company interest other than the
Mezzanine Loan Subsidiary Interests;

(b) Duly and Validly Issued. All of the shares of the Mezzanine Loan Subsidiary
Interests have been duly and validly issued and, if capital stock of a
corporation, are fully paid and nonassessable;

(c) Securities. None of the Mezzanine Loan Subsidiary Interests (i) are dealt in
or traded on securities exchanges or in securities markets, (ii) are by their
terms expressly subject to Article 8 of the Uniform Commercial Code of any
jurisdiction, (iii) constitute an investment company security or (iv) are held
in a securities account (in each case within the meaning of Section 8 103(c) of
the Uniform Commercial Code;

(d) Beneficial Owners. The Seller is the sole record and beneficial owners of,
and have title to, the Mezzanine Loan Subsidiary Interests, free of any and all
Liens or options in favor of, or claims of, any other Person, except the Lien
created herein;

(e) Consents. All consents of majority in interest of the members of the
Mezzanine Loan Subsidiary to the grant of the security interests provided herein
to the

 

 

Schedule 1(f)-1

 

--------------------------------------------------------------------------------






Seller and to the Transactions provided for herein have been obtained and are in
full force and effect;

(f) First Priority Lien. The Lien granted hereunder is a first priority Lien on
the Mezzanine Loan Subsidiary Interests; and

(g) No Waiver. The Seller has not waived or agreed to any waiver under, or
agreed to any amendment or other modification of, the Mezzanine Loan Subsidiary
Corporate Agreement.

 

 

Schedule 1(f)-2

 

--------------------------------------------------------------------------------






Schedule 1(f)

PURCHASE CRITERIA

RE: PURCHASED ASSETS CONSISTING OF

PREFERRED EQUITY INVESTMENTS

With respect to each Purchased Asset which is a Preferred Equity Investment,
except as specifically disclosed by Seller or any Affiliate thereof in writing
to Buyer or as otherwise specifically disclosed to Buyer in a credit committee
report or any supplement thereto and approved by Buyer in accordance with the
Agreement, as of the Purchase Date for each such Purchased Asset by Buyer from
Seller and as of the date of each Transaction hereunder and at all times while
the Program Agreements or any Transaction hereunder is in full force and effect
the criteria set forth on this Schedule 1(f) shall remain satisfied in all
material respects. For purposes of this Schedule 1(f) and the criteria set forth
herein, the failure of any criterion to remain satisfied in any material respect
shall be deemed to have been cured with respect to a Purchased Asset which is a
Preferred Equity Investment if and when Seller have taken or caused to be taken
action such that the event, circumstance or condition that gave rise to such
failure no longer affects such Purchased Asset.

(a) With respect to Preferred Equity Investment that are limited liability
company interests issued by a limited liability company:

(i) they meet the purchase criteria on Schedule 1(d) hereto to the extent
applicable.

(b) With respect to Preferred Equity Investment that are limited partnership
interests issued by a limited partnership:

(i) they meet the purchase criteria on Schedule 1(d) hereto to the extent
applicable.

(c) With respect to Preferred Equity Investment that are securities issued by a
corporation:

(i) they meet the purchase criteria on Schedule 1(e) hereto to the extent
applicable.

Notwithstanding the above, in each case, the LTV of the Underlying Mortgaged
Property of each Preferred Equity Investment shall be less than 80%.
Additionally, the issuer of such Preferred Equity Investment is not an Affiliate
of the Seller.

 

 

Schedule 1(f)-1

 

--------------------------------------------------------------------------------






SCHEDULE 2

AUTHORIZED REPRESENTATIVES

SELLER NOTICES

 

Name:

Address:


Telephone:

Facsimile:

SELLER AUTHORIZATIONS

Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Seller under this Agreement:

 

Name

 

Title

 

Signature

 

Robert O’Neill

 

Chief Financial Officer,

 

/s/ Robert O’Neill

 

 

 

Treasurer and Secretary

 

 

 

 

 

--------------------------------------------------------------------------------






BUYER NOTICES

 

Name:

Address:

Telephone:

Facsimile:

BUYER AUTHORIZATIONS

Any of the persons whose signatures and titles appear below, including any other
authorized officers, are authorized, acting singly, to act for Buyer under this
Agreement:

 

Name

 

Title

 

Signature

 

Lawrence Goland

 

Vice President

 

/s/ Lawrence Goland

 

Priscilla Horning

 

Vice President

 

/s/ Priscilla Horning

 

 

 

--------------------------------------------------------------------------------




EXHIBIT A

FORM OF TRANSACTION REQUEST AND CONFIRMATION

______, 200[   ]

Column Financial, Inc.

Eleven Madison Avenue

New York, NY 10010

Attention: Mr. Lawrence Goland

Re:

Master Repurchase Agreement dated as of October 1, 2007, as amended, (the
“Agreement”) by and among Column Financial, Inc. (the “Buyer”), CARE QRS 2007 RE
Holdings Corp. (the “Seller”) Care Investment Trust Inc. (the “Guarantor”) and
CARE MEZZ QRS 2007 RE HOLDINGS CORP. (the “Mezzanine Loan Subsidiary”).

Eligible Asset:

Original Principal Amount of Note:

Purchase Price/Purchase Price Increase:

Ladies and Gentlemen:

Pursuant to Section 3 of the Agreement, the Seller hereby requests that the
Buyer enter into a Transaction with the Buyer to purchase the Eligible Assets
listed on the Purchased Asset Schedule attached hereto as Annex 1 in accordance
with the Agreement.

In connection with this Transaction Request and Confirmation, the undersigned
hereby certifies that: (i) each of the Transaction Conditions Precedent set
forth in the Agreement has been satisfied as of the date hereof, or will be
satisfied at least one Business Day prior to the proposed Purchase Date; (ii) as
of the date hereof, Guarantor has cash and Cash Equivalents equal to
_____________; (iii) attached hereto as Annex 2 is the Purchase Closing
Statement for the Eligible Asset; and (iv) attached hereto is (x) the Summary
Diligence Materials relating to the Eligible Asset described on Annex 3 hereto,
and (y) with respect to the Eligible Asset, a Preliminary Date Tape containing
the data fields set forth in Exhibit B to the Agreement.

With respect to the representations and warranties of the Seller made pursuant
to Section 13 of the Agreement and Schedule 1 thereto, the Seller hereby informs
the Buyer of the exceptions to such representations and warranties, if any, set
forth on Annex 4 hereto.

Seller hereby represents and warrants to Buyer that the Eligible Assets do not
contain a Future Funding Obligation except as set forth in the Purchased Asset
Schedule.

Seller hereby acknowledges that this Transaction Request and Confirmation shall
not be binding upon Buyer unless and until Buyer has countersigned this
Transaction Request and Confirmation and delivered it to Seller.

 

 

A-1

 

--------------------------------------------------------------------------------






All capitalized terms used herein but not otherwise defined shall have the
meanings specified in the Agreement. The Agreement is incorporated by reference
into this Transaction Request and Confirmation, and is made a part hereof as if
it were fully set forth herein and as evidenced hereby until all amounts due in
connection with this Transaction are paid in full.

 

 

 

CARE QRS 2007 RE HOLDINGS CORP.



 


By: 



 

 

 

Name:

 

 

 

Title:

Buyer hereby agrees to Purchase the Eligible Assets set forth in this
Transaction Request and Confirmation pursuant to the provisions of the Agreement
and the terms hereof.

With respect to the representations and warranties of the Seller made pursuant
to Section 13 of the Agreement and Schedule 1 thereto, the Buyer hereby
acknowledges and consents to the exceptions to such representations and
warranties, if any, set forth on Annex 4 hereto.

Agreed and Accepted:

Column Financial, Inc.

 

By: 



 

 



 

Name: 

 

 

 

 

Title: 

 

 

 

 

 

A-2

 

--------------------------------------------------------------------------------






Annex 1 to Exhibit A

PURCHASED ASSET SCHEDULE1

 

 

 

Property Name

 

Name of Borrower

 

Proposed Purchase Date

 

Asset Class1

 

Asset Type2

 

Original Unpaid Principal Amount of Eligible Asset

 

Current Unpaid Principal Amount of Eligible Asset

 

Asset Value

 

Purchase Price Percentage

 

Purchase Price / Purchase Price Increase

 

Pricing Rate

 

Future Funding Obligation, if any

 

Repurchase Date, if any

 

Financial Reporting Period of Eligible Asset

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

______________

1

Any Purchased Asset Schedule attached electronically to any Transaction Request
and Confirmation shall be attached as a “pdf” file.

2

Healthcare Mortgage Loans, Junior Interests, Mezzanine Loans.

3

Skilled Nursing Facility, Assisted Living Facility, Independent Living Facility,
Alzheimer’s Facility or Continuing Care Retirement Community Rental Facility

 

A-1

 

--------------------------------------------------------------------------------






Annex 2 to Exhibit A

PURCHASE CLOSING STATEMENT

Column Financial Inc.

 

Date [  

]

SOURCES OF CASH:

 

[ELIGIBLE ASSETS]

 




$[            ]


Net Proceeds to:

TOTAL:      $[            ]

Account Name: [           ]

Bank Name: [       ]

Bank City/State: [           ]

ABA #: [       ]

Beneficiary Acct #: [       ]

Reference: [           ]

Contact Name/Number: [          ]

 

 

A-1

 

--------------------------------------------------------------------------------






Annex 3 to Exhibit A

SUMMARY DUE DILIGENCE MATERIALS

For Healthcare Mortgage Loans, Junior Interests and Mezzanine Loans:

1. Underwriting

2. Appraisal

3. Engineering

4. Environmental

5. Current Financial Statements

6. Current Rent Roll

7. Closing Binder

For Bank Loans:

8. Borrowers and lenders (to the extent available), include affiliates who are
lenders or participants in the same facility that Seller wants to sell.

9. Loan Type: Revolver / Term

10. Funded Amount, (include outstandings with rates, periods and currency), L/C
balances, (include sublimit)/ Commitment amount for each facility

11. Indicative mark on the commitment

12. Maturity of the facilities

13. Global commitment of each of the facilities, currency and the size of the
Deal

14. Rating (if they have it)

15. Signed assignment agreement in blank from Borrower (repo) to Lender(repo)

16. Promissory notes

17. Credit agreement

18. Amendments

 

 

A-1

 

--------------------------------------------------------------------------------






19. Administrative details form (lists agent’s and borrowers contact
information)

20. Executed irrevocable direction letter by Buyer(repo) and Seller(repo) to
agent executed by agent bank or participator agreeing to direct all notices and
funding to Buyer(repo)

21. Description of eligible lenders

For Securities:

22. Cusip / Isin

23. Quantity

 

 

A-2

 

--------------------------------------------------------------------------------






Annex 4 to Exhibit A

EXCEPTIONS TO ELIGIBILITY CRITERIA

 

 

A-1

 

--------------------------------------------------------------------------------






EXHIBIT B

FORM OF CLOSING DATA TAPE

1. Loan Number

2. Project Name

3. Legal Entity

4. Seller

5. Property Address

6. City

7. State

8. Zip Code

9. Property Type

10. Year Built

11. #of Properties

12. Year Renovated

13. Occupancy

14. Date Occupancy

15. Units/Pads/Rooms

16. NRSF

17. Appraisal Value

18. Appraisal Date

19. Cross Collateralized (Y/N)

20. Cross Defaulted (Y/N)

21. Original Balance

22. Current Balance (at cut-off)

23. Current Participated Balance (at cut-off)

24. Position in Capital Structure

25. First Mortgage Balance Collateral

26. Subordinate Balance Collateral

27. Date Closed

28. Funding Date

29. First Pay Date

30. Rate

31. Spread Index

32. Monthly Debt Service

33. Loan Type

34. Interest Rate Cap (Y/N)

35. Additional Financing Indicator

36. Remaining I/O Terms (months)

37. Note Rate At Cut-off

38. Interest Accrual Method (eg 360, 365 etc)

39. Prepayment Terms Description

40. First Rate Adjustment Date

41. First Payment Adjustment Date

 

 

B-1

 

--------------------------------------------------------------------------------






42. Lifetime Rate Floor

43. Periodic Rate Increase Limit

44. Periodic Rate Decrease Limit

45. Payment Frequency

46. Negative Amortization Allowed (Y/N)

47. Maturity Date At Cut-off

48. Last Extended Maturity Date

49. Exit Fee

50. Ownership Interest

51. Ground Lease (Y/N)

52. Cross-Collateralized Loan Grouping

53. Lien Position

54. Senior Debt Amount at Cut-off

55. Senior Debt Type

56. Senior Debt Fully Extended Maturity Date

57. Senior Debt Periodic P&I Payment at Cut-off

58. Senior Debt Fixed or Floating

59. Senior Debt Margin (if floating)

60. Senior Debt Rate (if fixed)

61. Subordinate Debt

62. Junior Debt Amount at Cut-off

63. Junior Debt Type

64. Junior Debt Fully Extended Maturity Date

65. Junior Debt Periodic P&I Payment at Cut-off

66. Junior Debt Fixed or Floating

67. Junior Debt Margin (if floating)

68. Junior Debt Rate (if fixed)

69. Loan Purpose SPE

70. Lockbox

71. Escrows

72. Actual NOI

73. Actual NOI Period (eg t-12 ended 4-30-06 etc)

74. UW NOI

75. UW date based on

76. UW Resv

77. UW NCF

78. UW NDSC

79. Lockout Expiration Date

80. Original Term

81. Amort Term

82. Remaining Term

83. Remaining AmTerm

84. CLTV (Combined LTV all debt)

85. BLTV (Senior debt LTV)

86. Servicing Fee

87. Credit Score

 

 

B-2

 

--------------------------------------------------------------------------------






88. Remaining Funding Obligations

89. Remaining Funding Obligations-Amount

90. Recourse Loan (Y/N)

91. Recourse to:

92. Recourse Provider Net Worth

93. Sponsor (Current)

94. Sponsor Net Worth

95. Loan Revised//Amended (Y/N)

96. Property or loan transferred (Y/N)

97. Transfer Date (if applicable)

 

 

B-3

 

--------------------------------------------------------------------------------






EXHIBIT C

OFFICER’S COMPLIANCE CERTIFICATE

I, ___________________, do hereby certify that I am the [duly elected, qualified
and authorized] [CFO/TREASURER/FINANCIAL OFFICER] of CARE QRS 2007 RE HOLDINGS
CORP. (“Seller”). This Certificate is delivered to you in connection with
Section 17(b) of the Master Repurchase Agreement dated as of October 1, 2007,
among Seller, Care Investment Trust Inc. (“Guarantor”), CARE Mezz QRS 2007 RE
Holdings Corp. (the “Mezzanine Loan Subsidiary”) and Column Financial Inc. (as
amended from time to time, the “Agreement”), as the same may have been amended
from time to time. I hereby certify that, as of the date of the financial
statements attached hereto and as of the date hereof, Seller is and has been in
compliance with all the terms of the Agreement and, without limiting the
generality of the foregoing, I certify that:

Adjusted Tangible Net Worth. Guarantor has maintained an Adjusted Tangible Net
Worth of at least equal to the Adjusted Tangible Net Worth Trigger Amount. A
detailed summary of the calculation of Guarantor’s actual Adjusted Tangible Net
Worth is provided in Schedule 1 hereto.

Indebtedness to Adjusted Tangible Net Worth Ratio. Guarantor’s ratio of
Indebtedness to Adjusted Tangible Net Worth has not exceeded 4:1. A calculation
of Guarantor’s actual Indebtedness to Adjust Tangible Net Worth is provided in
Schedule 1 hereto.

Maintenance of Profitability. Guarantor has not permitted Net Income before
income taxes for such Test Period and distributions made during such Test
Period, to be less than $1.00.

Maintenance of Liquidity. Guarantor has maintained cash and Cash Equivalents in
an amount not less than the Liquidity Trigger Amount. Guarantor’s total cash and
Cash Equivalents as of the date hereof is _______________.

Insurance. Guarantor or its Affiliates, have maintained, directors and officers
insurance in an aggregate amount of at least $5,000,000. The actual amount of
such coverage is $_____________.

Financial Statements. The financial statements attached hereto are accurate and
complete, accurately reflect the financial condition of Guarantor, and do not
omit any material fact as of the date(s) thereof.

Documentation. Seller has performed the documentation procedures required by its
operational guidelines with respect to endorsements and assignments, including
the recordation of assignments, or has verified that such documentation
procedures have been performed by a prior holder of such Mortgage Loan.

Compliance. Seller has observed or performed in all material respects all of its
covenants and other agreements, and satisfied every condition, contained in the

 

 

C-1

 

--------------------------------------------------------------------------------






Agreement and the other Program Agreements to be observed, performed and
satisfied by it. [If a covenant or other agreement or condition has not been
complied with, Seller shall describe such lack of compliance and provide the
date of any related waiver thereof.]

Regulatory Action. Seller is not currently under investigation or, to best of
Seller’s knowledge, no investigation by any federal, state or local government
agency is threatened. Seller has not been the subject of any government
investigation which has resulted in the voluntary or involuntary suspension of a
license, a cease and desist order, or such other action as could adversely
impact Seller’s business. [If so, Seller shall describe the situation in
reasonable detail and describe the action that Seller has taken or proposes to
take in connection therewith.]

No Default. No Default or Event of Default has occurred or is continuing. [If
any Default or Event of Default has occurred and is continuing, Seller shall
describe the same in reasonable detail and describe the action Seller has taken
or proposes to take with respect thereto, and if such Default or Event of
Default has been expressly waived by Buyer in writing, Seller shall describe the
Default or Event of Default and provide the date of the related waiver.]

 

 

C-2

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, I have set my hand this _____ day of ________, ________.

 

 

 

 

 

 

 



 

By: 



 

 

 

Name: 

 

 

 

 

Title: 

 

Acknowledged and Agreed,

Care Investment Trust Inc., as Guarantor

 

 

 

 

 

 

 



 

By: 



 

 

 

Name: 

 

 

 

 

Title: 

 

 

 

C-3

 

--------------------------------------------------------------------------------






EXHIBIT D

FORM OF CUSTODIAL DELIVERY LETTER

On this [  ] day of October, 2007, Care QRS 2007 RE Holdings Corp. (“Seller”),
as the Seller under that certain Master Repurchase Agreement, dated as of
October 1, 2007 (as amended from time to time the “Repurchase Agreement”)
between the Seller and Column Financial Inc. (“Buyer”), does hereby deliver to
LaSalle Bank National Association (“Custodian”), as custodian under that certain
Custodial Agreement, dated as of October 1, 2007, as amended from time to time,
among Buyer, Seller and Custodian, the Asset Files with respect to the Purchased
Loans to be purchased by Buyer pursuant to the Repurchase Agreement, which
Purchased Assets are listed on the Asset Schedule attached hereto and which
Purchased Assets shall be subject to the terms of the Custodial Agreement on the
date hereof.

With respect to the Asset Files delivered hereby, for the purposes of issuing
the Trust Receipt, the Custodian shall review the Asset Files to ascertain
delivery of the documents pursuant to the Custodial Agreement.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Custodial Agreement.

IN WITNESS WHEREOF, the Seller has caused its name to be signed hereto by its
officer thereunto duly authorized as of the day and year first above written.

 

CARE QRS 2007 RE HOLDINGS CORP.

 

 

 


By: 



 

 



Name: 

 

 

 

 

Title: 

 

 

 

 

 

 

D-1

 

--------------------------------------------------------------------------------






EXHIBIT E

FORM OF OPINION OF SELLER’S, GUARANTOR’S AND MEZZANINE LOAN SUBSIDIARY’S COUNSEL

_________, ____

Column Financial, Inc.

Eleven Madison Avenue

New York, New York 10010

Ladies and Gentlemen:

We have acted as counsel to CARE QRS 2007 RE Holdings Corp. (“Seller”), CARE
Mezz QRS 2007 RE Holdings Corp. (the “Mezzanine Loan Subsidiary”) and Care
Investment Trust Inc. (“Guarantor”)] in connection with the sale and repurchase
by Seller of certain assets (the “Eligible Assets”) purchased from time to time
(each such date, a “Purchase Date”) by Column Financial, Inc. (“Buyer”) pursuant
to a Master Repurchase Agreement, dated as of October 1, 2007, among Seller,
Guarantor, Mezzanine Loan Subsidiary and Buyer (the “Master Repurchase
Agreement”) and Guarantor’s guarantee of Seller’s obligations under the Master
Repurchase Agreement pursuant to the Guaranty dated as of October 1, 2007 (the
“Guaranty”). Capitalized terms used but not defined herein shall have the
meanings set forth in the Master Repurchase Agreement.

We have acted as counsel to Seller, Guarantor and Mezzanine Loan Subsidiary in
connection with the preparation, execution and delivery of, and the initial
purchase of Eligible Assets made under, the Master Repurchase Agreement and the
Guaranty.

In connection with rendering this opinion, we have examined such documents as we
have deemed necessary or advisable, including the following documents:

a. The Program Agreements;

b. The organizational documents of Seller, the Guarantor and the Mezzanine Loan
Subsidiary;

c. The certified Consents of the Officer of Seller, the Guarantor and the
Mezzanine Loan Subsidiary relating to the transactions provided for in the
Program Agreements;

d. A copy of a UCC-1 financing statement describing the Repurchase Assets naming
Seller as debtor and Buyer as secured party, which will be filed under the
Uniform Commercial Code as in effect in the State of ___________ with the office
of the [Secretary of the State] of _________ (the “Filing Office”) on or about
________ __, 20__ (the “Financing Statement”);

e. The reports attached hereto as Exhibit A (the “Search Reports”), which set
forth the results of an examination conducted by [Federal Research Corporation]
of all currently indexed UCC-1 financing statements naming Seller as debtor that
are on file in the Filing Office;

 

 

E-1

 

--------------------------------------------------------------------------------






f. Good standing certificates, as of a recent date, for Seller, the Guarantor
and the Mezzanine Loan Subsidiary from each of the States listed on Schedule 1
attached hereto; and

g. The certificates, letters and opinions required to be furnished by Seller,
the Guarantor and the Mezzanine Loan Subsidiary and others in connection with
the execution of the Program Agreements, and the additional certificates, letter
and documents delivered by or on behalf of such parties concurrently herewith.

For purposes of the opinions expressed below, we have assumed the authenticity
of all documents submitted to us as originals, the genuineness of all
signatures, the legal capacity of natural persons and the conformity to the
originals of all documents.

Based solely upon the foregoing, we are of the opinion that:

1. Seller is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Delaware, and has the corporate power
and authority to own its properties and transact the business in which it is
engaged. Seller is duly qualified as a foreign corporation to transact business
in, and is in good standing under, the laws of each state in which a mortgaged
property is located or is otherwise exempt under applicable law from such
qualification. The principal place of business of Seller is located at c/o CIT
Healthcare LLC, 505 Fifth Avenue, 6th Floor, New York, New York 10017.

2. Guarantor is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Maryland, and has the corporate power
and authority to own its properties and transact the business in which it is
engaged. Guarantor is duly qualified as a foreign corporation to transact
business in, and is in good standing under, the laws of each state in which a
mortgaged property is located or is otherwise exempt under applicable law from
such qualification. The principal place of business of Guarantor is located at
_______.

3. Mezzanine Loan Subsidiary is a corporation, duly organized, validly existing
and in good standing under the laws of the State of Delaware, and has the
corporate power and authority to own its properties and transact the business in
which it is engaged. Mezzanine Loan Subsidiary is duly qualified as a foreign
corporation to transact business in, and is in good standing under, the laws of
each state in which a mortgaged property is located or is otherwise exempt under
applicable law from such qualification. The principal place of business of
Mezzanine Loan Subsidiary is located at c/o CIT Healthcare LLC, 505 Fifth
Avenue, 6th Floor, New York, New York 10017.

4. Seller has the power to engage in the transactions contemplated by the
Program Agreements, and has all requisite power, authority and legal right to
execute and deliver the Program Agreements, to transfer and deliver the
Repurchase Assets and to perform and observe the terms and conditions of the
Program Agreements. Guarantor has the power, authority and legal right to issue
and deliver the Guaranty and to perform and observe the terms and conditions
thereof.

5. Mezzanine Loan Subsidiary has the power to engage in the transactions
contemplated by the Program Agreements, and has all the requisite power,
authority and legal right to execute and

 

 

E-2

 

--------------------------------------------------------------------------------






deliver the Program Agreements, to pledge the Mezzanine Loans and to perform and
observe the terms and conditions of the Program Agreements.

6. The Program Agreements have been duly and validly authorized, executed and
delivered by each of Seller, Guarantor and Mezzanine Loan Subsidiary, as
applicable, and are valid, legal and binding agreements, enforceable against
Seller, Guarantor and Mezzanine Loan Subsidiary in accordance with their
respective terms, subject to the effect of bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
enforcement of creditors’ rights generally, none of which will materially
interfere with the realization of the benefits provided thereunder or with
Buyer’s ownership of the Purchased Assets.

7. No consent, approval, authorization or order of, or notice, filing or
registration with, any court or governmental agency or body is required for the
execution, delivery and performance by either Seller or Guarantor or Mezzanine
Loan Subsidiary of, or compliance by such entity with, the Program Agreements,
or the transfer of the Repurchase Assets, the pledge of the Mezzanine Loans or
the consummation of the transactions contemplated by the Program Agreements.

8. Neither the transfer or delivery of the Purchased Assets, the pledge of the
Mezzanine Loans nor the consummation of any other of the transactions
contemplated in the Program Agreements, nor the fulfillment of the terms of the
Program Agreements will result in a breach of or constitutes or will constitute
a default under (a) the charter or by-laws of either of Seller or Mezzanine Loan
Subsidiary, or the terms of any material indenture or other agreement or
instrument to which either Seller or Mezzanine Loan Subsidiary is a party or by
which it is bound or to which it is subject, (b) any contractual or legal
restriction contained in any indenture, mortgage, deed of trust, agreement,
instrument or other similar document to which Seller is a party or by which it
is bound or to which it is subject, or (c) any statute or order, rule,
regulation, writ, injunction or decree of any court, governmental authority or
regulatory body to which either Seller or Mezzanine Loan Subsidiary or any of
its properties is subject or by which it is bound.

9. There are no actions, suits, proceedings or investigations pending or, to the
best of our knowledge, threatened against Seller, Guarantor or Mezzanine Loan
Subsidiary that, in our judgment, either in any one instance or in the
aggregate, may result in any material adverse change in the business,
operations, financial condition, properties or assets of Seller, Guarantor or
Mezzanine Loan Subsidiary or in any material impairment of the right or ability
of Seller, Guarantor or Mezzanine Loan Subsidiary to carry on its business
substantially as now conducted or in any material liability on the part of
Seller, Guarantor or Mezzanine Loan Subsidiary that would draw into question the
validity of the Program Agreements, or of any action taken or to be taken in
connection with the transactions contemplated thereby, or that would be likely
to impair materially the ability of Seller, Guarantor or Mezzanine Loan
Subsidiary to perform under the terms of, the Program Agreements.

10. The conveyance of each Purchased Asset as and in the manner contemplated by
the Program Agreements is sufficient fully to transfer to Buyer all right, title
and interest of Seller, Guarantor or Mezzanine Loan Subsidiary thereto as owner,
noteholder and mortgagee, or in the alternative, a security interest therein.

 

 

E-3

 

--------------------------------------------------------------------------------






11. The Repurchase Agreement is effective to create, in favor of the Buyer, a
valid “security interest” as defined in Section 1-201(37) of the Uniform
Commercial Code in all of the right, title and interest of the Seller in, to and
under the Repurchase Assets, except that (a) such security interests will
continue in Repurchase Assets after its sale, exchange or other disposition only
to the extent provided in Section 9-315 of the Uniform Commercial Code, (b) the
security interests in Repurchase Assets in which the Seller acquires rights
after the commencement of a case under the Bankruptcy Code in respect of the
Seller may be limited by Section 552 of the Bankruptcy Code.

12. When the Mortgage Notes are delivered to the Custodian, endorsed in blank by
a duly authorized officer of Seller, the security interest referred to in
Section 10 above in the Mortgage Notes will constitute a fully perfected
first-priority security interest in all right, title and interest of Seller and
Mezzanine Loan Subsidiary therein.

13.

(a) Upon the filing of Financing Statements with the Filing Office, the security
interests referred to in Section 9 above will constitute a fully perfected
security interest under the Uniform Commercial Code in all right, title and
interest of Seller in, to and under such Repurchase Assets, to the extent that a
security interest therein can be perfected by filing under the Uniform
Commercial Code.

(b) Upon the filing of Financing Statements with the Filing Office, the security
interests referred to in Section 10 above will constitute a fully perfected
security interest under the Uniform Commercial Code in all right, title and
interest of Mezzanine Loan Subsidiary in, to and under such Mezzanine Loans, to
the extent that a security interest therein can be perfected by filing under the
Uniform Commercial Code.

(c) The UCC Search Report sets forth the proper filing offices and the proper
debtors necessary to identify those Persons who have on file in the
jurisdictions listed on Schedule 1 financing statements covering the Repurchase
Assets and the Mezzanine Loans as of the dates and times specified on Schedule
2. The UCC Search Report identifies no Person who has filed in any Filing Office
a financing statement describing the Repurchase Assets prior to the effective
dates of the UCC Search Report.

14. None of Seller, Guarantor or Mezzanine Loan Subsidiary is an “investment
company”, or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

15. The provisions of the Control Account Agreement are effective to cause the
security interest of the Buyer in the Securities Account to be a fully perfected
first-priority security interest therein.

This opinion letter is made for the benefit of and can be relied on by the
addressee hereof, its successors and/or assigns, and any future participant of
Buyer’s interest under the Repurchase Agreement.

 

 

E-4

 

--------------------------------------------------------------------------------






 

 

 

 

Very truly yours,



 

 

 


 

 

E-5

 

--------------------------------------------------------------------------------






 

EXHIBIT F

Certificate of an Officer of the Seller or [Guarantor] or [Mezzanine Loan
Subsidiary]

The undersigned, ____________ of [SELLER] [Guarantor] [Mezzanine Loan
Subsidiary], a [STATE] [corporation] (the “[Seller] [Guarantor] [Mezzanine Loan
Subsidiary]”), hereby certifies as follows:

1. Attached hereto as Exhibit A is a copy of the Certificate of Incorporation of
the [Seller] [Guarantor], as certified by the Secretary of State of the State of
[STATE].

2. Neither any amendment to the Certificate of Incorporation of the [Seller]
[[Guarantor]] [Mezzanine Loan Subsidiary] nor any other charter document with
respect to the [Seller] [Guarantor] [Mezzanine Loan Subsidiary] has been filed,
recorded or executed since _______ __, 200__, and no authorization for the
filing, recording or execution of any such amendment or other charter document
is outstanding.

3. Attached hereto as Exhibit B is a true, correct and complete copy of the
By-laws of the [Seller] [Guarantor] [Mezzanine Loan Subsidiary] as in effect as
of the date hereof and at all times since ________, 200__.

4. Attached hereto as Exhibit C is a true, correct and complete copy of
resolutions adopted by the Board of Directors of the [Seller] [Guarantor]
[Mezzanine Loan Subsidiary] by unanimous written consent on _________ __, 200_
(the “Resolutions”). The Resolutions have not been further amended, modified or
rescinded and are in full force and effect in the form adopted, and they are the
only resolutions adopted by the Board of Directors of the [Seller] [Guarantor]
[Mezzanine Loan Subsidiary] or by any committee of or designated by such Board
of Directors relating to the execution and delivery of, and performance of the
transactions contemplated by the Master Repurchase Agreement dated as of October
1, 2007 (the “Repurchase Agreement”), between the Seller, Guarantor, Mezzanine
Loan Subsidiary and Column Financial, Inc. (the “Buyer”) and the Custodial
Agreement dated as of October 1, 2007, among the Seller, the Buyer and LaSalle
Bank, National Association, as custodian (the “Custodian”).

5. The Repurchase Agreement and the [Custodial Agreement] [Guarantee] are
substantially in the form approved by the Resolutions or pursuant to authority
duly granted by the Resolutions.

6. The undersigned, as a officers of the [Seller] [Guarantor] [Mezzanine Loan
Subsidiary] or as attorney-in-fact, are authorized to and have signed manually
the Repurchase Agreement, the [Custodial Agreement] [Guarantee] or any other
document delivered in connection with the transactions contemplated thereby,
were duly elected or appointed, were qualified and acting as such officer or
attorney-in-fact at the respective times of the signing and delivery thereof,
and were duly authorized to sign such document on behalf of the [Seller]
[[Guarantor]] [Mezzanine Loan Subsidiary], and the signature of each such person
appearing on any such document is the genuine signature of each such person.

 

 

F-1

 

--------------------------------------------------------------------------------






 

 

Name

Title

Signature

IN WITNESS WHEREOF, the undersigned has hereunto executed this Certificate as of
the _____ day of __________________, 200_.

__________________________ [Seller] [Guarantor] [Mezzanine Loan Subsidiary], as
[Seller] [Guarantor] [Mezzanine Loan Subsidiary]

 

 

 

 

 


By:

 

 

 



Name:

 

 

 

Title:

 

 

 

 

 

 

F-2

 

--------------------------------------------------------------------------------






Exhibit C to Officer’s Certificate of the Seller or [Guarantor] [Mezzanine Loan
Subsidiary]

CORPORATE RESOLUTIONS OF SELLER [OR GUARANTOR] [OR MEZZANINE LOAN SUBSIDIARY]

Action of the Board of Directors

Without a Meeting Pursuant to

Section ______ of ________

The undersigned, being the directors of CARE QRS RE Holdings Corp., a
corporation (the “Seller”), do hereby consent to the taking of the following
action without a meeting and do hereby adopt the following resolutions by
written consent pursuant to Section ____________ of ______________ of the State
of __________:

WHEREAS, it is in the best interests of the Seller to transfer from time to time
to Buyer Mortgage Loans against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Seller such Mortgage Loans at a
date certain or on demand, against the transfer of funds by Seller pursuant to
the terms of the Repurchase Agreement (as defined below).

NOW, THEREFORE, be it

RESOLVED, that the execution, delivery and performance by the Seller of the
Master Repurchase Agreement (the “Repurchase Agreement”) to be entered into by
the Seller and Column Financial Inc., as Buyer, substantially in the form of the
draft dated October [  ], 2007, attached hereto as Exhibit A, are hereby
authorized and approved and that the [President] or any [Vice President]
(collectively, the “Authorized Officers”) of the Seller be and each of them
hereby is authorized and directed to execute and deliver the Repurchase
Agreement to the Buyer with such changes as the officer executing the same shall
approve, his execution and delivery thereof to be conclusive evidence of such
approval;

RESOLVED, that the execution, delivery and performance by the Seller of the
Custodial Agreement (the “Custodial Agreement”) to be entered into by the
Seller, the Buyer and LaSalle Bank, National Association, as custodian (the
“Custodian”) substantially in the form of the draft dated October [   ], 2007,
attached hereto as Exhibit B, are hereby authorized and approved and that the
Authorized Officers of the Seller be and each of them hereby is authorized and
directed to execute and deliver the Custodial Agreement to the Buyer and
Custodian with such changes as the officer executing the same shall approve, his
execution and delivery thereof to be conclusive evidence of such approval;

 

 

F-3

 

--------------------------------------------------------------------------------






RESOLVED, that the Authorized Officers hereby are, and each hereby is,
authorized to execute and deliver all such aforementioned agreements on behalf
of the Seller and to do or cause to be done, in the name and on behalf of the
Seller, any and all such acts and things, and to execute, deliver and file in
the name and on behalf of the Seller, any and all such agreements, applications,
certificates, instructions, receipts and other documents and instruments, as
such Authorized Officer may deem necessary, advisable or appropriate in order to
carry out the purposes of the foregoing resolutions.

RESOLVED, that the proper officers, agents and counsel of the Seller are, and
each of such officers, agents and counsel is, hereby authorized for and in the
name and on behalf of the Seller to take all such further actions and to execute
and deliver all such other agreements, instruments and documents, and to make
all governmental filings, in the name and on behalf of the Seller and such
officers are authorized to pay such fees, taxes and expenses, as advisable in
order to fully carry out the intent and accomplish the purposes of the
resolutions heretofore adopted hereby.

Dated as of: ___________ ___, 200_

 

 

F-4

 

--------------------------------------------------------------------------------






EXHIBIT G

FORM OF SERVICER NOTICE

[Date]

[________________], as Servicer

[ADDRESS]

Attention: ___________

 

Re:

Master Repurchase Agreement, dated as of October 1, 2007 (the “Repurchase
Agreement”), by and among CARE QRS 2007 RE HOLDINGS CORP. (the “Seller”) Care
Investment Trust Inc., CARE Mezz QRS 2007 RE HOLDINGS CORP. and Column Financial
Inc. (the “Buyer”).

Ladies and Gentlemen:

[___________________] (the “Servicer”) is servicing certain mortgage loans for
Seller pursuant to that certain Servicing Agreement between the Servicer, Seller
and Mezzanine Loan Subsidiary. Pursuant to the Repurchase Agreement between
Buyer and Seller, the Servicer is hereby notified that Seller has pledged to
Buyer certain mortgage loans which are serviced by Servicer which are subject to
a security interest in favor of Buyer.

Upon receipt of a Notice of Event of Default from Buyer in which Buyer shall
identify the mortgage loans which are then pledged to Buyer under the Repurchase
Agreement (the “Mortgage Loans”), the Servicer shall segregate all amounts
collected on account of such Mortgage Loans, hold them in trust for the sole and
exclusive benefit of Buyer, and remit such collections in accordance with
Buyer’s written instructions. Following such Notice of Event of Default,
Servicer shall follow the instructions of Buyer with respect to the Mortgage
Loans, and shall deliver to Buyer any information with respect to the Mortgage
Loans reasonably requested by Buyer.

Notwithstanding any contrary information which may be delivered to the Servicer
by Seller, the Servicer may conclusively rely on any information or Notice of
Event of Default delivered by Buyer, and Seller shall indemnify and hold the
Servicer harmless for any and all claims asserted against it for any actions
taken in good faith by the Servicer in connection with the delivery of such
information or Notice of Event of Default.

 

 

G-1

 

--------------------------------------------------------------------------------






Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to Buyer promptly upon
receipt. Any notices to Buyer should be delivered to the following addresses:
Eleven Madison Avenue, New York, New York 10010; Attention: Legal Department;
Telephone:; Facsimile:.

 

Very truly yours,

 

 

 


[____________________]

 

 



 

 

 

 

 


By:

 

 

 



Name:

 

 

 

Title:

 

 

 

 

 

ACKNOWLEDGED:

 

 

 


[__________________],

 

 



as Servicer

 

 

 

 

 


By:

 

 

 



 

Title:

 

 

 

 

Telephone:

 

 

 

 

Facsimile:

 

 

 

 

 

G-2

 

--------------------------------------------------------------------------------






EXHIBIT H

 

FORM OF ASSET FILE

 

(i)

With respect to each Purchased Asset constituting a Healthcare Mortgage Loan:

 

(A)

the original Mortgage Note bearing all intervening endorsements into Seller, and
further endorsed by Seller “Pay to the order of _________ without recourse and
signed in the name of Seller by an authorized Person, or a lost note affidavit,
together with an indemnity in a form reasonably approved by Buyer with a copy of
the applicable Mortgage Note attached thereto;

 

(B)

the original or copy of any loan agreement, guarantee or indemnity executed in
connection with the Purchased Asset;

 

(C)

the original or a certified copy of the Mortgage with evidence of recording
thereon, or a copy thereof together with an officer’s certificate of Seller
certifying that such copy represents a true and correct copy of the original and
that such original has been submitted for recordation in the appropriate
governmental recording office of the jurisdiction where the Mortgaged Property
is located;

 

(D)

the originals or certified copies of all assumption, modification, consolidation
or extension agreements with evidence of recording thereon, or copies thereof
together with an officer’s certificate of Seller certifying that such copies
represent true and correct copies of the originals and that such originals have
each been submitted for recordation in the appropriate governmental recording
office of the jurisdiction where the Mortgaged Property is located;

 

(E)

the original Assignment of Mortgage in blank for each Purchased Asset, in form
and substance suitable for recording and otherwise reasonably acceptable to
Buyer and signed in the name of Seller;

 

(F)

the originals of all intervening assignments of mortgage into Parent with
evidence of recording thereon, or copies thereof together with an officer’s
certificate of Seller certifying that such copies represent true and correct
copies of the originals and that such originals have each been submitted for
recordation in the appropriate governmental recording office of the jurisdiction
where the Mortgaged Property is located;

 

 

H-1

 

--------------------------------------------------------------------------------






 

(G)

if applicable, an Assignment of Mortgage relating to such Purchased Asset
assigning the Mortgage for such Purchased Asset from Parent to Seller;

 

(H)

the original or a copy of the mortgagee title insurance policy or, if the
original mortgagee title insurance policy has not been issued, the original or a
copy of the irrevocable marked commitment to issue the same;

 

(I)

the original of any cash management agreement, security agreement, chattel
mortgage or equivalent document executed in connection with the Purchased Asset,
if any;

 

(J)

all other documents and instruments evidencing, guaranteeing, insuring or
otherwise constituting or modifying or otherwise affecting such Purchased Asset,
or otherwise executed or delivered in connection with, or otherwise relating to,
such Purchased Asset, including all documents establishing or implementing any
lockbox pursuant to which Seller is entitled to receive any payments from cash
flow of the underlying real property;

 

(K)

the original assignment of leases and rents, if any, with evidence of recording
thereon, or a copy thereof together with an officer’s certificate of Seller
certifying that such copy represents a true and correct copy of the original and
that such original has been submitted for recordation in the appropriate
governmental recording office of the jurisdiction where the Mortgaged Property
is located;

 

(L)

the originals of all intervening assignments of assignments of leases and rents
in blank for each Purchased Asset, in form and substance suitable for recording
and otherwise reasonably acceptable to Buyer and signed in the name of Seller,
or copies thereof together with an officer’s certificate of Seller certifying
that such copies represent true and correct copies of the originals and that
such originals have each been submitted for recordation in the appropriate
governmental recording office of the jurisdiction where the Mortgaged Property
is located;

 

(M)

a copy of any UCC-1 financing statements filed in connection with such Purchased
Asset, certified as true and correct by Seller, and all necessary UCC-3
continuation statements with evidence of filing thereon or copies thereof
together with an officer’s certificate of Seller certifying that such copies
represent true and correct copies of the originals and that such originals have
each been submitted for filing in the appropriate governmental recording office
of the appropriate jurisdiction and UCC-3

 

 

H-2

 

--------------------------------------------------------------------------------






assignments prepared by Seller in blank, which UCC assignments shall be in form
and substance acceptable for filing;

 

(N)

the original environmental indemnity agreement, if any, executed in connection
with the Purchased Assets;

 

(O)

all original letters of credit and originals or certified copies of any interest
rate cap or swap agreements relating to such Purchased Asset;

 

(P)

the original omnibus assignment in blank, if any, for each Purchased Asset in
form and substance reasonably acceptable to Buyer and sufficient to transfer to
Buyer all of Seller’s rights, title and interest in and to the Purchased Asset,
signed in the name of Seller;

 

(Q)

UCC-1 financing statements prepared by Seller for the purpose of perfecting
Seller’s security interest in such Purchased Asset, which such UCC-1 financing
statements shall be reasonably acceptable to Buyer and in form and substance
acceptable for filing;

 

(R)

UCC-3 assignments prepared by Seller in favor of Buyer for the purpose of
assigning Seller’s security interest in such Purchased Asset to Buyer, which
such UCC-3 assignments shall be reasonably acceptable to Buyer and in form and
substance acceptable for filing;

 

(S)

UCC-1 financing statements prepared by Seller in favor of Buyer for the purpose
of perfecting Buyer’s security interest in such Purchased Asset, which such
UCC-1 financing statements shall be reasonably acceptable to Buyer and in form
and substance acceptable for filing;

 

(T)

in respect of any Purchased Asset which is secured by a Hotel or Motel, any
franchise or reservation system agreement and any franchise “comfort letter”;

 

(U)

in respect of any Purchased Asset as to which the Mortgaged Property or
underlying real property, as applicable, consists of a leasehold interest, the
ground lease, memorandum of ground lease and ground lessor consent and/or
estoppel; and

 

(V)

such other documents, agreements or instruments as shall be reasonably requested
by Buyer.

 

(ii)

With respect to each Purchased Asset constituting a Mezzanine Loan:

 

 

H-3

 

--------------------------------------------------------------------------------






 

(A)

the original Mezzanine Note signed in connection with the Purchased Asset,
bearing all intervening endorsements into Seller, and further endorsed by Seller
“Pay to the order of __________ without recourse or, except as provided in that
certain Master Repurchase Agreement, dated as of October 1, 2007 between CARE
QRS 2007 RE HOLDINGS CORP., CARE Mezz QRS 2007 RE HOLDINGS CORP., Care
Investment Trust Inc. and Column Financial, Inc., warranty” and signed in the
name of Seller by an authorized Person or a lost note affidavit together with an
indemnity in a form reasonably approved by Buyer with a copy of the applicable
Mezzanine Note attached thereto;

 

(B)

the original or a copy of any loan agreement and guarantee or indemnity executed
in connection with the Purchased Asset;

 

(C)

the original or a copy of any intercreditor or loan coordination agreement
executed in connection with the Purchased Asset;

 

(D)

the original or a copy security agreement executed in connection with the
Purchased Asset, pursuant to which the pledged ownership interests have been
transferred to, or otherwise made subject to a first priority security interest
in favor of Seller;

 

(E)

the original or a copy of all other documents and instruments evidencing,
guaranteeing, insuring or otherwise constituting or modifying or otherwise
affecting such Purchased Asset, or otherwise executed or delivered in connection
with, or otherwise relating to, such Purchased Asset, including all documents
establishing or implementing any lockbox pursuant to which Seller is entitled to
receive any payments from cash flow of the underlying real property;

 

(F)

a copy of any UCC-1 financing statements filed in connection with such Purchased
Asset, certified as true and correct by Seller, and all necessary UCC-3
continuation statements with evidence of filing thereon or copies thereof
together with an officer’s certificate of Seller certifying that such copies
represent true and correct copies of the originals and that such originals have
each been submitted for filing in the appropriate governmental recording office
of the appropriate jurisdiction and UCC-3 assignments prepared by Seller in
blank, which UCC assignments shall be in form and substance acceptable for
filing;

 

(G)

the original certificates representing the pledged equity interests (if any);

 

 

H-4

 

--------------------------------------------------------------------------------






 

(H)

original stock powers relating to each pledged equity interest, executed in
blank, if an original stock certificate is provided;

 

(I)

the original environmental indemnity agreement, if any, executed in connection
with the Purchased Assets;

 

(J)

all original letters of credit and originals or certified copies of any interest
rate cap or swap agreements relating to such Purchased Asset;

 

(K)

the original omnibus assignment in blank, if any, for such Purchased Asset in
form and substance reasonably acceptable to Buyer and sufficient to transfer to
Buyer all of Seller’s rights, title and interest in and to the Purchased Asset,
signed in the name of Seller;

 

(L)

UCC-1 financing statements prepared by Seller for the purpose of perfecting
Seller’s security interest in such Purchased Asset, which such UCC-1 financing
statements shall be reasonably acceptable to Buyer and in form and substance
acceptable for filing;

 

(M)

UCC-3 assignments prepared by Seller in favor of Buyer for the purpose of
assigning Seller’s security interest in such Purchased Asset to Buyer, which
such UCC-3 assignments shall be reasonably acceptable to Buyer and in form and
substance acceptable for filing;

 

(N)

UCC-1 financing statements prepared by Seller in favor of Buyer for the purpose
of perfecting Buyer’s security interest in such Purchased Asset, which such
UCC-1 financing statements shall be reasonably acceptable to Buyer and in form
and substance acceptable for filing; and

 

(O)

such other documents, agreements or instruments as shall be reasonably requested
by Buyer.

 

(iii)

With respect to each Purchased Asset constituting a Junior Interest:

 

(A)

the original certificates representing the Purchased Assets, if any, together
with originals of all intervening assignments;

 

(B)

the original of any participation agreement, intercreditor agreement, paying
agency, servicing agreement or similar agreement executed in connection with the
Purchased Asset, together with the original of all intervening assignments;

 

 

H-5

 

--------------------------------------------------------------------------------






 

(C)

the original assignment of Purchased Asset sufficient to transfer to Buyer all
of Seller’s rights, title and interest in and to the Purchased Asset;

 

(D)

all original letters of credit and originals or certified copies of any interest
rate cap or swap agreements relating to such Purchased Asset;

 

(E)

UCC-1 financing statements prepared by Seller for the purpose of perfecting
Seller’s security interest in such Purchased Asset, which such UCC-1 financing
statements shall be reasonably acceptable to Buyer and in form and substance
acceptable for filing;

 

(F)

UCC-3 assignments prepared by Seller in favor of Buyer for the purpose of
assigning Seller’s security interest in such Purchased Asset to Buyer, which
such UCC-3 assignments shall be reasonably acceptable to Buyer and in form and
substance acceptable for filing;

 

(G)

UCC-1 financing statements prepared by Seller in favor of Buyer for the purpose
of perfecting Buyer’s security interest in such Purchased Asset, which such
UCC-1 financing statements shall be reasonably acceptable to Buyer and in form
and substance acceptable for filing; and

 

(H)

such other documents, agreements or instruments as shall be reasonably requested
by Buyer.

From time to time, Seller shall forward to the Custodian additional original
documents or additional documents evidencing any assumption, modification,
consolidation or extension of a Purchased Asset approved in accordance with the
terms of this Agreement, and upon receipt of any such other documents, the
Custodian shall hold such other documents as Buyer shall request from time to
time. With respect to any documents which have been delivered or are being
delivered to recording offices for recording and have not been returned to
Seller in time to permit their delivery hereunder at the time required, in lieu
of delivering such original documents, Seller shall deliver to Buyer a true copy
thereof with an officer’s certificate certifying that such copy is a true,
correct and complete copy of the original, which has been transmitted for
recordation. Seller shall deliver such original documents to the Custodian
promptly when they are received. The Asset Files shall be maintained in
accordance with the Custodial Agreement. Any Asset Files not required to be
delivered to Buyer or its designee (including the Custodian) are and shall be
held in trust by Seller or its designee for the benefit of Buyer as the owner
thereof. Seller or its designee shall maintain a copy of the Asset File. The
temporary possession of any documents required to be included in the Asset File
by Seller under any provision hereof is at the will of Buyer for the sole
purpose of servicing the related Purchased Asset, and such retention and
possession by Seller or its designee is in a custodial capacity only. The books
and records (including, without limitation, any computer records or

 

 

H-6

 

--------------------------------------------------------------------------------






tapes) of Seller and Servicer shall be marked appropriately to reflect clearly
the sale of the related Purchased Asset to Buyer.

 

 

H-7

 

--------------------------------------------------------------------------------






 

EXHIBIT I

FORM OF TRUST RECEIPT

Column Financial, Inc.

Eleven Madison Avenue

New York, NY 10010

Attn: Lawrence Goland

Seller:

CARE QRS 2007 RE HOLDINGS CORP.

 

[

]

 

[

]

Re: The Custodial Agreement, dated as of October 1, 2007, among Column
Financial, Inc., as the Buyer, CARE QRS 2007 RE HOLDINGS CORP., as the Seller
and LaSalle Bank, N.A., as the Custodian.

Ladies and Gentlemen:

The Custodian hereby certifies that the above named person is the Registered
Holder of this Trust Receipt. Pursuant to the Custodial Agreement, the
Registered Holder is entitled to possession of the Custodial Files evidenced by
this Trust Receipt; provided, however, that in the event that the Registered
Holder requests release of a Custodial File from the possession of the
Custodian, the related Purchased Asset shall no longer be subject to or entitled
to the benefits of the Custodial Agreement. Capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Custodial
Agreement.

In accordance with the provisions of [Section 3] of the above-referenced
Custodial Agreement, the undersigned, as the Custodian, hereby certifies that as
to each Purchased Asset listed in the related Custodial Delivery Letter (other
than any Purchased Asset specifically identified on the exception report
attached hereto), it has reviewed the Custodial File and has determined that
except as set forth in the attached exception report (i) all Purchased Asset
Files set forth in [Section 2 (c)] of the Custodial Agreement as being required
in connection with the specific Purchased Asset; (as list of which is attached
hereto) are in its possession; and (ii) the documents in the Custodial File have
been reviewed by it and appear regular on their face and relate to such
Purchased Asset. The Custodian makes no representations as to: (i) the validity,
legality, enforceability, recordability, genuineness or due authorization of any
of the Purchased Asset Documents with respect to the Purchased Assets identified
on the related Custodial Delivery Letter, or (ii) the collectability,
insurability, effectiveness or suitability of any such Purchased Asset. The
Custodian has not conducted an independent review of the Purchased Asset Files
other than as specifically outlined in the Custodial Agreement.

Any transfer of this Trust Receipt may be registered upon presentation of this
Trust Receipt (a) by the Registered Holder duly endorsed by the Registered
Holder hereof or his duly authorized attorney or (b) by the transferee hereof
together with appropriate evidence of such transfer, at the office of the
Custodian.

 

 

I-1

 

--------------------------------------------------------------------------------






The Custodial Files may be inspected by the Registered Holder hereof at the
office of the Custodian during normal business hours.

This Trust Receipt shall not be valid for any purpose unless duly executed below
by manual signature.

 

 

 

 

LASALLE BANK, N.A.,
as Custodian

 

 

 

 


By: 



 

 

 

 

 

 

 

 

I-2

 

--------------------------------------------------------------------------------






EXHIBIT J

FORM OF DISTRIBUTION WORKSHEET

1.

Trading Account

2.

Security Number

3.

Loan #

4.

Asset Name

5.

Asset Type

6.

Start Date

7.

End Date

8.

Days of Interest Applied

9.

Pricing Rate

10.

All-in Rate

11.

Current Advanced Amount

12.

Total Interest Due

13.

Total Interest Received w/ Loan Payment

 

 

J-1

 

--------------------------------------------------------------------------------






EXHIBIT K

FORM OF SERVICING REPORT

1.

Loan Number

2.

Position

3.

Borrower Name

4.

UPB

5.

Late Charge Balance

6.

Next Payment Date

7.

Current DSCR March 31, 2007

8.

Identified Problems with Servicer’s Inspections

9.

Tenant Occupying > 25% has vacated

10.

Borrower, or affiliate, subject to Bankruptcy

11.

If Yes to Bankruptcy, provide details

12.

Maturity Date

13.

Asset subject to Litigation

14.

Interest Reserves Balance

15.

Subject to Significant Covenant Violation

16.

Material Defaults

17.

Material Damage to Property

18.

Borrower is 30 days or more Delinquent on Payment

19.

Minimum Escrow Pmts/Balances have not been remitted or maintained

20.

Criteria Requiring creation of springing Lockbox has occurred

21.

Comments

 

 

K-1

 

--------------------------------------------------------------------------------






EXHIBIT L

FORM OF MEZZANINE LOAN SUBSIDIARY ACKNOWLEDGMENT

To: Mezzanine Loan Subsidiary

Dear Sirs:

In accordance with the requirements of that certain Master Repurchase Agreement
dated as of October 1, 2007 (as amended, supplemented and otherwise modified
from time to time, the “Repurchase Agreement”) (defined terms used herein as
therein defined) among Column Financial, Inc. (the “Buyer”), CARE Mezz QRS 2007
RE HOLDINGS CORP. (the “Mezzanine Loan Subsidiary”) and CARE QRS 2007 RE
HOLDINGS CORP. (the “Seller”), you are hereby instructed, notwithstanding your
and our understanding that the membership interest described below is not a
security under the Uniform Commercial Code, as a precaution in the event that
such interest was nevertheless held to be a security, to register the pledge of
the following interests as follows:

The entire membership interest owned in the Mezzanine Loan Subsidiary by Seller,
including, without limitation, all of the following property now owned or at any
time hereafter acquired by Seller or in which Seller now have or at any time in
the future may acquire any right, title or interest:

a. the corporate interests of the Seller listed on Schedule 1 to the Repurchase
Agreement, together with all additional partnership interests of, or other
equity interests in, Mezzanine Loan Subsidiary and options, warrants, and other
rights hereafter acquired by the Seller in respect of such membership interests
or other equity interests or entitling the Seller to acquire any such membership
interests or other equity interests (whether in connection with any capital
increase, recapitalization, reclassification, or reorganization of Mezzanine
Loan Subsidiary or otherwise) (all such partnership interests and other equity
interests, and all such options, warrants and other rights being hereinafter
collectively referred to as the “Corporate Interests”);

b. all certificates, instruments, or other writings representing or evidencing
the Corporate Interests, and all accounts and general intangibles arising out
of, or in connection with, the Corporate Interests;

c. any and all moneys or property due and to become due to the Seller now or in
the future in respect of the Corporate Interests, or to which the Seller may now
or in the future be entitled to in their capacity as a member of the Mezzanine
Loan Subsidiary, whether by way of a dividend, distribution, return of capital,
or otherwise;

 

 

L-1

 

--------------------------------------------------------------------------------






d. all other claims which the Seller now have or may in the future acquire in
its capacity as a shareholder of Mezzanine Loan Subsidiary against the Seller
and its property;

e. all rights of the Seller under the Mezzanine Loan Subsidiary Corporate
Agreement (and all other agreements, if any, to which the Seller are a party
from time to time which relate to their ownership of the Corporate Interests),
including, without limitation, all voting and consent rights of the Seller
arising thereunder or otherwise in connection with the Seller’s ownership of the
Corporate Interests; and

f. to the extent not otherwise included, all Proceeds of any or all of the
foregoing.

You are hereby further authorized and instructed to execute and deliver to the
Buyer a Confirmation Statement and Instruction Agreement, substantially in the
form of Exhibit A to this Agreement and, to the extent provided more fully
therein, to comply with the instructions of the Buyer in respect of the
Corporate Interests without further consent of, or notice to, the undersigned.

 

 

 

 

Very truly yours,

 

 

 


Seller:

 

 

 


CARE QRS 2007 RE HOLDINGS CORP.

 

 

 

 

By: 


Robert O’Neill

 

 

 

 

Name: 

Robert O’Neill

 

 

 

 

Title: 

Chief Financial Officer, Treasurer and Secretary

 

 

L-2

 

--------------------------------------------------------------------------------






EXHIBIT A TO

FORM OF MEZZANINE LOAN SUBSIDIARY ACKNOWLEDGMENT

[Form of Confirmation Statement and Instruction Agreement]

[  ], 2007

To: COLUMN FINANCIAL, INC.

Pursuant to the requirements of that certain Master Repurchase Agreement dated
as of October 1, 2007 (as amended, supplemented and otherwise modified from time
to time, the “Repurchase Agreement”) among Column Financial, Inc. (the “Buyer”),
CARE Mezz QRS RE HOLDINGS CORP. (the “Mezzanine Loan Subsidiary”), Care
Investment Trust Inc. (the “Guarantor”) and CARE QRS 2007 RE HOLDINGS CORP.
(“Seller”) (defined terms used herein as therein defined), this Confirmation
Statement and Instruction Agreement relates to those corporate interests (the
“Corporate Interests”) issued by the Mezzanine Loan Subsidiary, a Delaware
corporation.

The Corporate Interests are not (i) ”investment company securities” (within the
meaning of Section 8-103 of the Uniform Commercial Code) or (ii) dealt in or
traded on securities exchanges or in securities markets. None of the terms of
any Corporate Interests provides that it is a “security” (within the meaning of
Sections 8-102(a)(15) and 8-103 of the Uniform Commercial Code).

Nevertheless, in the event that the Corporate Interests should be determined to
be “securities” (within the meaning of Sections 8-102(a)(15) and 8-103 of the
Uniform Commercial Code), for purposes of perfecting the security interest of
the Buyer therein, the Mezzanine Loan Subsidiary agrees as follows:

On the date hereof, the registered owner of 100% of the Mezzanine Loan
Subsidiary is: the Seller.

The registered pledgee of the Corporate Interests is:

COLUMN FINANCIAL, INC.

Taxpayer I.D. Number: 58-2061106

There are no liens of the Mezzanine Loan Subsidiary on the Corporate Interests
or any adverse claims thereto for which the Mezzanine Loan Subsidiary has a duty
under Section 8-403 of the Uniform Commercial Code. The Mezzanine Loan
Subsidiary has by book-entry registered the Corporate Interests in the name of
the registered pledgee on or before [    ], 2007. No other pledge is currently
registered on the books and records of the Mezzanine Loan Subsidiary with
respect to the Corporate Interests.

The Mezzanine Loan Subsidiary agrees to: (i) comply with the instructions of the
Buyer, without any further consent from the Pledgor or any other Person, in
respect of the Corporate

 

 

L-3

 

--------------------------------------------------------------------------------






Interests; and (ii) disregard any request made by the Pledgor or any other
Person which contravenes the instructions of the Buyer with respect to the
Corporate Interests.

 

 

 

 

Very truly yours,

 

 

 


CARE Mezz QRS 2007 RE HOLDINGS CORP.,
as Mezzanine Loan Subsidiary,
a Delaware corporation

 

 

 

 

By: 


Robert O’Neill

 

 

 

 

 

Chief Financial Officer, Treasurer and Secretary

 

 

L-4

 

--------------------------------------------------------------------------------






EXHIBIT M

FORM OF SECTION 11(E) CERTIFICATE

Reference is hereby made to the Repurchase Agreement dated as of October 1, 2007
(as amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), among CARE QRS 2007 RE HOLDINGS CORP. (the “Seller”) and Column
Financial, Inc. (the “Buyer”). Pursuant to the provisions of Section 11(E) of
the Agreement, the undersigned hereby certifies that:

 

1.

It is a ___ natural individual person, ____ treated as a corporation for U.S.
federal income tax purposes, ____ disregarded for federal income tax purposes
(in which case a copy of this Section 11(E) Certificate is attached in respect
of its sole beneficial owner), or ____ treated as a partnership for U.S. federal
income tax purposes (one must be checked).

 

2.

It is the beneficial owner of amounts received pursuant to the Agreement.

 

3.

It is not a bank, as such term is used in section 881(c)(3)(A) of the Internal
Revenue Code of 1986, as amended (the “Code”), or the Agreement is not, with
respect to the undersigned, a loan agreement entered into in the ordinary course
of its trade or business, within the meaning of such section.

 

4.

It is not a 10-percent shareholder of the Seller within the meaning of section
871(h)(3) or 881(c)(3)(B) of the Code.

 

5.

It is not a controlled foreign corporation that is related to the Seller within
the meaning of section 881(c)(3)(C) of the Code.

 

6.

Amounts paid to it under the Repurchase Documents are not effectively connected
with its conduct of a trade or business in the United States.

 

[NAME OF UNDERSIGNED]

 

 


By: 


_______________________________________________

 

 

 

Title: 

_______________________________________________

 

 

 

Date: 

_______________________, _______________________  

 

 

 

 

 

M-1

 

--------------------------------------------------------------------------------






EXHIBIT N

FORM OF NOTICE TO BORROWER

NOTICE TO BORROWERS

 

[

]

[Name of Borrower]

[Address]

[  

]

Fax:

Phone:

[Name of Borrower]

[Address]

[  

]

Fax:

Phone:

Re: Transfer of Loan

Ladies and Gentlemen:

We hereby notify you that your loan has been transferred to Column Financial,
Inc. and [ ] will be the servicer of your loan. As such all future payments
shall be made to the following account:

 

Wire Instructions:

[  ]

 

Account #: [________]

 

Account Name: [________]

 

Attention: [_______]

 

Reference: [Loan/Property Name]

Please send all questions and correspondence to the following address:

 

[  ]

 

 

N-1

 

--------------------------------------------------------------------------------






 

Very truly yours,

 

 

 

       

CARE QRS 2007 RE HOLDINGS CORP., as Seller

 

 

 


By: 



 

 

 

Name: 

 

 

 

 

Title: 

 

 

 

 

Date:

 

 

 

 

 

 

N-2

 

--------------------------------------------------------------------------------






Exhibit O

REQUEST FOR REPURCHASE/PURCHASE PRICE DECREASE AND CONFIRMATION

[DATE]

To:

Column Financial, Inc.

 

11 Madison Avenue

 

New York, New York 10010

 

Attention: Lawrence Goland

 

Fax Number: (212) 325-8064

 

Re:

Master Repurchase Agreement dated as of October 1, 2007, as amended, (the
“Agreement”) by and among Column Financial, Inc. (the “Buyer”), CARE QRS 2007 RE
HOLDINGS CORP. (the “Seller”), Care Investment Trust Inc. (the “Guarantor”) and
CARE Mezz QRS 2007 RE HOLDINGS CORP. (the “Mezzanine Loan Subsidiary”).
Capitalized terms used herein but not defined shall have the meanings assigned
to them in the Agreement.

In connection with the Purchased Assets currently subject to a Transaction under
the Agreement, we request [the repurchase of] [Purchase Price Decrease with
respect to] those certain Purchased Asset(s) described on Schedule A attached
hereto[ and release of any and all liens placed by Buyer thereon].

Reason for Requesting Repurchase (check one):

__1.

The underlying borrower with respect to the Purchased Asset has repaid/is
repaying in full.

__2.

The Seller will reconstitute/restructure the Purchased Asset. Explain:

_______________________________________________________________________.

__3.

The Purchased Asset is in foreclosure or UCC sale proceedings.

__4.

The Seller is amending the underlying asset documents of the Purchased Asset.

__5.

Other. Explain:___________________________________________________________

_______________________________________________________________________.

Seller acknowledges that this Request for Repurchase/Purchase Price Decrease and
Confirmation is not binding upon Buyer unless and until Buyer has countersigned
this Request for Repurchase/Purchase Price Decrease and Confirmation and
delivered it to Seller.

 

 

 

 

CARE QRS 2007 RE HOLDINGS CORP.
Seller

 

 

 

 


By: 



 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

O-1

 

--------------------------------------------------------------------------------






The Buyer hereby releases all right, interest, lien or claim of any kind with
respect to the Purchased Asset(s) listed on the attached Schedule A, such
release to be effective [upon ______________________] [and upon receipt by Buyer
of immediately available funds in an amount equal to $[___] (the “Proceeds”), in
accordance with the following wire instructions:

Column Financial

JPMorgan Chase Bank

ABA # 021000021

Account # 066213630

Attn: Chris Marcello]

Accepted and Approved:

COLUMN FINANCIAL INC.,
Buyer

 

 

 

 

 

By: 



 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

O-2

 

--------------------------------------------------------------------------------






SCHEDULE A

Seller requests to Repurchase the following Purchased Asset(s):

1. [           ]

 

 

O-3

 

--------------------------------------------------------------------------------